Exhibit 10.8

 

EXECUTION COPY

 

 

NEENAH PAPER, INC.

 

$225,000,000

 

73/8 % SENIOR NOTES DUE 2014

 

--------------------------------------------------------------------------------

 

INDENTURE

 

Dated as of November 30, 2004

 

--------------------------------------------------------------------------------

 

THE BANK OF NEW YORK TRUST COMPANY, N.A,

 

as Trustee

 

 

--------------------------------------------------------------------------------


 

This INDENTURE dated as of November 30, 2004, is by and among Neenah Paper,
Inc., a Delaware corporation, each Subsidiary Guarantor listed on the signature
pages hereto, and The Bank of New York Trust Company, N.A., as trustee (the
“Trustee”).

 

The Company, each Subsidiary Guarantor and the Trustee agree as follows for the
benefit of each other and for the equal and ratable benefit of the Holders of
the 73/8 % Senior Notes due 2014 (the “Notes”) issued under this Indenture:

 

ARTICLE 1.

 

DEFINITIONS AND INCORPORATION BY REFERENCE

 

Section 1.01.                         Definitions.

 

For all purposes of this Indenture, except as otherwise expressly provided or
unless the context otherwise requires:

 

“144A Global Note” means a Global Note in the form of Exhibit A hereto bearing
the Global Note Legend and the Private Placement Legend and deposited with and
registered in the name of the Depositary or its nominee issued in a denomination
equal to the outstanding principal amount of the Notes sold for initial resale
in reliance on Rule 144A.

 

“Additional Assets” means:

 

(a) any Property (other than cash, Cash Equivalents and securities) to be owned
by the Company or any Restricted Subsidiary and used in a Related Business; or

 

(b) Capital Stock of a Person that becomes a Restricted Subsidiary as a result
of the acquisition of such Capital Stock by the Company or another Restricted
Subsidiary from any Person other than the Company or an Affiliate of the
Company; provided, however, that, in the case of clause (b), such Restricted
Subsidiary is primarily engaged in a Related Business.

 

“Additional Notes” means any Notes (other than Initial Notes, Exchange Notes and
Notes issued under Sections 2.06, 2.07, 2.10 and 3.06 hereof) issued under this
Indenture in accordance with Sections 2.02, 2.15 and 4.10 hereof, as part of the
same series as the Initial Notes or as an additional series.

 

“Affiliate” of any specified Person means:

 

(a) any other Person directly or indirectly controlling or controlled by or
under direct or indirect common control with such specified Person, or

 

(b) any other Person who is a director or officer of:

 

(1) such specified Person,

 

(2) any Subsidiary of such specified Person, or

 

(3) any Person described in clause (a) above.

 

For the purposes of this definition, “control,” when used with respect to any
Person, means the power to direct the management and policies of such Person,
directly or indirectly, whether through the ownership of voting securities, by
contract or otherwise; and the terms “controlling” and “controlled” have
meanings correlative to the foregoing.  For purposes of Section 4.13 and 4.15
and the definition of “Additional Assets” only, “Affiliate” shall also mean any
beneficial owner of shares representing 10% or more of the total voting power of
the Voting Stock (on a fully diluted basis) of the Company or of rights or
warrants to purchase such Voting Stock (whether or not currently

 

--------------------------------------------------------------------------------


 

exercisable) and any Person who would be an Affiliate of any such beneficial
owner pursuant to the first sentence hereof.

 

“Agent” means any Registrar, co-registrar, Paying Agent or additional paying
agent.

 

“Applicable Procedures” means, with respect to any transfer, redemption or
exchange of or for beneficial interests in any Global Note, the rules and
procedures of the Depositary that apply to such transfer, redemption or
exchange.

 

“Asset Sale” means any sale, lease, transfer, issuance or other disposition (or
series of related sales, leases, transfers, issuances or dispositions) by the
Company or any Restricted Subsidiary, including any disposition by means of a
merger, consolidation or similar transaction (each referred to for the purposes
of this definition as a “disposition”), of

 

(a) any shares of Capital Stock of a Restricted Subsidiary (other than
directors’ qualifying shares), or

 

(b) any other Property of the Company or any Restricted Subsidiary outside of
the ordinary course of business of the Company or such Restricted Subsidiary,

 

other than, in the case of clause (a) or (b) above,

 

(1) any disposition by a Restricted Subsidiary to the Company or by the Company
or a Restricted Subsidiary to a Wholly Owned Restricted Subsidiary,

 

(2) any disposition of inventory in the ordinary course of business,

 

(3) any disposition that constitutes a Permitted Investment or Restricted
Payment permitted by Section  4.11,

 

(4) any disposition effected in compliance with the first paragraph of Section
5.01,

 

(5) any disposition in a single transaction or a series of related transactions
of assets for aggregate consideration of less than $5.0 million, and

 

(6) any tendering to the Trustee for cancellation of any Notes or Additional
Notes acquired in open market transactions.

 

“Attributable Debt” in respect of a Sale and Leaseback Transaction means, at any
date of determination,

 

(a) if such Sale and Leaseback Transaction is a Capital Lease Obligation, the
amount of Debt represented thereby according to the definition of “Capital Lease
Obligations,” and

 

(b) in all other instances, but solely for purposes of Section 4.12, the greater
of:

 

(1) the Fair Market Value of the Property subject to such Sale and Leaseback
Transaction, and

 

(2) the present value (discounted at the interest rate borne by the Notes,
compounded annually) of the total obligations of the lessee for rental payments
during the remaining term of the lease included in such Sale and Leaseback
Transaction (including any period for which such lease has been extended).

 

2

--------------------------------------------------------------------------------


 

“Average Life” means, as of any date of determination, with respect to any Debt
or Preferred Stock, the quotient obtained by dividing:

 

(a) the sum of the product of the numbers of years (rounded to the nearest
one-twelfth of one year) from the date of determination to the dates of each
successive scheduled principal payment of such Debt or redemption or similar
payment with respect to such Preferred Stock multiplied by the amount of such
payment by

 

(b) the sum of all such payments.

 

“Bankruptcy Law” means Title 11, U.S. Code or any similar federal or state law
for the relief of debtors, the Bankruptcy and Insolvency Act (Canada), the
Companies’ Creditors Arrangement Act (Canada) or any other Canadian federal or
provincial law, or the law of any other jurisdiction relating to bankruptcy,
insolvency, winding up, liquidation, reorganization or relief of debtors.

 

“Board of Directors” means the board of directors of the Company.

 

“Board Resolution” of a Person means a copy of a resolution certified by the
secretary or an assistant secretary (or individual performing comparable duties)
of the applicable Person to have been duly adopted by the Board of Directors of
such Person and to be in full force and effect on the date of such
certification, and delivered to the Trustee.

 

“Business Day” means each day which is not a Saturday, a Sunday or a day on
which commercial banks are authorized or required to close in New York City.

 

“Capital Lease Obligations” means any obligation under a lease that is required
to be capitalized for financial reporting purposes in accordance with GAAP; and
the amount of Debt represented by such obligation shall be the capitalized
amount of such obligation determined in accordance with GAAP; and the Stated
Maturity thereof shall be the date of the last payment of rent or any other
amount due under such lease prior to the first date upon which such lease may be
terminated by the lessee without payment of a penalty.  For purposes of Section
4.12, a Capital Lease Obligation shall be deemed secured by a Lien on the
Property being leased.

 

“Capital Stock” means, with respect to any Person, any shares or other
equivalents (however designated) of any class of corporate stock or partnership
interests or any other participations, rights, warrants, options or other
interests in the nature of an equity interest in such Person, including
Preferred Stock, but excluding any debt security convertible or exchangeable
into such equity interest.

 

“Capital Stock Sale Proceeds” means the aggregate cash proceeds received by the
Company from the issuance or sale (other than to a Subsidiary of the Company or
an employee stock ownership plan or trust established by the Company or any such
Subsidiary for the benefit of their employees) by the Company of its Capital
Stock (other than Disqualified Stock) after the Issue Date, net of attorneys’
fees, accountants’ fees, underwriters’ or placement agents’ fees, discounts or
commissions and brokerage, consultant and other fees actually incurred in
connection with such issuance or sale and net of taxes paid or payable as a
result thereof.

 

“Cash Equivalents” means any of the following:

 

(a) Investments in U.S. Government Obligations maturing within 365 days of the
date of acquisition thereof;

 

(b) Investments in time deposit accounts, certificates of deposit and money
market deposits maturing within one year of the date of acquisition thereof
issued by a bank or trust company organized under the laws of the United States
of America or any state thereof or the District of Columbia having, at the date
of acquisition thereof, combined capital, surplus and undivided profits
aggregating in excess of $500.0 million and whose long-term debt is rated “A-3”
or “A-” or

 

3

--------------------------------------------------------------------------------


 

higher according to Moody’s or S&P (or such similar equivalent rating by at
least one “nationally recognized statistical rating organization” (as defined in
Rule 436 under the Securities Act));

 

(c) repurchase obligations with a term of not more than 30 days for underlying
securities of the types described in clause (a) entered into with:

 

(1) a bank meeting the qualifications described in clause (b) above, or

 

(2) any primary government securities dealer reporting to the Market Reports
Division of the Federal Reserve Bank of New York;

 

(d) Investments in commercial paper, maturing not more than one year after the
date of acquisition, issued by a corporation (other than an Affiliate of the
Company) organized and in existence under the laws of the United States of
America with a rating at the time as of which any Investment therein is made of
“P-1” (or higher) according to Moody’s or “A-1” (or higher) according to S&P (or
such similar equivalent rating by at least one “nationally recognized
statistical rating organization” (as defined in Rule 436 under the Securities
Act));

 

(e) direct obligations (or certificates representing an ownership interest in
such obligations) of any state of the United States of America (including any
agency or instrumentality thereof) for the payment of which the full faith and
credit of such state is pledged and which are not callable or redeemable at the
issuer’s option, provided that:

 

(1) the long-term debt of such state is rated “A-3” or “A-” or higher according
to Moody’s or S&P (or such similar equivalent rating by at least one “nationally
recognized statistical rating organization” (as defined in Rule 436 under the
Securities Act)), and

 

(2) such obligations mature within one year of the date of acquisition thereof;
and

 

(f) Investments in money market funds which invest substantially all of their
assets in securities of the type described in clauses (a) through (e) above.

 

“Change of Control” means the occurrence, after the consummation of the
Spin-Off, of any of the following events:

 

(a) any “person” or “group” (as such terms are used in Sections 13(d) and 14(d)
of the Exchange Act or any successor provisions to either of the foregoing),
including any group acting for the purpose of acquiring, holding, voting or
disposing of securities within the meaning of Rule 13d-5(b)(1) under the
Exchange Act, becomes the “beneficial owner” (as defined in Rule 13d-3 under the
Exchange Act), directly or indirectly, of 50% or more of the total voting power
of the Voting Stock of the Company (for purposes of this clause (a), such person
or group shall be deemed to beneficially own any Voting Stock of a corporation
held by any other corporation (the “parent corporation”) so long as such person
or group beneficially owns, directly or indirectly, in the aggregate at least a
majority of the total voting power of the Voting Stock of such parent
corporation); or

 

(b) the sale, transfer, assignment, lease, conveyance or other disposition,
directly or indirectly, of all or substantially all the Property of the Company
and the Restricted Subsidiaries, considered as a whole (other than a disposition
of such Property as an entirety or virtually as an entirety to a Wholly Owned
Restricted Subsidiary), shall have occurred, or the Company merges, consolidates
or amalgamates with or into any other Person or any other Person merges,
consolidates or amalgamates with or into the Company, in any such event pursuant
to a transaction in which the outstanding Voting Stock of the Company is
reclassified into or exchanged for cash, securities or other Property, other
than any such transaction where:

 

4

--------------------------------------------------------------------------------


 

(1) the outstanding Voting Stock of the Company is reclassified into or
exchanged for other Voting Stock of the Company or for Voting Stock of the
Surviving Person, and

 

(2) the holders of the Voting Stock of the Company immediately prior to such
transaction own, directly or indirectly, not less than a majority of the Voting
Stock of the Company or the Surviving Person immediately after such transaction
and in substantially the same proportion as before the transaction; or

 

(c) during any period of two consecutive years, individuals who at the beginning
of such period constituted the Board of Directors (together with any new
directors whose election or appointment by such Board of Directors or whose
nomination for election by the shareholders of the Company was approved by a
vote of not less than three-fourths of the directors then still in office who
were either directors at the beginning of such period or whose election or
nomination for election was previously so approved) cease for any reason to
constitute at least a majority of the Board of Directors then in office; or

 

(d) the shareholders of the Company shall have approved any plan of liquidation
or dissolution of the Company.

 

“Code” means the U.S. Internal Revenue Code of 1986, as amended.

 

“Commission” means the U.S. Securities and Exchange Commission.

 

“Commodity Price Protection Agreement” means, in respect of a Person, any
forward contract, commodity swap agreement, commodity option agreement or other
similar agreement or arrangement designed to protect such Person against
fluctuations in commodity prices.

 

“Company” means Neenah Paper, Inc., and any successor thereto.

 

“Comparable Treasury Issue” means the United States treasury security selected
by the Reference Treasury Dealer as having a maturity closest to November 15,
2009 that would be utilized, at the time of selection and in accordance with
customary financial practice, in pricing new issues of corporate debt securities
of comparable maturity to November 15, 2009.

 

“Comparable Treasury Price” means, with respect to the Change of Control
Redemption Date:

 

(a) the average of the bid and ask prices for the Comparable Treasury Issue
(expressed in each case as a percentage of its principal amount) on the third
Business Day preceding the Change of Control Redemption Date, as set forth in
the most recently published statistical release designated “H.15(519)” (or any
successor release) published by the Board of Governors of the Federal Reserve
System and which establishes yields on actively traded United States treasury
securities adjusted to constant maturity under the caption “Treasury Constant
Maturities,” or

 

(b) if such release (or any successor release) is not published or does not
contain such prices on such Business Day, the Reference Treasury Dealer
Quotation for the Change of Control Redemption Date.

 

“Consolidated Current Liabilities” means, as of any date of determination, the
aggregate amount of liabilities of the Company and its consolidated Restricted
Subsidiaries which may properly be classified as current liabilities (including
taxes accrued as estimated), after eliminating:

 

(a) all intercompany items between the Company and any Restricted Subsidiary or
between Restricted Subsidiaries, and

 

(b) all current maturities of long-term Debt.

 

5

--------------------------------------------------------------------------------


 

“Consolidated Interest Coverage Ratio” means, as of any date of determination,
the ratio of:

 

(a) the aggregate amount of EBITDA for the most recent four consecutive fiscal
quarters for which financial statements are publicly available, to

 

(b) Consolidated Interest Expense for such four fiscal quarters;

 

provided, however, that:

 

(1) if

 

(A) since the beginning of such period the Company or any Restricted Subsidiary
has Incurred any Debt that remains outstanding or Repaid any Debt, or

 

(B) the transaction giving rise to the need to calculate the Consolidated
Interest Coverage Ratio is an Incurrence or Repayment of Debt,

 

Consolidated Interest Expense for such period shall be calculated after giving
effect on a pro forma basis to such Incurrence or Repayment as if such Debt was
Incurred or Repaid on the first day of such period, provided that, in the event
of any such Repayment of Debt, EBITDA for such period shall be calculated as if
the Company or such Restricted Subsidiary had not earned any interest income
actually earned during such period in respect of the funds used to Repay such
Debt, and

 

(2) if

 

(A) since the beginning of such period the Company or any Restricted Subsidiary
shall have made any Asset Sale or an Investment (by merger or otherwise) in any
Restricted Subsidiary (or any Person which becomes a Restricted Subsidiary) or
an acquisition of Property which constitutes all or substantially all of an
operating unit of a business,

 

(B) the transaction giving rise to the need to calculate the Consolidated
Interest Coverage Ratio is such an Asset Sale, Investment or acquisition, or

 

(C) since the beginning of such period any Person (that subsequently became a
Restricted Subsidiary or was merged with or into the Company or any Restricted
Subsidiary since the beginning of such period) shall have made such an Asset
Sale, Investment or acquisition,

 

then EBITDA for such period shall be calculated after giving pro forma effect to
such Asset Sale, Investment or acquisition as if such Asset Sale, Investment or
acquisition had occurred on the first day of such period.

 

If any Debt bears a floating rate of interest and is being given pro forma
effect, the interest expense on such Debt shall be calculated as if the base
interest rate in effect for such floating rate of interest on the date of
determination had been the applicable base interest rate for the entire period
(taking into account any Interest Rate Agreement applicable to such Debt if such
Interest Rate Agreement has a remaining term in excess of 12 months).  In the
event the Capital Stock of any Restricted Subsidiary is sold during the period,
the Company shall be deemed, for purposes of clause (1) above, to have Repaid
during such period the Debt of such Restricted Subsidiary to the extent the
Company and its continuing Restricted Subsidiaries are no longer liable for such
Debt after such sale.

 

6

--------------------------------------------------------------------------------


 

“Consolidated Interest Expense” means, for any period, the total interest
expense of the Company and its consolidated Restricted Subsidiaries, plus, to
the extent not included in such total interest expense, and to the extent
Incurred by the Company or its Restricted Subsidiaries,

 

(a) interest expense attributable to Capital Lease Obligations (including any
Capital Lease Obligation Incurred in connection with a Sale and Leaseback
Transaction),

 

(b) amortization of debt discount and debt issuance cost, including commitment
fees,

 

(c) capitalized interest,

 

(d) non-cash interest expense,

 

(e) commissions, discounts and other fees and charges owed with respect to
letters of credit and banker’s acceptance financing,

 

(f) net costs associated with Hedging Obligations (including amortization of
fees),

 

(g) Disqualified Stock Dividends to the extent made to Persons other than the
Company or a Restricted Subsidiary,

 

(h) Preferred Stock Dividends to the extent made to Persons other than the
Company or a Restricted Subsidiary,

 

(i) interest Incurred in connection with Investments in discontinued operations,

 

(j) interest accruing on any Debt of any other Person to the extent such Debt is
Guaranteed by the Company or any Restricted Subsidiary, and

 

(k) the cash contributions to any employee stock ownership plan or similar trust
to the extent such contributions are used by such plan or trust to pay interest
or fees to any Person (other than the Company) in connection with Debt Incurred
by such plan or trust.

 

“Consolidated Net Income” means, for any period, the net income (loss) of the
Company and its consolidated Restricted Subsidiaries; provided, however, that
there shall not be included in such Consolidated Net Income:

 

(a) any net income (loss) of any Person (other than the Company) if such Person
is not a Restricted Subsidiary, except that:

 

(1) subject to the exclusion contained in clause (c) below, equity of the
Company and its consolidated Restricted Subsidiaries in the net income of any
such Person for such period shall be included in such Consolidated Net Income up
to the aggregate amount of cash distributed by such Person during such period to
the Company or a Restricted Subsidiary as a dividend or other distribution
(subject, in the case of a dividend or other distribution to a Restricted
Subsidiary, to the limitations contained in clause (b) below), and

 

(2) the equity of the Company and its consolidated Restricted Subsidiaries in a
net loss of any such Person other than an Unrestricted Subsidiary for such
period shall be included in determining such Consolidated Net Income,

 

(b) any net income (loss) of any Restricted Subsidiary if such Restricted
Subsidiary is subject to restrictions, directly or indirectly, on the payment of
dividends or the making of distributions, directly or indirectly, to the
Company, except that:

 

7

--------------------------------------------------------------------------------


 

(1) subject to the exclusion contained in clause (c) below, the equity of the
Company and its consolidated Restricted Subsidiaries in the net income of any
such Restricted Subsidiary for such period shall be included in such
Consolidated Net Income up to the aggregate amount of cash distributed by such
Restricted Subsidiary during such period to the Company or another Restricted
Subsidiary as a dividend or other distribution (subject, in the case of a
dividend or other distribution to another Restricted Subsidiary, to the
limitation contained in this clause), and

 

(2) the equity of the Company and its consolidated Restricted Subsidiaries in a
net loss of any such Restricted Subsidiary for such period shall be included in
determining such Consolidated Net Income,

 

(c) any gain or loss realized upon the sale or other disposition of any Property
of the Company or any of its consolidated Subsidiaries (including pursuant to
any Sale and Leaseback Transaction) that is not sold or otherwise disposed of in
the ordinary course of business,

 

(d) any extraordinary gain or loss,

 

(e) the impairment charge relating to the Terrace Bay pulp facility described in
the Offering Memorandum,

 

(f) the cumulative effect of a change in accounting principles,

 

(g) any non-cash compensation expense realized for grants of performance shares,
stock options or other rights to officers, directors and employees of the
Company or any Restricted Subsidiary, provided that such shares, options or
other rights can be redeemed at the option of the holder only for Capital Stock
of the Company (other than Disqualified Stock), and

 

(h) any losses of Neenah and Menasha Water Power Company to the extent paid from
funds contributed by Kimberly-Clark into a separate account of Neenah and
Menasha Water Power Company prior to the Spin-Off.

 

Notwithstanding the foregoing, for purposes of Section 4.11 only, there shall be
excluded from Consolidated Net Income any dividends, repayments of loans or
advances or other transfers of Property from Unrestricted Subsidiaries to the
Company or a Restricted Subsidiary to the extent such dividends, repayments or
transfers increase the amount of Restricted Payments permitted under Section
4.11 pursuant to clause (c)(4) thereof.

 

“Consolidated Tangible Assets” means, as of any date of determination, the sum
of the amounts that would appear on a consolidated balance sheet of the Company
and its consolidated Restricted Subsidiaries as the total assets of the Company
and its Restricted Subsidiaries, excluding goodwill, patents, trade names,
trademarks, copyrights, franchises, experimental expense, organization expense
and any other assets properly classified as intangible assets in accordance with
GAAP, determined in accordance with GAAP.

 

“Corporate Trust Office of the Trustee” shall be at the address of the Trustee
specified in Section 12.02 hereof, or such other address as to which the Trustee
may give notice to the Company.

 

“Credit Facilities” means, with respect to the Company or any Restricted
Subsidiary, one or more debt or commercial paper facilities with banks or other
institutional lenders (including the New Credit Facility) providing for
revolving credit loans, term loans, receivables or inventory financing
(including through the sale of receivables or inventory to such lenders or to
special purpose, bankruptcy remote entities formed to borrow from such lenders
against such receivables or inventory) or trade letters of credit, in each case
together with any Refinancings thereof by a lender or syndicate of lenders.

 

8

--------------------------------------------------------------------------------


 

“Currency Exchange Protection Agreement” means, in respect of a Person, any
foreign exchange contract, currency swap agreement, currency option or other
similar agreement or arrangement designed to protect such Person against
fluctuations in currency exchange rates.

 

“Custodian” means, with respect to the Notes issuable or issued in whole or in
part in global form, the Person specified in Section 2.03(c) as Custodian with
respect to the Notes, and any and all successors thereto appointed as custodian
hereunder and having become such pursuant to the applicable provisions of this
Indenture.

 

“Debt” means, with respect to any Person on any date of determination (without
duplication):

 

(a) the principal of and premium (if any) in respect of:

 

(1) debt of such Person for money borrowed, and

 

(2) debt evidenced by notes, debentures, bonds or other similar instruments for
the payment of which such Person is responsible or liable;

 

(b) all Capital Lease Obligations of such Person;

 

(c) all obligations of such Person representing the deferred purchase price of
Property, all conditional sale obligations of such Person and all obligations of
such Person under any title retention agreement (but excluding trade accounts
payable arising in the ordinary course of business);

 

(d) all obligations of such Person for the reimbursement of any obligor on any
letter of credit, banker’s acceptance or similar credit transaction (other than
obligations with respect to letters of credit securing obligations (other than
obligations described in (a) through (c) above) entered into in the ordinary
course of business of such Person to the extent such letters of credit are not
drawn upon or, if and to the extent drawn upon, such drawing is reimbursed no
later than the third Business Day following receipt by such Person of a demand
for reimbursement following payment on the letter of credit);

 

(e) the amount of all obligations of such Person with respect to the Repayment
of any Disqualified Stock or, with respect to any Subsidiary of such Person, any
Preferred Stock (but excluding, in each case, any accrued dividends);

 

(f) all obligations of the type referred to in clauses (a) through (e) above of
other Persons and all dividends of other Persons for the payment of which, in
either case, such Person is responsible or liable, directly or indirectly, as
obligor, guarantor or otherwise, including by means of any Guarantee;

 

(g) all obligations of the type referred to in clauses (a) through (f) above of
other Persons secured by any Lien on any Property of such Person (whether or not
such obligation is assumed by such Person), the amount of such obligation being
deemed to be the lesser of the Fair Market Value of such Property and the amount
of the obligation so secured; and

 

(h) to the extent not otherwise included in this definition, Hedging Obligations
of such Person.

 

The amount of Debt of any Person at any date shall be the outstanding balance,
or the accreted value of such Debt in the case of Debt issued with original
issue discount, at such date of all unconditional obligations as described above
and the maximum liability, upon the occurrence of the contingency giving rise to
the obligation, of any contingent obligations at such date.  The amount of Debt
represented by a Hedging Obligation shall be equal to:

 

9

--------------------------------------------------------------------------------


 

(1) zero if such Hedging Obligation has been Incurred pursuant to clause (e),
(f) or (g) of the second paragraph of Section 4.10, or

 

(2) the notional amount of such Hedging Obligation if not Incurred pursuant to
such clauses.

 

Notwithstanding the foregoing, Debt shall not include (a) any endorsements for
collection or deposits in the ordinary course of business, (b) any realization
of a Permitted Lien, (c) Debt that has been defeased or satisfied in accordance
with the terms of the documents governing such Debt, (d) any Debt between any of
the Company, its Restricted Subsidiaries and Kimberly-Clark existing on the
Issue Date that is extinguished on or prior to the consummation of the Spin-Off
or (e) any liabilities not required to be reflected as debt on the Company’s
balance sheet in accordance with GAAP that are assumed by the Company or any
Restricted Subsidiary as contemplated by the Distribution Agreement in
connection with the contribution of assets by Kimberly-Clark or an affiliate
thereof to the Company or a Restricted Subsidiary prior to the consummation of
the Spin-Off.

 

“Default” means any event which is, or after notice or passage of time or both
would be, an Event of Default.

 

“Definitive Note” means a certificated Note registered in the name of the Holder
thereof and issued in accordance with Section 2.06 or 2.10 hereof, in
substantially the form of Exhibit A hereto, except that such Note shall not bear
the Global Note Legend and shall not have the “Schedule of Exchanges of
Interests in the Global Note” attached thereto.

 

“Depositary” means, with respect to the Notes issuable or issued in whole or in
part in global form, the Person specified in Section 2.03(b) hereof as the
Depositary with respect to the Notes, and any and all successors thereto
appointed as depositary hereunder and having become such pursuant to the
applicable provisions of this Indenture.

 

“Disqualified Stock” means any Capital Stock of the Company or any of its
Restricted Subsidiaries that by its terms (or by the terms of any security into
which it is convertible or for which it is exchangeable, in either case at the
option of the holder thereof) or otherwise:

 

(a) matures or is mandatorily redeemable pursuant to a sinking fund obligation
or otherwise,

 

(b) is or may become redeemable or repurchaseable at the option of the holder
thereof, in whole or in part, or

 

(c) is convertible or exchangeable at the option of the holder thereof for Debt
or Disqualified Stock,

 

on or prior to, in the case of clause (a), (b) or (c), 180 days after the Stated
Maturity of the Notes.

 

“Disqualified Stock Dividends” means all dividends with respect to Disqualified
Stock of the Company held by Persons other than a Wholly Owned Restricted
Subsidiary.  The amount of any such dividend shall be equal to the quotient of
such dividend divided by the difference between one and the maximum statutory
federal income tax rate (expressed as a decimal number between 1 and 0) then
applicable to the Company.

 

“Distribution Agreement” means the Distribution Agreement, dated as of November
30, 2004, between Kimberly-Clark and the Company.

 

“Distribution Compliance Period” means the 40-day distribution compliance period
as defined in Regulation S.

 

10

--------------------------------------------------------------------------------


 

“Domestic Restricted Subsidiary” means any Restricted Subsidiary other than (a)
a Foreign Restricted Subsidiary or (b) a Subsidiary of a Foreign Restricted
Subsidiary.

 

“EBITDA” means, for any period, an amount equal to, for the Company and its
consolidated Restricted Subsidiaries:

 

(a) the sum of Consolidated Net Income for such period, plus the following to
the extent reducing Consolidated Net Income for such period:

 

(1) the provision for taxes based on income or profits or utilized in computing
net loss,

 

(2) Consolidated Interest Expense,

 

(3) depreciation,

 

(4) amortization,

 

(5) any other non-cash items (other than any such non-cash item to the extent
that it represents an accrual of, or reserve for, cash expenditures in any
future period),

 

(6) any non-recurring fees, charges or other expenses that are related to the
Spin-Off, and

 

(7) any non-recurring fees, charges or other expenses related to the
restructuring or permanent closure of any operating facility, minus

 

(b) all non-cash items increasing Consolidated Net Income for such period (other
than any such non-cash item to the extent that it will result in the receipt of
cash payments in any future period).

 

Notwithstanding the foregoing clause (a), the provision for taxes and the
depreciation, amortization and non-cash items of a Restricted Subsidiary shall
be added to Consolidated Net Income to compute EBITDA only to the extent (and in
the same proportion) that the net income of such Restricted Subsidiary was
included in calculating Consolidated Net Income and only if a corresponding
amount would be permitted at the date of determination to be dividended to the
Company by such Restricted Subsidiary without prior approval (that has not been
obtained), pursuant to the terms of its charter and all agreements, instruments,
judgments, decrees, orders, statutes, rules and governmental regulations
applicable to such Restricted Subsidiary or its shareholders.

 

“Equity Offering” means an offering of Capital Stock of the Company (but
excluding any Disqualified Stock).

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

“Exchange Notes” means Notes issued in exchange for the Initial Notes or any
Additional Notes pursuant to a Registration Rights Agreement.

 

“Exchange Offer Registration Statement” has the meaning set forth in a
Registration Rights Agreement.

 

“Fair Market Value” means, with respect to any Property, the price that could be
negotiated in an arm’s-length free market transaction, for cash, between a
willing seller and a willing buyer, neither of whom is under undue pressure or
compulsion to complete the transaction.  Fair Market Value shall be determined,
except as otherwise provided,

 

(a) if such Property has a Fair Market Value equal to or less than
$20.0 million, by any Officer of the Company, or

 

11

--------------------------------------------------------------------------------


 

(b) if such Property has a Fair Market Value in excess of $20.0 million, by at
least a majority of the Board of Directors and evidenced by a Board Resolution,
dated within 30 days of the relevant transaction and delivered to the Trustee.

 

“Foreign Restricted Subsidiary” means any Restricted Subsidiary which is not
organized under the laws of the United States of America or any State thereof or
the District of Columbia.

 

“GAAP” means United States generally accepted accounting principles as in effect
on the Issue Date, including those set forth in:

 

(a) the opinions and pronouncements of the Accounting Principles Board of the
American Institute of Certified Public Accountants,

 

(b) the statements and pronouncements of the Financial Accounting Standards
Board,

 

(c) such other statements by such other entity as approved by a significant
segment of the accounting profession, and

 

(d) the rules and regulations of the Commission governing the inclusion of
financial statements (including pro forma financial statements) in periodic
reports required to be filed pursuant to Section 13 of the Exchange Act,
including opinions and pronouncements in staff accounting bulletins and similar
written statements from the accounting staff of the Commission.

 

All ratios and computations based on GAAP contained in this Indenture will be
computed in conformity with GAAP.

 

“Global Note Legend” means the legend set forth in Section 2.06(g)(ii), which is
required to be placed on all Global Notes issued under this Indenture.

 

“Global Notes” means the global Notes in the form of Exhibit A hereto issued in
accordance with Article 2 hereof.

 

“Guarantee” means any obligation, contingent or otherwise, of any Person
directly or indirectly guaranteeing any Debt of any other Person and any
obligation, direct or indirect, contingent or otherwise, of such Person:

 

(a) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Debt of such other Person (whether arising by virtue of partnership
arrangements, or by agreements to keep-well, to purchase assets, goods,
securities or services, to take-or-pay or to maintain financial statement
conditions or otherwise), or

 

(b) entered into for the purpose of assuring in any other manner the obligee
against loss in respect thereof (in whole or in part);

 

provided, however, that the term “Guarantee” shall not include:

 

(1) endorsements for collection or deposit in the ordinary course of business,
or

 

(2) a contractual commitment by one Person to invest in another Person for so
long as such Investment is reasonably expected to constitute a Permitted
Investment under clause (a), (b) or (c) of the definition of “Permitted
Investment.”

 

The term “Guarantee” used as a verb has a corresponding meaning.  The term
“Subsidiary Guarantor” shall mean any Person Guaranteeing any obligation.

 

12

--------------------------------------------------------------------------------


 

“Hedging Obligation” of any Person means any obligation of such Person pursuant
to any Interest Rate Agreement, Currency Exchange Protection Agreement,
Commodity Price Protection Agreement or any other similar agreement or
arrangement.

 

“Holder” means a Person in whose name a Note is registered in the Security
Register.

 

“IAI Global Note” means a Global Note in the form of Exhibit A hereto bearing
the Global Note Legend and the Private Placement Legend and deposited with and
registered in the name of the Depositary or its nominee issued in a denomination
equal to the outstanding principal amount of the Notes sold to Institutional
Accredited Investors, if any, to the extent required by the Applicable
Procedures.

 

“Incur” means, with respect to any Debt or other obligation of any Person, to
create, issue, incur (by merger, conversion, exchange or otherwise), extend,
assume, Guarantee or become liable in respect of such Debt or other obligation
or the recording, as required pursuant to GAAP or otherwise, of any such Debt or
obligation on the balance sheet of such Person (and “Incurrence” and “Incurred”
shall have meanings correlative to the foregoing); provided, however, that a
change in GAAP that results in an obligation of such Person that exists at such
time, and is not theretofore classified as Debt, becoming Debt shall not be
deemed an Incurrence of such Debt; provided further, however, that any Debt or
other obligations of a Person existing at the time such Person becomes a
Subsidiary (whether by merger, consolidation, acquisition or otherwise) shall be
deemed to be Incurred by such Subsidiary at the time it becomes a Subsidiary;
and provided further, however, that solely for purposes of determining
compliance with Section 4.10, amortization of debt discount shall not be deemed
to be the Incurrence of Debt, provided that in the case of Debt sold at a
discount, the amount of such Debt Incurred shall at all times be the aggregate
principal amount at Stated Maturity.

 

“Indenture” means this instrument, as originally executed or as it may from time
to time be supplemented or amended in accordance with Article 9 hereof.

 

“Independent Financial Advisor” means an investment banking firm of national
standing or any third party appraiser of national standing, provided that such
firm or appraiser is not an Affiliate of the Company.

 

“Indirect Participant” means a Person who holds a beneficial interest in a
Global Note through a Participant.

 

“Initial Notes” means $225,000,000 aggregate principal amount of Notes issued
under this Indenture on the Issue Date.

 

“Institutional Accredited Investor” means an institution that is an “accredited
investor” as defined in Rule 501(a)(1), (2), (3) or (7) under the Securities
Act.

 

“Interest Payment Dates” shall have the meaning set forth in paragraph 1 of each
Note.

 

“Interest Rate Agreement” means, for any Person, any interest rate swap
agreement, interest rate cap agreement, interest rate collar agreement or other
similar agreement designed to protect against fluctuations in interest rates.

 

“Investment” by any Person means any direct or indirect loan (other than
advances to customers in the ordinary course of business that are recorded as
accounts receivable on the balance sheet of such Person), advance or other
extension of credit or capital contribution (by means of transfers of cash or
other Property to others or payments for Property or services for the account or
use of others, or otherwise) to, or Incurrence of a Guarantee of any obligation
of, or purchase or acquisition of Capital Stock, bonds, notes, debentures or
other securities or evidence of Debt issued by, any other Person.  For purposes
of Section 4.11 and Section 4.17 and the definition of “Restricted Payment,” 
the term “Investment” shall include the portion (proportionate to the Company’s
equity interest in such Subsidiary) of the Fair Market Value of the net assets
of any Subsidiary of the Company at the time that such Subsidiary is designated
an Unrestricted Subsidiary; provided, however, that upon a redesignation of such

 

13

--------------------------------------------------------------------------------


 

Subsidiary as a Restricted Subsidiary, the Company shall be deemed to continue
to have a permanent “Investment” in an Unrestricted Subsidiary of an amount (if
positive) equal to:

 

(a) the Company’s “Investment” in such Subsidiary at the time of such
redesignation, less

 

(b) the portion (proportionate to the Company’s equity interest in such
Subsidiary) of the Fair Market Value of the net assets of such Subsidiary at the
time of such redesignation.

 

In determining the amount of any Investment made by transfer of any Property
other than cash, such Property shall be valued at its Fair Market Value at the
time of such Investment.

 

“Investment Grade Rating” means a rating equal to or higher than Baa3 (or the
equivalent) by Moody’s and BBB- (or the equivalent) by S&P.

 

“Issue Date” means November 30, 2004.

 

“Kimberly-Clark” means Kimberly-Clark Corporation.

 

“Legal Holiday” means a Saturday, a Sunday or a day on which commercial banks
are authorized or required to close in New York City.

 

“Letter of Transmittal” means the letter of transmittal, or its electronic
equivalent in accordance with the Applicable Procedures, to be prepared by the
Company and sent to all Holders of the Initial Notes or any Additional Notes for
use by such Holders in connection with a Registered Exchange Offer.

 

“Lien” means, with respect to any Property of any Person, any mortgage or deed
of trust, pledge, hypothecation, assignment, deposit arrangement, security
interest, lien, charge, easement (other than any easement not materially
impairing usefulness or marketability), encumbrance, preference, priority or
other security agreement or preferential arrangement of any kind or nature
whatsoever on or with respect to such Property (including any Capital Lease
Obligation, conditional sale or other title retention agreement having
substantially the same economic effect as any of the foregoing or any Sale and
Leaseback Transaction).

 

“Moody’s” means Moody’s Investors Service, Inc. or any successor to the rating
agency business thereof.

 

“Net Available Cash” from any Asset Sale means cash payments received therefrom
(including any cash payments received by way of deferred payment of principal
pursuant to a note or installment receivable or otherwise, but only as and when
received, but excluding any other consideration received in the form of
assumption by the acquiring Person of Debt or other obligations relating to the
Property that is the subject of such Asset Sale or received in any other
non-cash form), in each case net of:

 

(a) all legal, title and recording tax expenses, commissions and other fees and
expenses incurred, and all Federal, state, provincial, foreign and local taxes
required to be accrued as a liability under GAAP, as a consequence of such Asset
Sale;

 

(b) all payments made on or in respect of any Debt that is secured by any
Property subject to such Asset Sale, in accordance with the terms of any Lien
upon such Property, or which must by its terms, or in order to obtain a
necessary consent to such Asset Sale, or by applicable law, be repaid out of the
proceeds from such Asset Sale;

 

(c) all distributions and other payments required to be made to minority
interest holders in Subsidiaries or joint ventures as a result of such Asset
Sale;

 

(d) the deduction of appropriate amounts provided by the seller as a reserve, in
accordance with GAAP, against any liabilities associated with the Property
disposed of in such

 

14

--------------------------------------------------------------------------------


 

Asset Sale and retained by the Company or any Restricted Subsidiary after such
Asset Sale, including pension and other post-employment benefit liabilities,
liabilities related to environmental matters and liabilities under any
indemnification obligations associated with such Asset Sale; and

 

(e) payments of unassumed liabilities (other than Subordinated Obligations)
relating to the assets sold at the time of, or within 30 days after, the date of
such Asset Sale.

 

“New Credit Facility” means the Credit Agreement, to be entered into on or prior
to the Issue Date, among the Company, the Subsidiary Guarantors, the financial
institutions party thereto, JPMorgan Chase Bank, as agent, and JPMorgan Chase
Bank, Toronto, as Canadian collateral agent, as the same may be amended,
supplemented, refinanced or otherwise modified from time to time.

 

“Non-Recourse Debt,” means Debt:

 

(a) as to which neither the Company nor any Restricted Subsidiary (i) provides
credit support of any kind (including any undertaking, agreement or instrument
that would constitute Debt), (ii) is directly or indirectly liable as a
guarantor or otherwise or (iii) constitutes the lender;

 

(b) no default with respect to which (including any rights that the holders
thereof may have to take enforcement action against an Unrestricted Subsidiary)
would permit upon notice, lapse of time or both any holder of any Debt (other
than the Notes) of the Company or any Restricted Subsidiary to declare a default
on such other Debt or cause the payment thereof to be accelerated or payable
prior to its stated maturity; and

 

(c) as to which the lenders have been notified in writing that they will not
have any recourse to the stock or assets of the Company or any Restricted
Subsidiary.

 

“Obligations” means all obligations for principal, premium, interest, penalties,
fees, indemnifications, reimbursements, damages and other liabilities payable
under the documentation governing any Debt.

 

“Offering Memorandum” means the offering memorandum, dated November 18, 2004,
relating to the Initial Notes.

 

“Officer” means the Chief Executive Officer, the President, the Chief Financial
Officer or any Vice President of the Company.

 

“Officers’ Certificate” means a certificate signed by two Officers of the
Company, at least one of whom shall be the principal executive officer or
principal financial officer of the Company, which meets the requirements of
Section 12.05 hereof and is delivered to the Trustee.

 

“Opinion of Counsel” means a written opinion from legal counsel who is
acceptable to the Trustee and which meets the requirements of Section 12.05
hereof. The counsel may be an employee of or counsel to the Company or the
Trustee.

 

“Participant” means, with respect to the Depositary, a Person who has an account
with the Depositary.

 

“Permitted Investment” means any Investment by the Company or a Restricted
Subsidiary in:

 

(a) the Company or any Restricted Subsidiary,

 

15

--------------------------------------------------------------------------------


 

(b) any Person that will, upon the making of such Investment, become a
Restricted Subsidiary, provided that the primary business of such Restricted
Subsidiary is a Related Business;

 

(c) any Person if as a result of such Investment such Person is merged or
consolidated with or into, or transfers or conveys all or substantially all its
Property to, the Company or a Restricted Subsidiary, provided that such Person’s
primary business is a Related Business;

 

(d) Cash Equivalents;

 

(e) receivables owing to the Company or a Restricted Subsidiary, if created or
acquired in the ordinary course of business and payable or dischargeable in
accordance with customary trade terms; provided, however, that such trade terms
may include such concessionary trade terms as the Company or such Restricted
Subsidiary deems reasonable under the circumstances;

 

(f) payroll, travel and similar advances to cover matters that are expected at
the time of such advances ultimately to be treated as expenses for accounting
purposes and that are made in the ordinary course of business;

 

(g) loans and advances to employees made in the ordinary course of business
consistent with past practices of the Company or such Restricted Subsidiary, as
the case may be, provided that such loans and advances do not exceed
$2.0 million in the aggregate at any one time outstanding;

 

(h) stock, obligations or other securities received in settlement of debts
created in the ordinary course of business and owing to the Company or a
Restricted Subsidiary or in satisfaction of judgments, including as the result
of any plan of reorganization or similar arrangement upon the bankruptcy or
insolvency of a trade creditor or customer;

 

(i) any Person to the extent such Investment represents the non-cash portion of
the consideration received in connection with (A) an Asset Sale consummated in
compliance with Section 4.13, or (B) any disposition of Property not
constituting an Asset Sale;

 

(j) other Investments in Related Businesses made for Fair Market Value that do
not exceed 5% of Consolidated Tangible Assets in the aggregate outstanding at
any one time;

 

(k) lease, utility and other similar deposits in the ordinary course of
business;

 

(l) any assets or Capital Stock of any Person made out of the net cash proceeds
of the substantially concurrent sale of Capital Stock of the Company (other than
Disqualified Stock) or the consideration for which consists solely of Capital
Stock (other than Disqualified Stock) of the Company; provided that the issuance
of such Capital Stock shall be excluded in the calculation set forth in clause
(c)(2) of Section 4.11;

 

(m) Hedging Obligations entered into for bona fide hedging purposes and not for
speculation and otherwise permitted by this Indenture;

 

(n) any assets acquired as a result of a foreclosure by the Company or such
Restricted Subsidiary with respect to any secured Permitted Investment or other
transfer of title with respect to any secured Permitted Investment in default;

 

(o) purchases and acquisitions of inventory, supplies, materials and equipment
or licenses or leases or intellectual property, in any case, in the ordinary
course of business and otherwise in accordance with this Indenture;

 

16

--------------------------------------------------------------------------------


 

(p) Investments in the Terrace Bay Co-Generation Facility (or in the Capital
Stock of the Person that owns such facility) made for Fair Market Value that do
not exceed $10.0 million; and

 

(q) other Investments made for Fair Market Value that do not exceed
$15.0 million in the aggregate outstanding at any one time.

 

“Permitted Liens” means:

 

(a) Liens to secure Debt permitted to be Incurred under clause (b) of the second
paragraph of Section 4.10;

 

(b) Liens to secure Debt permitted to be Incurred under clause (c) of the second
paragraph of Section 4.10, provided that any such Lien may not extend to any
Property of the Company or any Restricted Subsidiary, other than the Property
acquired, constructed or leased with the proceeds of such Debt and any
improvements or accessions to such Property;

 

(c) Liens for taxes, assessments or governmental charges or levies on the
Property of the Company or any Restricted Subsidiary if the same shall not at
the time be delinquent or thereafter can be paid without penalty, or are being
contested in good faith and by appropriate proceedings promptly instituted and
diligently concluded, provided that any reserve or other appropriate provision
that shall be required in conformity with GAAP shall have been made therefor;

 

(d) Liens imposed by law, such as carriers’, warehousemen’s and mechanics’ Liens
and other similar Liens, on the Property of the Company or any Restricted
Subsidiary arising in the ordinary course of business and securing payment of
obligations that are not more than 60 days past due or are being contested in
good faith and by appropriate proceedings;

 

(e)  Liens in favor of customs and revenue authorities arising in the ordinary
course of business and as a matter of law to secure payment of customs duties;

 

(f) Liens arising as a result of litigation or legal proceedings that are
currently being contested in good faith by appropriate and diligent action,
including any Lien arising as a result of any judgment against the Company;

 

(g) Liens on the Property of the Company or any Restricted Subsidiary Incurred
in the ordinary course of business to secure performance of obligations with
respect to statutory or regulatory requirements, performance or return-of-money
bonds, surety bonds or other obligations of a like nature and Incurred in a
manner consistent with industry practice, in each case which are not Incurred in
connection with the borrowing of money, the obtaining of advances or credit or
the payment of the deferred purchase price of Property and which do not in the
aggregate impair in any material respect the use of Property in the operation of
the business of the Company and the Restricted Subsidiaries taken as a whole;

 

(h) Liens on Property at the time the Company or any Restricted Subsidiary
acquired such Property, including any acquisition by means of a merger or
consolidation with or into the Company or any Restricted Subsidiary; provided,
however, that any such Lien may not extend to any other Property of the Company
or any Restricted Subsidiary; provided further, however, that such Liens shall
not have been Incurred in anticipation of or in connection with the transaction
or series of transactions pursuant to which such Property was acquired by the
Company or any Restricted Subsidiary;

 

(i) Liens on the Property of a Person at the time such Person becomes a
Restricted Subsidiary or is merged into or consolidated with the Company or a
Restricted Subsidiary; provided, however, that any such Lien may not extend to
any other Property of the Company or any other Restricted Subsidiary that is not
a direct Subsidiary of such Person; provided further,

 

17

--------------------------------------------------------------------------------


 

however, that any such Lien was not Incurred in anticipation of or in connection
with the transaction or series of transactions pursuant to which such Person
became a Restricted Subsidiary;

 

(j) pledges or deposits by the Company or any Restricted Subsidiary under
workers’ compensation laws, unemployment insurance laws or similar legislation,
or good faith deposits in connection with bids, tenders, contracts (other than
for the payment of Debt) or leases to which the Company or any Restricted
Subsidiary is party, or deposits to secure public or statutory obligations of
the Company, or deposits for the payment of rent, in each case Incurred in the
ordinary course of business;

 

(k) utility easements, building restrictions, rights-of-way, irregularities of
title and such other encumbrances or charges against real Property as are of a
nature generally existing with respect to properties of a similar character;

 

(l) Liens to secure Hedging Obligations made in the ordinary course of business
and not for the purpose of speculation to the extent otherwise permitted by this
Indenture;

 

(m) Liens to secure Debt permitted to be Incurred under clause (m) of the second
paragraph of Section 4.10, provided that any such Lien may not extend to any
Property of the Company or any Restricted Subsidiary other than the Terrace Bay
Co-Generation Facility and any improvements or accessions thereto and/or, in the
event the Terrace Bay Co-Generation Facility is owned by a Person that is not a
Restricted Subsidiary, the Capital Stock of such Person;

 

(n) Liens existing on the Issue Date not otherwise described in clauses (a)
through (m) above;

 

(o) Liens in favor of the Company or any Subsidiary Guarantor;

 

(p) Liens, if any, granted to secure the Notes pursuant to Section 4.12;

 

(q) Liens on the Property of the Company or any Restricted Subsidiary to secure
any Refinancing, in whole or in part, of any Debt secured by Liens referred to
in clause (b), (h), (i), (m) or (n) above; provided, however, that any such Lien
shall be limited to all or part of the same Property that secured the original
Lien (together with improvements and accessions to such Property), and the
aggregate principal amount of Debt that is secured by such Lien shall not be
increased to an amount greater than the sum of:

 

(1) the outstanding principal amount, or, if greater, the committed amount, of
the Debt secured by Liens described under clause (b), (h), (i), (m) or (n)
above, as the case may be, at the time the original Lien became a Permitted Lien
under this Indenture, and

 

(2) an amount necessary to pay any fees and expenses, including premiums and
defeasance costs, incurred by the Company or such Restricted Subsidiary in
connection with such Refinancing; and

 

(r) Liens not otherwise permitted by clauses (a) through (q) above encumbering
Property having an aggregate Fair Market Value not in excess of 5% of
Consolidated Tangible Assets, as determined based on the consolidated balance
sheet of the Company as of the end of the most recent fiscal quarter for which
financial statements are publicly available.

 

“Permitted Refinancing Debt” means any Debt that Refinances any other Debt,
including any successive Refinancings, so long as:

 

18

--------------------------------------------------------------------------------


 

(a) such Debt is in an aggregate principal amount (or if Incurred with original
issue discount, an aggregate issue price) not in excess of the sum of:

 

(1) the aggregate principal amount (or if Incurred with original issue discount,
the aggregate accreted value) then outstanding of the Debt being Refinanced, and

 

(2) an amount necessary to pay any fees and expenses, including premiums and
defeasance costs, related to such Refinancing,

 

(b) the Average Life of such Debt is equal to or greater than the Average Life
of the Debt being Refinanced,

 

(c) the Stated Maturity of such Debt is no earlier than the Stated Maturity of
the Debt being Refinanced, and

 

(d) the new Debt shall not be senior in right of payment to the Debt that is
being Refinanced;

 

provided, however, that Permitted Refinancing Debt shall not include:

 

(x) Debt of a Subsidiary that is not a Subsidiary Guarantor that Refinances Debt
of the Company or a Subsidiary Guarantor, or

 

(y) Debt of the Company or a Restricted Subsidiary that Refinances Debt of an
Unrestricted Subsidiary.

 

“Person” means any individual, corporation, company (including any limited
liability company), association, partnership, joint venture, trust,
unincorporated organization, government or any agency or political subdivision
thereof or any other entity.

 

“Predecessor Note” of any particular Note means every previous Note evidencing
all or a portion of the same Debt as that evidenced by such particular Note; and
any Note authenticated and delivered under Section 2.07 in lieu of a lost,
destroyed or stolen Note shall be deemed to evidence the same Debt as the lost,
destroyed or stolen Note.

 

“Preferred Stock” means any Capital Stock of a Person, however designated, which
entitles the holder thereof to a preference with respect to the payment of
dividends, or as to the distribution of assets upon any voluntary or involuntary
liquidation or dissolution of such Person, over shares of any other class of
Capital Stock issued by such Person.

 

“Preferred Stock Dividends” means all dividends with respect to Preferred Stock
of Restricted Subsidiaries held by Persons other than the Company or a Wholly
Owned Restricted Subsidiary.  The amount of any such dividend shall be equal to
the quotient of such dividend divided by the difference between one and the
maximum statutory federal income rate (expressed as a decimal number between 1
and 0) then applicable to the issuer of such Preferred Stock.

 

“Private Placement Legend” means the legend set forth in Section 2.06(g)(i)
hereof to be placed on all Notes issued under this Indenture except as otherwise
permitted by the provisions of this Indenture.

 

“pro forma” means, with respect to any calculation made or required to be made
pursuant to the terms hereof, a calculation performed in accordance with Article
11 of Regulation S-X promulgated under the Securities Act, as interpreted in
good faith by the Board of Directors after consultation with the independent
certified public accountants of the Company, or otherwise a calculation made in
good faith by the Board of Directors after consultation with the independent
certified public accountants of the Company, as the case may be.

 

19

--------------------------------------------------------------------------------


 

“Property” means, with respect to any Person, any interest of such Person in any
kind of property or asset, whether real, personal or mixed, or tangible or
intangible, including Capital Stock in, and other securities of, any other
Person.  For purposes of any calculation required pursuant to this Indenture,
the value of any Property shall be its Fair Market Value.

 

“Purchase Money Debt” means Debt:

 

(a) consisting of the deferred purchase price of Property, conditional sale
obligations, obligations under any title retention agreement, other purchase
money obligations and obligations in respect of industrial revenue bonds, in
each case where the maturity of such Debt does not exceed the anticipated useful
life of the Property being financed, and

 

(b) Incurred to finance the acquisition, construction or lease by the Company or
a Restricted Subsidiary of such Property, including additions and improvements
thereto (whether through the direct purchase of assets or through the
acquisition of at least a majority of the Voting Stock of any Person owning such
assets);

 

provided, however, that such Debt is Incurred within 180 days after the
acquisition, construction or lease of such Property by the Company or such
Restricted Subsidiary.

 

“QIB” means a “qualified institutional buyer” as defined in Rule 144A.

 

“Rating Agencies” means Moody’s and S&P.

 

“Reference Treasury Dealer” means Citigroup Global Markets Inc. and its
successors; provided, however, that if any of the foregoing shall cease to be a
primary U.S. government securities dealer in New York City (a “Primary Treasury
Dealer”), the Company shall substitute therefor another Primary Treasury Dealer.

 

“Reference Treasury Dealer Quotation” means, with respect to the Reference
Treasury Dealer and the Change of Control Redemption Date, the average, as
determined by the Trustee, of the bid and ask prices for the Comparable Treasury
Issue (expressed in each case as a percentage of its principal amount) quoted in
writing to the Trustee by the Reference Treasury Dealer at 5:00 p.m. on the
third Business Day preceding the Change of Control Redemption Date, such
quotation to be determined by the Reference Treasury Dealer in accordance with
customary market practice.

 

“Refinance” means, in respect of any Debt, to refinance, extend, renew, refund
or Repay, or to issue other Debt, in exchange or replacement for, such Debt. 
“Refinanced” and “Refinancing” shall have correlative meanings.

 

“Registered Exchange Offer” has the meaning set forth in a Registration Rights
Agreement relating to an exchange of Notes registered under the Securities Act
for Notes not so registered.

 

“Registration Rights Agreement” means the Registration Rights Agreement dated as
of the Issue Date, among the Company, the Subsidiary Guarantors and the initial
purchasers named therein, as such agreement may be amended, modified or
supplemented from time to time and, with respect to any Additional Notes, one or
more registration rights agreements among the Company, the Subsidiary Guarantors
and the other parties thereto, as such agreement(s) may be amended, modified or
supplemented from time to time, relating to rights given by the Company and the
Subsidiary Guarantors to the purchasers of Additional Notes to register such
Additional Notes, or exchange such Additional Notes for registered Notes, under
the Securities Act.

 

“Regular Record Date” for the interest payable on any Interest Payment Date
means the applicable date specified as a “Record Date” on the face of the Note.

 

“Regulation S” means Regulation S promulgated under the Securities Act.

 

20

--------------------------------------------------------------------------------


 

“Regulation S Global Note” means a Global Note in the form of Exhibit A hereto
bearing the Global Note Legend and the Private Placement Legend and deposited
with and registered in the name of the Depositary or its nominee, issued in a
denomination equal to the outstanding principal amount of the Notes sold for
initial resale in reliance on Rule 903 of Regulation S.

 

“Related Business” means any business that is related, ancillary or
complementary to the businesses of the Company and the Restricted Subsidiaries
on the Issue Date.

 

“Repay” means, in respect of any Debt, to repay, prepay, repurchase, redeem,
legally defease or otherwise retire such Debt.  “Repayment” and “Repaid” shall
have correlative meanings.  For purposes of Section 4.13 and the definition of
“Consolidated Interest Coverage Ratio,” Debt shall be considered to have been
Repaid only to the extent the related loan commitment, if any, shall have been
permanently reduced in connection therewith.

 

“Responsible Officer,” when used with respect to the Trustee, means any officer
within the Corporate Trust Department of the Trustee (or any successor group of
the Trustee) with direct responsibility for the administration of this Indenture
and also means, with respect to a particular corporate trust matter, any other
officer to whom such matter is referred because of his or her knowledge of and
familiarity with the particular subject.

 

“Restricted Definitive Note” means one or more Definitive Notes bearing the
Private Placement Legend.

 

“Restricted Global Notes” means 144A Global Notes, IAI Global Notes and
Regulation S Global Notes.

 

“Restricted Payment” means:

 

(a) any dividend or distribution (whether made in cash, securities or other
Property) declared or paid on or with respect to any shares of Capital Stock of
the Company or any Restricted Subsidiary (including any payment in connection
with any merger or consolidation with or into the Company or any Restricted
Subsidiary), except for any dividend or distribution that is made solely to the
Company or a Restricted Subsidiary (and, if such Restricted Subsidiary is not a
Wholly Owned Restricted Subsidiary, to the other shareholders of such Restricted
Subsidiary on a pro rata basis or on a basis that results in the receipt by the
Company or a Restricted Subsidiary of dividends or distributions of greater
value than it would receive on a pro rata basis) or any dividend or distribution
payable solely in shares of Capital Stock (other than Disqualified Stock) of the
Company;

 

(b) the purchase, repurchase, redemption, acquisition or retirement for value of
any Capital Stock of the Company, any parent of the Company or any Restricted
Subsidiary (other than from the Company or a Restricted Subsidiary) or any
securities exchangeable for or convertible into any such Capital Stock,
including the exercise of any option to exchange any Capital Stock (other than
for or into Capital Stock of the Company that is not Disqualified Stock);

 

(c) the purchase, repurchase, redemption, acquisition or retirement for value,
prior to the date for any scheduled maturity, sinking fund or amortization or
other installment payment, of any Subordinated Obligation (other than the
purchase, repurchase or other acquisition of any Subordinated Obligation
purchased in anticipation of satisfying a scheduled maturity, sinking fund or
amortization or other installment obligation, in each case due within one year
of the date of acquisition); or

 

(d) any Investment (other than Permitted Investments) in any Person;

 

provided, however, that the term “Restricted Payment” shall not include those
payments or investments made in connection with the consummation of the Spin-Off
and described in the Offering Memorandum.

 

21

--------------------------------------------------------------------------------


 

“Restricted Subsidiary” means any Subsidiary of the Company other than an
Unrestricted Subsidiary.

 

“Rule 144” means Rule 144 promulgated under the Securities Act.

 

“Rule 144A” means Rule 144A promulgated under the Securities Act.

 

“Rule 903” means Rule 903 promulgated under the Securities Act.

 

“Rule 904” means Rule 904 promulgated under the Securities Act.

 

“S&P” means Standard & Poor’s Ratings Services or any successor to the rating
agency business thereof.

 

“Sale and Leaseback Transaction” means any direct or indirect arrangement
relating to Property now owned or hereafter acquired whereby the Company or a
Restricted Subsidiary transfers such Property to another Person and the Company
or a Restricted Subsidiary leases it from such Person.

 

“Securities Act” means the Securities Act of 1933, as amended.

 

“Senior Debt” of the Company means:

 

(a) all obligations consisting of the principal, premium, if any, and accrued
and unpaid interest (including interest accruing on or after the filing of any
petition in bankruptcy or for reorganization relating to the Company whether or
not such post-filing interest is allowed in such proceeding) in respect of:

 

(1) Debt of the Company for borrowed money, and

 

(2) Debt of the Company evidenced by notes, debentures, bonds or other similar
instruments permitted under this Indenture for the payment of which the Company
is responsible or liable;

 

(b) all Capital Lease Obligations of the Company and all Attributable Debt in
respect of Sale and Leaseback Transactions entered into by the Company;

 

(c) all obligations of the Company

 

(1) for the reimbursement of any obligor on any letter of credit, banker’s
acceptance or similar credit transaction,

 

(2) under Hedging Obligations, or

 

(3) issued or assumed as the deferred purchase price of Property and all
conditional sale obligations of the Company and all obligations under any title
retention agreement permitted under this Indenture; and

 

(d) all obligations of other Persons of the type referred to in clauses (a), (b)
and (c) for the payment of which the Company is responsible or liable as
Subsidiary Guarantor;

 

provided, however, that Senior Debt shall not include:

 

(A) Debt of the Company that is by its terms subordinate in right of payment to
the Notes, including any Subordinated Obligations;

 

22

--------------------------------------------------------------------------------


 

(B) any Debt Incurred in violation of the provisions of this Indenture;

 

(C) accounts payable or any other obligations of the Company to trade creditors
created or assumed by the Company in the ordinary course of business in
connection with the obtaining of materials or services (including Guarantees
thereof or instruments evidencing such liabilities);

 

(D) any liability for Federal, state, local or other taxes owed or owing by the
Company;

 

(E) any obligation of the Company to any Subsidiary; or

 

(F) any obligations with respect to any Capital Stock of the Company.

 

To the extent that any payment of Senior Debt (whether by or on behalf of the
Company as proceeds of security or enforcement or any right of setoff or
otherwise) is declared to be fraudulent or preferential, set aside or required
to be paid to a trustee, receiver or other similar party under any bankruptcy,
insolvency, receivership or similar law, then if such payment is recovered by,
or paid over to, such trustee, receiver or other similar party, the Senior Debt
or part thereof originally intended to be satisfied shall be deemed to be
reinstated and outstanding as if such payment had not occurred.  “Senior Debt”
of any Subsidiary Guarantor has a correlative meaning.

 

“Shelf Registration Statement” means the registration statement relating to the
registration of the Notes under Rule 415 of the Securities Act, as may be set
forth in a Registration Rights Agreement.

 

“Significant Subsidiary” means any Subsidiary that would be a “significant
subsidiary” of the Company within the meaning of Rule 1-02 under Regulation S-X
promulgated by the Commission.

 

“Special Interest” has the meaning set forth in a Registration Rights Agreement
relating to amounts to be paid in the event the Company and the Subsidiary
Guarantors fail to satisfy certain conditions set forth herein.  For all
purposes of this Indenture, the term “interest” shall include Special Interest,
if any, with respect to the Notes.

 

“Spin-Off” means the distribution of all of the outstanding capital stock of the
Company by its parent, Kimberly-Clark, to Kimberly-Clark’s shareholders.

 

“Spin-Off Agreements” means the Distribution Agreement, tax sharing agreement,
corporate services agreement, employee matters agreement and pulp supply
agreement, each to be entered into by the Company and Kimberly-Clark or
Kimberly-Clark Global Sales, Inc., as applicable, in connection with the
Spin-Off.

 

“Stated Maturity” means, with respect to any security, the date specified in
such security as the fixed date on which the payment of principal of such
security is due and payable, including pursuant to any mandatory redemption
provision (but excluding any provision providing for the repurchase of such
security at the option of the holder thereof upon the happening of any
contingency beyond the control of the issuer unless such contingency has
occurred).

 

“Subordinated Obligation” means any Debt of the Company or any Subsidiary
Guarantor (whether outstanding on the Issue Date or thereafter Incurred) that is
subordinate or junior in right of payment to the Notes or the applicable
Subsidiary Guaranty pursuant to a written agreement to that effect.

 

“Subsidiary” means, in respect of any Person, any corporation, company
(including any limited liability company), association, partnership, joint
venture or other business entity of which at least a majority of the total
voting power of the Voting Stock is at the time owned or controlled, directly or
indirectly, by:

 

(a) such Person,

 

(b) such Person and one or more Subsidiaries of such Person, or

 

23

--------------------------------------------------------------------------------


 

(c) one or more Subsidiaries of such Person.

 

“Subsidiary Guarantor” means (1) each Domestic Restricted Subsidiary (other than
Neenah and Menasha Water Power Company), (2) each Foreign Restricted Subsidiary
that has Guaranteed other Debt of the Company or any Domestic Restricted
Subsidiary and (3) any other Person that becomes a Subsidiary Guarantor pursuant
to Section 4.19 or who otherwise executes and delivers a supplemental indenture
to the Trustee providing for a Subsidiary Guaranty, and, in each case, who has
not been released from such Subsidiary Guaranty in accordance with this
Indenture.

 

“Subsidiary Guaranty” means the Guarantee of the Notes by each of the Subsidiary
Guarantors pursuant to Article 10 and in the form of the Guarantee attached as
Exhibit E and any additional Guarantee of the Notes to be executed by any
Subsidiary of the Company pursuant to Section 4.19.

 

 “Surviving Person” means the surviving Person formed by a merger, consolidation
or amalgamation and, for purposes of Section 5.01, a Person to whom all or
substantially all the Property of the Company or a Subsidiary Guarantor is sold,
transferred, assigned, leased, conveyed or otherwise disposed.

 

“TIA” means the Trust Indenture Act of 1939, as amended, and the rules and
regulations thereunder.

 

“Terrace Bay Co-Generation Facility” means the co-generation facility proposed
to be constructed by the Company and/or its Subsidiary, Neenah Paper Company of
Canada, in connection with the Company’s pulp operations located in Terrace Bay,
Ontario, Canada.

 

“Treasury Rate” means, with respect to the Change of Control Redemption Date,
the rate per annum equal to the yield to maturity of the Comparable Treasury
Issue, compounded semi-annually, assuming a price for such Comparable Treasury
Issue (expressed as a percentage of its principal amount) equal to the
Comparable Treasury Price for the Change of Control Redemption Date.

 

“Trustee” means the Person named as the “Trustee” in the first paragraph of this
instrument until a successor Trustee shall have become such pursuant to the
applicable provisions of this Indenture, and thereafter “Trustee” shall mean
such successor Trustee.

 

“Unrestricted Definitive Notes” means one or more Definitive Notes that do not
and are not required to bear the Private Placement Legend.

 

“Unrestricted Global Notes” means one or more Global Notes that do not and are
not required to bear the Private Placement Legend and are deposited with and
registered in the name of the Depositary or its nominee.

 

“Unrestricted Subsidiary” means:

 

(a)  any Subsidiary of the Company that is designated after the Issue Date as an
Unrestricted Subsidiary as permitted or required pursuant to Section 4.17 and is
not thereafter redesignated as a Restricted Subsidiary as permitted pursuant
thereto; and

 

(b) any Subsidiary of an Unrestricted Subsidiary.

 

“U.S. Government Obligations” means direct obligations (or certificates
representing an ownership interest in such obligations) of the United States of
America (including any agency or instrumentality thereof) for the payment of
which the full faith and credit of the United States of America is pledged and
which are not callable or redeemable at the issuer’s option.

 

“U.S. Subsidiary Guarantors” means Neenah Paper Sales, Inc. and Neenah Paper
Michigan, Inc.

 

24

--------------------------------------------------------------------------------


 

“U.S. Subsidiary Stock Contribution” means the contribution of all the
outstanding shares of Capital Stock of the U.S. Subsidiary Guarantors to the
Company.

 

“Voting Stock” of any Person means all classes of Capital Stock or other
interests (including partnership interests) of such Person then outstanding and
normally entitled (without regard to the occurrence of any contingency) to vote
in the election of directors, managers or trustees thereof.

 

 “Wholly Owned Restricted Subsidiary” means, at any time, a Restricted
Subsidiary all the Voting Stock of which (except directors’ qualifying shares)
is at such time owned, directly or indirectly, by the Company and its other
Wholly Owned Restricted Subsidiaries.

 

Section 1.02.                         Other Definitions.

 

Term

 

Defined in
Section

 

“Affiliate Transaction”

 

4.15

 

“Allocable Excess Proceeds”

 

4.13

 

“Authentication Order”

 

2.02

 

“Benefited Party”

 

10.01

 

“Change of Control Offer”

 

4.18

 

“Change of Control Purchase Price”

 

4.18

 

“Change of Control Redemption Date

 

3.07

 

“Change of Control Redemption Notice

 

3.07

 

“Covenant Defeasance”

 

8.03

 

“defeasance trust”

 

8.04

 

“DTC”

 

2.03

 

“Event of Default”

 

6.01

 

“Excess Proceeds”

 

4.13

 

“Legal Defeasance”

 

8.02

 

“losses”

 

7.07

 

“Notice of Default”

 

6.02

 

“Offer Amount”

 

3.09

 

“Offer Period”

 

3.09

 

“Offer to Purchase”

 

3.09

 

“Paying Agent”

 

2.03

 

“Prepayment Offer”

 

4.13

 

“Purchase Date”

 

3.09

 

“Purchase Price”

 

3.09

 

“Registrar”

 

2.03

 

“Security Register”

 

2.03

 

“Special Mandatory Redemption”

 

3.08

 

“Special Mandatory Redemption Date”

 

3.08

 

“Special Mandatory Redemption Event”

 

3.08

 

“Special Mandatory Redemption Payment”

 

3.08

 

“Suspended Covenants”

 

4.09

 

“Untendered Notes”

 

3.07

 

 

Section 1.03.                         Incorporation by Reference of Trust
Indenture Act.

 

(a)           Whenever this Indenture refers to a provision of the TIA, the
provision is incorporated by reference in and made a part of this Indenture.

 

(b)           The following TIA terms used in this Indenture have the following
meanings:

 

“indenture securities” means the Notes and the Subsidiary Guaranties;

 

25

--------------------------------------------------------------------------------


 

“indenture security holder” means a Holder of a Note;

 

“indenture to be qualified” means this Indenture;

 

“indenture trustee” or “institutional trustee” means the Trustee; and

 

“obligor” on the Notes means the Company and any successor obligor upon the
Notes.

 

(c)          All other terms used in this Indenture that are defined by the TIA,
defined by TIA reference to another statute or defined by Commission rule under
the TIA and not otherwise defined herein have the meanings so assigned to them
either in the TIA, by another statute or Commission rule, as applicable.

 

Section 1.04.                         Rules of Construction.

 

Unless the context otherwise requires:

 

(a)          a term has the meaning assigned to it;

 

(b)         an accounting term not otherwise defined herein has the meaning
assigned to it in accordance with GAAP;

 

(c)          “or” is not exclusive;

 

(d)         words in the singular include the plural, and in the plural include
the singular;

 

(e)          all references in this instrument to “Articles,” “Sections” and
other subdivisions are to the designated Articles, Sections and subdivisions of
this instrument as originally executed;

 

(f)            the words “herein,” “hereof” and “hereunder” and other words of
similar import refer to this Indenture as a whole and not to any particular
Article, Section or other subdivision.

 

(g)         “including” means “including without limitation;”

 

(h)         provisions apply to successive events and transactions; and

 

(i)             references to sections of or rules under the Securities Act, the
Exchange Act or the TIA shall be deemed to include substitute, replacement or
successor sections or rules adopted by the Commission from time to time
thereunder.

 

ARTICLE 2.

THE NOTES

 

Section 2.01.                         Form and Dating.

 

(a)          General.  The Notes and the Trustee’s certificate of authentication
shall be substantially in the form included in Exhibit A hereto, which is hereby
incorporated in and expressly made part of this Indenture.  The Notes may have
notations, legends or endorsements required by law, exchange rule or usage in
addition to those set forth on Exhibit A.  Each Note shall be dated the date of
its authentication.  The Notes shall be in denominations of $1,000 and integral
multiples thereof.  The terms and provisions contained in the Notes shall
constitute a part of this Indenture and the Company, the Subsidiary Guarantors
and the Trustee, by their execution and delivery of this Indenture, expressly
agree to such terms and provisions and to be bound thereby.  To the extent any
provision of any Note conflicts with the express provisions of this Indenture,
the provisions of this Indenture shall govern and be controlling.

 

26

--------------------------------------------------------------------------------


 

(b)         Form of Notes.  Notes shall be issued initially in global form and
shall be substantially in the form of Exhibit A attached hereto (including the
Global Note Legend thereon and the “Schedule of Exchanges of Interests in the
Global Note” attached thereto).  Notes issued in definitive form shall be
substantially in the form of Exhibit A attached hereto (but without the Global
Note Legend thereon and without the “Schedule of Exchanges of Interests in the
Global Note” attached thereto).  Each Global Note shall represent such aggregate
principal amount of the outstanding Notes as shall be specified therein and each
shall provide that it shall represent the aggregate principal amount of
outstanding Notes from time to time endorsed thereon and that the aggregate
principal amount of outstanding Notes represented thereby may from time to time
be reduced or increased, as appropriate, to reflect exchanges and redemptions
and transfers of interests therein.  Any endorsement of a Global Note to reflect
the amount of any increase or decrease in the aggregate principal amount of
outstanding Notes represented thereby shall be made by the Trustee or the
Custodian, at the direction of the Trustee, in accordance with instructions
given by the Holder thereof as required by Section 2.06 hereof.

 

(c)          Book-Entry Provisions.  This Section 2.01(c) shall apply only to
Global Notes deposited with the Trustee, as custodian for the Depositary. 
Participants and Indirect Participants shall have no rights under this Indenture
or any Global Note with respect to any Global Note held on their behalf by the
Depositary or by the Trustee as custodian for the Depositary, and the Depositary
shall be treated by the Company, the Trustee and any agent of the Company or the
Trustee as the absolute owner of such Global Note for all purposes whatsoever. 
Notwithstanding the foregoing, nothing herein shall prevent the Company, the
Trustee or any agent of the Company or the Trustee from giving effect to any
written certification, proxy or other authorization furnished by the Depositary
or impair, as between the Depositary and its Participants or Indirect
Participants, the Applicable Procedures or the operation of customary practices
of the Depositary governing the exercise of the rights of a holder of a
beneficial interest in any Global Note.

 

(d)         Certificated Securities.  The Company shall exchange Global Notes
for Definitive Notes if: (1) at any time the Depositary notifies the Company
that it is unwilling or unable to continue to act as Depositary for the Global
Notes or if at any time the Depositary shall no longer be eligible to act as
such because it ceases to be a clearing agency registered under the Exchange
Act, and, in either case, the Company shall not have appointed a successor
Depositary within 120 days after the Company receives such notice or becomes
aware of such ineligibility, or (2) upon written request of a Holder or the
Trustee if a Default or Event of Default shall have occurred and be continuing. 
Upon the occurrence of any of the events set forth in clauses (1) or (2) above,
the Company shall execute, and, upon receipt of an Authentication Order in
accordance with Section 2.02 hereof, the Trustee shall authenticate and deliver
Definitive Notes, in authorized denominations, in an aggregate principal amount
equal to the principal amount of the Global Notes in exchange for such Global
Notes.

 

The Company shall issue Definitive Notes to a Holder of, or an owner of a
beneficial interest in, a Global Note in exchange for such Global Note or
beneficial interest, as the case may be, upon written request from a Holder of,
or an owner of a beneficial interest in, a Global Note if a Default or Event of
Default shall have occurred and be continuing.  Upon the occurrence of the
foregoing, the Company shall execute, and, upon receipt of an Authentication
Order in accordance with Section 2.02 hereof, the Trustee shall authenticate and
deliver, Definitive Notes, in authorized denominations, in an aggregate
principal amount equal to the principal amount of the Global Note owned by such
Holder or such owner of a beneficial interest.  Upon the exchange of all or a
portion of a Global Note for Definitive Notes, such Global Note shall be
cancelled or correspondingly reduced by the Trustee or an agent of the Company
or the Trustee.  In the event that the Definitive Notes are not issued to an
owner of a beneficial interest in a Global Note promptly after the Company has
received a request from such owner, the Company expressly acknowledges, with
respect to the right of any Holder to pursue a remedy pursuant to this
Indenture, the right of any such owner to pursue such remedy with respect to the
portion of the Global Note that represents such owner’s beneficial interest as
if such Definitive Notes had been issued.

 

Upon the exchange of a Global Note for Definitive Notes, such Global Note shall
be cancelled by the Trustee or an agent of the Company or the Trustee.  Subject
to Section 2.06, Definitive Notes issued in exchange for a Global Note pursuant
to this Section 2.01 shall be registered in such names and in such authorized
denominations as the Depositary, pursuant to instructions from its Participants
or its Applicable Procedures, shall instruct the Trustee or an agent of the
Company or the Trustee in writing.  Subject to Section 2.06, the Trustee or such
agent shall deliver such Definitive Notes to or as directed by the Persons in
whose names such Definitive Notes are so registered or to the Depositary.

 

27

--------------------------------------------------------------------------------


 

Section 2.02.                         Execution and Authentication.

 

(a)          One Officer shall execute the Notes on behalf of the Company by
manual or facsimile signature.

 

(b)         If an Officer whose signature is on a Note no longer holds that
office at the time a Note is authenticated by the Trustee, the Note shall
nevertheless be valid.

 

(c)          A Note shall not be valid until authenticated by the manual
signature of the Trustee.  The signature shall be conclusive evidence that the
Note has been authenticated under this Indenture.

 

(d)         The Trustee shall, upon a written order of the Company signed by an
Officer (an “Authentication Order”), authenticate Notes for issuance.

 

(e)          The Trustee may appoint an authenticating agent acceptable to the
Company to authenticate Notes.  Unless otherwise provided in such appointment,
an authenticating agent may authenticate Notes whenever the Trustee may do so. 
Each reference in this Indenture to authentication by the Trustee includes
authentication by such agent.  An authenticating agent shall have the same
rights as the Trustee to deal with Holders, the Company or an Affiliate of the
Company.

 

Section 2.03.                         Registrar and Paying Agent.

 

(a)          The Company shall maintain an office or agency where Notes may be
presented for registration of transfer or for exchange (“Registrar”) and an
office or agency where Notes may be presented for payment (“Paying Agent”).  The
Registrar shall keep a register (the “Security Register”) of the Notes and of
their transfer and exchange.  The Company may appoint one or more co-registrars
and one or more additional paying agents.  The term “Registrar” includes any
co-registrar and the term “Paying Agent” includes any additional paying agent. 
The Company may change any Paying Agent or Registrar without notice to any
Holder.  The Company shall notify the Trustee in writing of the name and address
of any Agent not a party to this Indenture.  If the Company fails to appoint or
maintain another entity as Registrar or Paying Agent, the Trustee shall act as
such.  The Company or any of its Subsidiaries may act as Paying Agent or
Registrar.

 

(b)         The Company initially appoints The Depository Trust Company (“DTC”)
to act as Depositary with respect to the Global Notes.

 

(c)          The Company initially appoints the Trustee to act as Registrar and
Paying Agent and to act as Custodian with respect to the Global Notes, and the
Trustee hereby agrees so to initially act.

 

Section 2.04.                         Paying Agent to Hold Money in Trust.

 

The Company shall require each Paying Agent other than the Trustee to agree in
writing that the Paying Agent shall hold in trust for the benefit of Holders or
the Trustee all money held by the Paying Agent for the payment of principal,
premium, if any, or interest on the Notes, and shall notify the Trustee of any
default by the Company in making any such payment.  While any such default
continues, the Trustee may require a Paying Agent to pay all funds held by it
relating to the Notes to the Trustee.  The Company at any time may require a
Paying Agent to pay all funds held by it to the Trustee.  Upon payment over to
the Trustee, the Paying Agent (if other than the Company or a Subsidiary) shall
have no further liability for such funds.  If the Company or a Subsidiary acts
as Paying Agent, it shall segregate and hold in a separate trust fund for the
benefit of the Holders all funds held by it as Paying Agent.  Upon any Event of
Default under Sections 6.01(viii) and (ix) hereof relating to the Company, the
Trustee shall serve as Paying Agent for the Notes.

 

Section 2.05.                         Holder Lists.

 

The Trustee shall preserve in as current a form as is reasonably practicable the
most recent list available to it of the names and addresses of all Holders and
shall otherwise comply with TIA §312(a).  If the

 

28

--------------------------------------------------------------------------------


 

Trustee is not the Registrar, the Company shall furnish or cause to be furnished
to the Trustee at least seven Business Days before each Interest Payment Date
and at such other times as the Trustee may request in writing, a list in such
form and as of such date or such shorter time as the Trustee may allow, as the
Trustee may reasonably require of the names and addresses of the Holders and the
Company shall otherwise comply with TIA §312(a).

 

Section 2.06.                         Transfer and Exchange.

 

(a)          Transfer and Exchange of Global Notes.  A Global Note may not be
transferred as a whole except by the Depositary to a nominee of the Depositary,
by a nominee of the Depositary to the Depositary or to another nominee of the
Depositary, or by the Depositary or any such nominee to a successor Depositary
or a nominee of such successor Depositary.  Upon the occurrence of any of the
events set forth in Section 2.01(d) above, Definitive Notes shall be issued in
denominations of $1,000 or integral multiples thereof and in such names as the
Depositary shall instruct the Trustee in writing.  Global Notes also may be
exchanged or replaced, in whole or in part, as provided in Sections 2.07 and
2.10 hereof.  Except as provided above, every Note authenticated and delivered
in exchange for, or in lieu of, a Global Note or any portion thereof, pursuant
to this Section 2.06 or Section 2.07 or 2.10 hereof, shall be authenticated and
delivered in the form of, and shall be, a Global Note.  A Global Note may not be
exchanged for another Note other than as provided in this Section 2.06(a), and
beneficial interests in a Global Note may not be transferred and exchanged other
than as provided in Section 2.06(b), (c) or (f) hereof.

 

(b)         Transfer and Exchange of Beneficial Interests in the Global Notes. 
The transfer and exchange of beneficial interests in the Global Notes shall be
effected through the Depositary, in accordance with the provisions of this
Indenture and the Applicable Procedures.  Beneficial interests in the Restricted
Global Notes shall be subject to restrictions on transfer comparable to those
set forth herein to the extent required by the Securities Act.  Transfers of
beneficial interests in Global Notes also shall require compliance with either
clause (i) or (ii) below, as applicable, as well as one or more of the other
following clauses, as applicable:

 

(i)             Transfer of Beneficial Interests in the Same Global Note. 
Beneficial interests in any Restricted Global Note may be transferred to Persons
who take delivery thereof in the form of a beneficial interest in the same
Restricted Global Note in accordance with the transfer restrictions set forth in
the Private Placement Legend and any Applicable Procedures.  Beneficial
interests in any Unrestricted Global Note may be transferred to Persons who take
delivery thereof in the form of a beneficial interest in an Unrestricted Global
Note.  Except as may be required by any Applicable Procedures, no written orders
or instructions shall be required to be delivered to the Registrar to effect the
transfers described in this Section 2.06(b)(i).

 

(ii)          All Other Transfers and Exchanges of Beneficial Interests in
Global Notes.  In connection with all transfers and exchanges of beneficial
interests that are not subject to Section 2.06(b)(i) above, the transferor of
such beneficial interest must deliver to the Registrar either (A)(1) a written
order from a Participant or an Indirect Participant given to the Depositary in
accordance with the Applicable Procedures directing the Depositary to credit or
cause to be credited a beneficial interest in another Global Note in an amount
equal to the beneficial interest to be transferred or exchanged and
(2) instructions given in accordance with the Applicable Procedures containing
information regarding the Participant account to be credited with such increase
or (B)(1) if permitted under Section 2.06(a), a written order from a Participant
or an Indirect Participant given to the Depositary in accordance with the
Applicable Procedures directing the Depositary to cause to be issued a
Definitive Note in an amount equal to the beneficial interest to be transferred
or exchanged and (2) instructions given by the Depositary to the Registrar
containing information regarding the Person in whose name such Definitive Note
shall be registered to effect the transfer or exchange referred to in (B)(1)
above.  Upon consummation of a Registered Exchange Offer by the Company in
accordance with Section 2.06(f) hereof, the requirements of this
Section 2.06(b)(ii) shall be deemed to have been satisfied upon receipt by the
Registrar of the instructions contained in the Letter of Transmittal delivered
by the Holder of such beneficial interests in the Restricted Global Notes.  Upon
satisfaction of all of the requirements for transfer or exchange of beneficial
interests in Global Notes contained in this Indenture and the Notes or otherwise
applicable under the Securities Act, the Trustee shall adjust the principal
amount of the relevant Global Note(s) pursuant to Section 2.06(h) hereof.

 

29

--------------------------------------------------------------------------------


 

(iii)       Transfer of Beneficial Interests in a Restricted Global Note to
Another Restricted Global Note.  A holder of a beneficial interest in a
Restricted Global Note may transfer such beneficial interest to a Person who
takes delivery thereof in the form of a beneficial interest in another
Restricted Global Note if the transfer complies with the requirements of
Section 2.06(b)(ii) above and the Registrar receives the following:

 

(A)  if the transferee will take delivery in the form of a beneficial interest
in the 144A Global Note, then the transferor must deliver a certificate in the
form of Exhibit B hereto, including the certifications in item (1) thereof or,
if permitted by the Applicable Procedures, item (3) thereof;

 

(B)  if the transferee will take delivery in the form of a beneficial interest
in the Regulation S Global Note, then the transferor must deliver a certificate
in the form of Exhibit B hereto, including the certifications in item (2)
thereof; and

 

(C)  if the transferee is required by the Applicable Procedures to take delivery
in the form of a beneficial interest in the IAI Global Note, then the transferor
must deliver a certificate in the form of Exhibit B hereto, including the
certifications and certificates and Opinion of Counsel required by item (3)
thereof, if applicable.

 

(iv)      Transfer or Exchange of Beneficial Interests in a Restricted Global
Note for Beneficial Interests in an Unrestricted Global Note.  A holder of a
beneficial interest in a Restricted Global Note may exchange such beneficial
interest for a beneficial interest in an Unrestricted Global Note or may
transfer such beneficial interest to a Person who takes delivery thereof in the
form of a beneficial interest in an Unrestricted Global Note only if the
exchange or transfer complies with the requirements of Section 2.06(b)(ii) above
and:

 

(A)  such exchange or transfer is effected pursuant to the Registered Exchange
Offer in accordance with a Registration Rights Agreement and the holder of the
beneficial interest, in the case of an exchange, or the transferee, in the case
of a transfer, makes any and all certifications required in the applicable
Letter of Transmittal (or is deemed to have made such certifications if delivery
is made through the Applicable Procedures) as may be required by such
Registration Rights Agreement;

 

(B)  such transfer is effected pursuant to a Shelf Registration Statement in
accordance with a Registration Rights Agreement;

 

(C)  such transfer is effected by a broker-dealer pursuant to an Exchange Offer
Registration Statement in accordance with a Registration Rights Agreement; or

 

(D)  the Registrar receives the following:

 

(1)          if the holder of such beneficial interest in a Restricted Global
Note proposes to exchange such beneficial interest for a beneficial interest in
an Unrestricted Global Note, a certificate from such holder in the form of
Exhibit C hereto, including the certifications in item (1)(a) thereof; or

 

(2)          if the holder of such beneficial interest in a Restricted Global
Note proposes to transfer such beneficial interest to a Person who shall take
delivery thereof in the form of a beneficial interest in an Unrestricted Global
Note, a certificate from such holder in the form of Exhibit B hereto, including
the certifications in item (4) thereof;

 

30

--------------------------------------------------------------------------------


 

and, in each such case set forth in this clause (D), if the Registrar so
requests or if the Applicable Procedures so require, an Opinion of Counsel in
form reasonably acceptable to the Registrar to the effect that such exchange or
transfer complies with the Securities Act and that the restrictions on transfer
contained herein and in the Private Placement Legend are no longer required in
order to maintain compliance with the Securities Act.

 

If any such transfer is effected pursuant to clause (B) or (D) above at a time
when an Unrestricted Global Note has not yet been issued, the Company shall
execute and, upon receipt of an Authentication Order in accordance with
Section 2.02 hereof, the Trustee shall authenticate one or more Unrestricted
Global Notes in an aggregate principal amount equal to the aggregate principal
amount of beneficial interests transferred pursuant to clause (B) or (D) above.

 

(v)         Transfer or Exchange of Beneficial Interests in an Unrestricted
Global Note for Beneficial Interests in a Restricted Global Note Prohibited. 
Beneficial interests in an Unrestricted Global Note may not be exchanged for, or
transferred to Persons who take delivery thereof in the form of, beneficial
interests in a Restricted Global Note.

 

(c)          Transfer and Exchange of Beneficial Interests in Global Notes for
Definitive Notes.

 

(i)             Transfer or Exchange of Beneficial Interests in Restricted
Global Notes to Restricted Definitive Notes.  Subject to Section 2.06(a) hereof,
if any holder of a beneficial interest in a Restricted Global Note proposes to
exchange such beneficial interest for a Restricted Definitive Note or to
transfer such beneficial interest to a Person who takes delivery thereof in the
form of a Restricted Definitive Note, then, upon receipt by the Registrar of the
following documentation:

 

(A)  if the holder of such beneficial interest in a Restricted Global Note
proposes to exchange such beneficial interest for a Restricted Definitive Note,
a certificate from such holder in the form of Exhibit C hereto, including the
certifications in item (2)(a) thereof;

 

(B)  if such beneficial interest is being transferred to a QIB in accordance
with Rule 144A, a certificate to the effect set forth in Exhibit B hereto,
including the certifications in item (1) thereof;

 

(C)  if such beneficial interest is being transferred to a “Non-U.S. Person” in
an offshore transaction (as defined in Section 902(k) of Regulation S) in
accordance with Rule 903 or Rule 904, a certificate to the effect set forth in
Exhibit B hereto, including the certifications in item (2) thereof;

 

(D)  if such beneficial interest is being transferred pursuant to an exemption
from the registration requirements of the Securities Act in accordance with Rule
144 under the Securities Act, a certificate to the effect set forth in Exhibit B
hereto, including the certifications in item (3)(a) thereof;

 

(E)  if such beneficial interest is being transferred to an Institutional
Accredited Investor in reliance on an exemption from the registration
requirements of the Securities Act other than those listed in clauses (B)
through (D) above, a certificate to the effect set forth in Exhibit B hereto,
including the certifications, certificates and Opinion of Counsel required by
item (3)(d) thereof, if applicable; or

 

(F)  if such beneficial interest is being transferred to the Company or any of
its Subsidiaries, a certificate to the effect set forth in Exhibit B hereto,
including the certifications in item (3)(b) thereof,

 

31

--------------------------------------------------------------------------------


 

the Trustee shall reduce or cause to be reduced in a corresponding amount
pursuant to Section 2.06(h) hereof, the aggregate principal amount of the
applicable Restricted Global Note, and the Company shall execute and, upon
receipt of an Authentication Order in accordance with Section 2.02 hereof, the
Trustee shall authenticate and deliver a Restricted Definitive Note in the
appropriate principal amount to the Person designated by the holder of such
beneficial interest in the instructions delivered to the Registrar by the
Depositary and the applicable Participant or Indirect Participant on behalf of
such holder.  Any Restricted Definitive Note issued in exchange for beneficial
interests in a Restricted Global Note pursuant to this Section 2.06(c)(i) shall
be registered in such name or names and in such authorized denomination or
denominations as the holder of such beneficial interest shall designate in such
instructions.  The Trustee shall deliver such Restricted Definitive Notes to the
Persons in whose names such Notes are so registered.  Any Restricted Definitive
Note issued in exchange for a beneficial interest in a Restricted Global Note
pursuant to this Section 2.06(c)(i) shall bear the Private Placement Legend and
shall be subject to all restrictions on transfer contained therein.

 

(ii)          Transfer or Exchange of Beneficial Interests in Restricted Global
Notes to Unrestricted Definitive Notes.  Subject to Section 2.06(a) hereof, a
holder of a beneficial interest in a Restricted Global Note may exchange such
beneficial interest for an Unrestricted Definitive Note or may transfer such
beneficial interest to a Person who takes delivery thereof in the form of an
Unrestricted Definitive Note only if:

 

(A)  such exchange or transfer is effected pursuant to a Registered Exchange
Offer in accordance with a Registration Rights Agreement and the holder of such
beneficial interest, in the case of an exchange, or the transferee, in the case
of a transfer, makes any and all certifications in the applicable Letter of
Transmittal (or is deemed to have made such certifications if delivery is made
through the Applicable Procedures) as may be required by such Registration
Rights Agreement;

 

(B)  such transfer is effected pursuant to a Shelf Registration Statement in
accordance with a Registration Rights Agreement;

 

(C)  such transfer is effected by a broker-dealer pursuant to an Exchange Offer
Registration Statement in accordance with a Registration Rights Agreement; or

 

(D)  the Registrar receives the following:

 

(1)          if the holder of such beneficial interest in a Restricted Global
Note proposes to exchange such beneficial interest for an Unrestricted
Definitive Note, a certificate from such holder in the form of Exhibit C hereto,
including the certifications in item (1)(b) thereof; or

 

(2)          if the holder of such beneficial interest in a Restricted Global
Note proposes to transfer such beneficial interest to a Person who shall take
delivery thereof in the form of an Unrestricted Definitive Note, a certificate
from such holder in the form of Exhibit B hereto, including the certifications
in item (4) thereof;

and, in each such case set forth in this clause (D), if the Registrar so
requests or if the Applicable Procedures so require, an Opinion of Counsel in
form reasonably acceptable to the Registrar to the effect that such exchange or
transfer complies with the Securities Act and that the restrictions on transfer
contained herein and in the Private Placement Legend are no longer required in
order to maintain compliance with the Securities Act.

 

Upon satisfaction of any of the conditions of any of the clauses of this
Section 2.06(c)(ii), the Company shall execute and, upon receipt of an
Authentication Order in accordance with Section 2.02 hereof, the Trustee shall
authenticate and deliver an Unrestricted Definitive Note in the appropriate

 

32

--------------------------------------------------------------------------------


 

principal amount to the Person designated by the holder of such beneficial
interest in instructions delivered to the Registrar by the Depositary and the
applicable Participant or Indirect Participant on behalf of such holder, and the
Trustee shall reduce or cause to be reduced in a corresponding amount pursuant
to Section 2.06(h), the aggregate principal amount of the applicable Restricted
Global Note.

 

(iii)       Transfer or Exchange of Beneficial Interests in Unrestricted Global
Notes to Unrestricted Definitive Notes.  Subject to Section 2.06(a) hereof, if
any holder of a beneficial interest in an Unrestricted Global Note proposes to
exchange such beneficial interest for an Unrestricted Definitive Note or to
transfer such beneficial interest to a Person who takes delivery thereof in the
form of an Unrestricted Definitive Note, then, upon satisfaction of the
applicable conditions set forth in Section 2.06(b)(ii) hereof, the Trustee shall
reduce or cause to be reduced in a corresponding amount pursuant to
Section 2.06(h) hereof, the aggregate principal amount of the applicable
Unrestricted Global Note, and the Company shall execute, and, upon receipt of an
Authentication Order in accordance with Section 2.02 hereof, the Trustee shall
authenticate and deliver an Unrestricted Definitive Note in the appropriate
principal amount to the Person designated by the holder of such beneficial
interest in instructions delivered to the Registrar by the Depositary and the
applicable Participant or Indirect Participant on behalf of such holder.  Any
Unrestricted Definitive Note issued in exchange for a beneficial interest
pursuant to this Section 2.06(c)(iii) shall be registered in such name or names
and in such authorized denomination or denominations as the holder of such
beneficial interest shall designate in such instructions.  The Trustee shall
deliver such Unrestricted Definitive Notes to the Persons in whose names such
Notes are so registered.  Any Unrestricted Definitive Note issued in exchange
for a beneficial interest pursuant to this Section 2.06(c)(iii) shall not bear
the Private Placement Legend.

 

(d)         Transfer and Exchange of Definitive Notes for Beneficial Interests
in the Global Notes.

 

(i)             Transfer or Exchange of Restricted Definitive Notes to
Beneficial Interests in Restricted Global Notes.  If any holder of a Restricted
Definitive Note proposes to exchange such Restricted Definitive Note for a
beneficial interest in a Restricted Global Note or to transfer such Restricted
Definitive Notes to a Person who takes delivery thereof in the form of a
beneficial interest in a Restricted Global Note, then, upon receipt by the
Registrar of the following documentation:

 

(A)  if the holder of such Restricted Definitive Note proposes to exchange such
Restricted Definitive Note for a beneficial interest in a Restricted Global
Note, a certificate from such holder in the form of Exhibit C hereto, including
the certifications in item (2)(b) thereof;

 

(B)  if such Restricted Definitive Note is being transferred to a QIB in
accordance with Rule 144A, a certificate to the effect set forth in Exhibit B
hereto, including the certifications in item (1) thereof;

 

(C)  if such Restricted Definitive Note is being transferred to a “non-U.S.
Person” in an offshore transaction (as defined in Rule 902(k) of Regulation S)
in accordance with Rule 903 or Rule 904, a certificate to the effect set forth
in Exhibit B hereto, including the certifications in item (2) thereof;

 

(D)  if such Restricted Definitive Note is being transferred pursuant to an
exemption from the registration requirements of the Securities Act in accordance
with Rule 144, a certificate to the effect set forth in Exhibit B hereto,
including the certifications in item (3)(a) thereof;

 

(E)  if such Restricted Definitive Note is being transferred to an Institutional
Accredited Investor in reliance on an exemption from the registration
requirements of the Securities Act other than those listed in clauses

 

33

--------------------------------------------------------------------------------


 

(B) through (D) above, a certificate to the effect set forth in Exhibit B
hereto, including the certifications, certificates and Opinion of Counsel
required by item (3)(d) thereof, if applicable; or

 

(F)  if such Restricted Definitive Note is being transferred to the Company or
any of its Subsidiaries, a certificate to the effect set forth in Exhibit B
hereto, including the certifications in item (3)(b) thereof,

 

the Trustee shall cancel the Restricted Definitive Note, increase or cause to be
increased in a corresponding amount pursuant to Section 2.06(h) hereof, the
aggregate principal amount of, in the case of clause (A) above, the appropriate
Restricted Global Note, in the case of clause (B) above, a 144A Global Note, in
the case of clause (C) above, a Regulation S Global Note, and in all other
cases, a IAI Global Note.

 

(ii)          Transfer or Exchange of Restricted Definitive Notes to Beneficial
Interests in Unrestricted Global Notes.  A holder of a Restricted Definitive
Note may exchange such Restricted Definitive Note for a beneficial interest in
an Unrestricted Global Note or transfer such Restricted Definitive Note to a
Person who takes delivery thereof in the form of a beneficial interest in an
Unrestricted Global Note only if:

 

(A)  such exchange or transfer is effected pursuant to a Registered Exchange
Offer in accordance with a Registration Rights Agreement and the holder of such
beneficial interest, in the case of an exchange, or the transferee, in the case
of a transfer, makes any and all certifications in the applicable Letter of
Transmittal (or is deemed to have made such certifications if delivery is made
through the Applicable Procedures) as may be required by such Registration
Rights Agreement;

 

(B)  such transfer is effected pursuant to a Shelf Registration Statement in
accordance with a Registration Rights Agreement;

 

(C)  such transfer is effected by a broker-dealer pursuant to an Exchange Offer
Registration Statement in accordance with a Registration Rights Agreement; or

 

(D)  the Registrar receives the following:

 

(1)          if the holder of such Restricted Definitive Note proposes to
exchange such Restricted Definitive Note for a beneficial interest in an
Unrestricted Global Note, a certificate from such holder in the form of Exhibit
C hereto, including the certifications in item (1)(c) thereof; or

 

(2)          if the holder of such Restricted Definitive Note proposes to
transfer such Restricted Definitive Note to a Person who shall take delivery
thereof in the form of a beneficial interest in an Unrestricted Global Note, a
certificate from such Holder in the form of Exhibit B hereto, including the
certifications in item (4) thereof;

and, in each such case set forth in this clause (D), if the Registrar so
requests or if the Applicable Procedures so require, an Opinion of Counsel in
form reasonably acceptable to the Registrar to the effect that such exchange or
transfer shall be effected in compliance with the Securities Act and that the
restrictions on transfer contained herein and in the Private Placement Legend
shall no longer be required in order to maintain compliance with the Securities
Act.

 

34

--------------------------------------------------------------------------------


 

Upon satisfaction of the conditions of any of the clauses in this
Section 2.06(d)(ii), the Trustee shall cancel such Restricted Definitive Note
and increase or cause to be increased in a corresponding amount pursuant to
Section 2.06(h) hereof, the aggregate principal amount of the Unrestricted
Global Note.

 

(iii)       Transfer or Exchange of Unrestricted Definitive Notes to Beneficial
Interests in Unrestricted Global Notes.  A holder of an Unrestricted Definitive
Note may exchange such Unrestricted Definitive Note for a beneficial interest in
an Unrestricted Global Note or transfer such Unrestricted Definitive Note to a
Person who takes delivery thereof in the form of a beneficial interest in an
Unrestricted Global Note at any time.  Upon receipt of a request for such an
exchange or transfer, the Trustee shall cancel the applicable Unrestricted
Definitive Note and increase or cause to be increased in a corresponding amount
pursuant to Section 2.06(h) hereof the aggregate principal amount of one of the
Unrestricted Global Notes.

 

(iv)      Transfer or Exchange of Unrestricted Definitive Notes to Beneficial
Interests in Restricted Global Notes Prohibited.  An Unrestricted Definitive
Note may not be exchanged for, or transferred to Persons who take delivery
thereof in the form of, beneficial interests in a Restricted Global Note.

 

(v)         Issuance of Unrestricted Global Notes.  If any such exchange or
transfer of a Definitive Note for a beneficial interest in an Unrestricted
Global Note is effected pursuant to clause (ii)(B), (ii)(D) or (iii) at a time
when an Unrestricted Global Note has not yet been issued, the Company shall
issue and, upon receipt of an Authentication Order in accordance with
Section 2.02 hereof, the Trustee shall authenticate one or more Unrestricted
Global Notes in an aggregate principal amount equal to the principal amount of
Definitive Notes so transferred.

 

(e)          Transfer and Exchange of Definitive Notes for Definitive Notes. 
Upon request by a holder of Definitive Notes and such holder’s compliance with
the provisions of this Section 2.06(e), the Registrar shall register the
transfer or exchange of Definitive Notes.  Prior to such registration of
transfer or exchange, the requesting Holder shall present or surrender to the
Registrar the Definitive Notes duly endorsed or accompanied by a written
instruction of transfer in form satisfactory to the Registrar duly executed by
such holder.  In addition, the requesting holder shall provide any additional
certifications, documents and information, as applicable, required pursuant to
the following provisions of this Section 2.06(e).

 

(i)             Transfer of Restricted Definitive Notes to Restricted Definitive
Notes.  Any Restricted Definitive Note may be transferred to and registered in
the name of Persons who take delivery thereof in the form of a Restricted
Definitive Note if the Registrar receives the following:

 

(A)  if the transfer will be made pursuant to Rule 144A, a certificate in the
form of Exhibit B hereto, including the certifications in item (1) thereof;

 

(B)  if the transfer will be made pursuant to Rule 903 or Rule 904, a
certificate in the form of Exhibit B hereto, including the certifications in
item (2) thereof; and

 

(C)  if the transfer will be made pursuant to any other exemption from the
registration requirements of the Securities Act, a certificate in the form of
Exhibit B hereto, including the certifications, certificates and Opinion of
Counsel required by item (3) thereof, if applicable.

 

(ii)          Transfer or Exchange of Restricted Definitive Notes to
Unrestricted Definitive Notes.  Any Restricted Definitive Note may be exchanged
by the holder thereof for an Unrestricted Definitive Note or transferred to a
Person or Persons who take delivery thereof in the form of an Unrestricted
Definitive Note only if:

 

35

--------------------------------------------------------------------------------


 

(A)  such exchange or transfer is effected pursuant to a Registered Exchange
Offer in accordance with a Registration Rights Agreement and the holder, in the
case of an exchange, or the transferee, in the case of a transfer, makes any and
all certifications in the applicable Letter of Transmittal (or is deemed to have
made such certifications if delivery is made through the Applicable Procedures)
as may be required by a Registration Rights Agreement;

 

(B)  any such transfer is effected pursuant to a Shelf Registration Statement in
accordance with a Registration Rights Agreement;

 

(C)  any such transfer is effected by a broker-dealer pursuant to an Exchange
Offer Registration Statement in accordance with a Registration Rights Agreement;
or

 

(D)  the Registrar receives the following:

 

(1)          if the holder of such Restricted Definitive Note proposes to
exchange such Restricted Definitive Notes for an Unrestricted Definitive Note, a
certificate from such holder in the form of Exhibit C hereto, including the
certifications in item (1)(d) thereof; or

 

(2)          if the holder of such Restricted Definitive Notes proposes to
transfer such Restricted Definitive Notes to a Person who shall take delivery
thereof in the form of an Unrestricted Definitive Note, a certificate from such
holder in the form of Exhibit B hereto, including the certifications in item (4)
thereof;

and, in each such case set forth in this clause (D), if the Registrar so
requests, an Opinion of Counsel in form reasonably acceptable to the Registrar
to the effect that such exchange or transfer complies with the Securities Act
and that the restrictions on transfer contained herein and in the Private
Placement Legend are no longer required in order to maintain compliance with the
Securities Act.

 

Upon satisfaction of the conditions of any of the clauses of this
Section 2.06(e)(ii), the Trustee shall cancel the prior Restricted Definitive
Note and the Company shall execute, and upon receipt of an Authentication Order
in accordance with Section 2.02 hereof, the Trustee shall authenticate and
deliver an Unrestricted Definitive Note in the appropriate aggregate principal
amount to the Person designated by the holder of such prior Restricted
Definitive Note in instructions delivered to the Registrar by such holder.

 

(iii)       Transfer of Unrestricted Definitive Notes to Unrestricted Definitive
Notes.  A holder of Unrestricted Definitive Notes may transfer such Unrestricted
Definitive Notes to a Person who takes delivery thereof in the form of an
Unrestricted Definitive Note.  Upon receipt of a request to register such a
transfer, the Registrar shall register the Unrestricted Definitive Notes
pursuant to the instructions from the holder thereof.

 

(f)            Registered Exchange Offer.  Upon the occurrence of a Registered
Exchange Offer in accordance with a Registration Rights Agreement, the Company
shall issue and, upon receipt of an Authentication Order in accordance with
Section 2.02 hereof, the Trustee shall authenticate (A) one or more Unrestricted
Global Notes in an aggregate principal amount equal to the aggregate principal
amount of the beneficial interests in the applicable Restricted Global Notes (1)
tendered for acceptance by Persons that make any and all certifications in the
applicable Letters of Transmittal (or are deemed to have made such
certifications if delivery is made through the Applicable Procedures) as may be
required by such Registration Rights Agreement and (2) accepted for exchange in
such Registered Exchange Offer and (B) Unrestricted Definitive Notes in an
aggregate principal amount equal to the aggregate principal amount of the
Restricted Definitive Notes tendered for acceptance by Persons who made the
foregoing certifications and accepted for exchange in the Registered Exchange
Offer.  Concurrently with the issuance of such Notes, the Trustee shall reduce
or cause to be reduced in a corresponding amount the aggregate

 

36

--------------------------------------------------------------------------------


 

principal amount of the applicable Restricted Global Notes, and the Company
shall execute and, upon receipt of an Authentication Order in accordance with
Section 2.02 hereof, the Trustee shall authenticate and deliver to the Persons
designated by the holders of Restricted Definitive Notes so accepted
Unrestricted Definitive Notes in the appropriate aggregate principal amount.

 

(g)         Legends.  The following legends shall appear on the face of all
Global Notes and Definitive Notes issued under this Indenture unless
specifically stated otherwise in the applicable provisions of this Indenture.

 

(i)             Private Placement Legend.

 

(A) Except as permitted by clause (B) below, each Global Note and each
Definitive Note (and all Notes issued in exchange therefor or substitution
thereof) shall bear the legend in substantially the following form:

 

“THIS SECURITY (OR ITS PREDECESSOR) HAS NOT BEEN REGISTERED UNDER THE U.S.
SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), AND, ACCORDINGLY, MAY
NOT BE OFFERED, SOLD, PLEDGED OR OTHERWISE TRANSFERRED WITHIN THE UNITED STATES
OR TO, OR FOR THE ACCOUNT OR BENEFIT OF, U.S. PERSONS, EXCEPT AS SET FORTH IN
THE NEXT SENTENCE.  BY ITS ACQUISITION HEREOF OR OF A BENEFICIAL INTEREST
HEREIN, THE HOLDER:

 

(1)          REPRESENTS THAT (A) IT IS A “QUALIFIED INSTITUTIONAL BUYER” (AS
DEFINED IN RULE 144A UNDER THE SECURITIES ACT) (A “QIB”), (B) IT IS ACQUIRING
THIS SECURITY IN AN OFFSHORE TRANSACTION IN COMPLIANCE WITH REGULATION S UNDER
THE SECURITIES ACT, (C) IT IS AN INSTITUTIONAL “ACCREDITED INVESTOR” (AS DEFINED
IN RULE 501(A)(1), (2), (3) OR (7) OF REGULATION D UNDER THE SECURITIES ACT) (AN
“IAI”) OR (D) IT IS A PERSON WHO HAS OTHERWISE ACQUIRED THIS SECURITY IN
ACCORDANCE WITH THE PROVISIONS OF PARAGRAPH (2) BELOW;

 

(2)          AGREES THAT IT WILL NOT RESELL OR OTHERWISE TRANSFER THIS SECURITY
EXCEPT (A) TO THE ISSUER OR ANY OF ITS SUBSIDIARIES, (B) TO A PERSON WHOM THE
SELLER REASONABLY BELIEVES IS A QIB PURCHASING FOR ITS OWN ACCOUNT OR FOR THE
ACCOUNT OF A QIB IN A TRANSACTION MEETING THE REQUIREMENTS OF RULE 144A, (C) IN
AN OFFSHORE TRANSACTION MEETING THE REQUIREMENTS OF RULE 903 OR 904 OF
REGULATION S UNDER THE SECURITIES ACT, (D) IN A TRANSACTION MEETING THE
REQUIREMENTS OF RULE 144 UNDER THE SECURITIES ACT THAT, PRIOR TO SUCH TRANSFER,
FURNISHES THE TRUSTEE A SIGNED LETTER CONTAINING CERTAIN REPRESENTATIONS AND
AGREEMENTS RELATING TO THE TRANSFER OF THIS SECURITY (THE FORM OF WHICH CAN BE
OBTAINED FROM THE TRUSTEE), (E) TO AN IAI, THAT, PRIOR TO SUCH TRANSFER,
FURNISHS THE TRUSTEE A SIGNED LETTER CONTAINING CERTAIN REPRESENTATIONS AND
AGREEMENTS RELATING TO THE TRANSFER OF THIS SECURITY (THE FORM OF WHICH CAN BE
OBTAINED FROM THE TRUSTEE) AND IN EACH CASE, IF SUCH TRANSFER IS IN RESPECT OF
AN AGGREGATE PRINCIPAL AMOUNT OF SECURITIES LESS THAN $250,000, AN OPINION OF
COUNSEL ACCEPTABLE TO THE ISSUER, IF THE ISSUER SO REQUESTS, THAT SUCH TRANSFER
COMPLIES WITH THE SECURITIES ACT, (F) IN ACCORDANCE WITH ANOTHER EXEMPTION FROM
THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT (AND BASED UPON AN OPINION
OF COUNSEL ACCEPTABLE TO THE ISSUER), OR (G) PURSUANT TO AN EFFECTIVE
REGISTRATION STATEMENT UNDER THE SECURITIES ACT AND, IN EACH CASE, IN ACCORDANCE
WITH THE APPLICABLE SECURITIES LAWS OF ANY STATE OF THE UNITED STATES OR ANY
OTHER APPLICABLE JURISDICTION; AND

 

37

--------------------------------------------------------------------------------


 

(3)          AGREES THAT IT WILL DELIVER TO EACH PERSON TO WHOM THIS SECURITY OR
AN INTEREST HEREIN IS TRANSFERRED A NOTICE SUBSTANTIALLY TO THE EFFECT OF THIS
LEGEND.

 

AS USED HEREIN, THE TERMS “OFFSHORE TRANSACTION” AND “UNITED STATES” HAVE THE
MEANINGS GIVEN TO THEM BY RULE 902 OF REGULATION S UNDER THE SECURITIES ACT. 
THE INDENTURE GOVERNING THIS SECURITY CONTAINS A PROVISION REQUIRING THE TRUSTEE
TO REFUSE TO REGISTER ANY TRANSFER OF THIS SECURITY IN VIOLATION OF THE
FOREGOING.”

 

(B) Notwithstanding the foregoing, any Global Note or Definitive Note issued
pursuant to clauses (b)(iv), (c)(ii), (c)(iii), (d)(ii), (d)(iii), (e)(ii),
(e)(iii) or (f) to this Section 2.06 (and all Notes issued in exchange therefor
or substitution thereof) shall not bear the Private Placement Legend.

 

(ii)          Global Note Legend.  Each Global Note shall bear a legend in
substantially the following form:

 

“THIS GLOBAL NOTE IS HELD BY THE DEPOSITARY (AS DEFINED IN THE INDENTURE
GOVERNING THIS NOTE) OR ITS NOMINEE IN CUSTODY FOR THE BENEFIT OF THE BENEFICIAL
OWNERS HEREOF, AND IS NOT TRANSFERABLE TO ANY PERSON UNDER ANY CIRCUMSTANCES
EXCEPT THAT (I) THE TRUSTEE MAY MAKE SUCH NOTATIONS HEREON AS MAY BE REQUIRED
PURSUANT TO SECTION 2.06 OF THE INDENTURE, (II) THIS GLOBAL NOTE MAY BE
EXCHANGED IN WHOLE BUT NOT IN PART PURSUANT TO SECTION 2.06(a) OF THE INDENTURE,
(III) THIS GLOBAL NOTE MAY BE DELIVERED TO THE TRUSTEE FOR CANCELLATION PURSUANT
TO SECTION 2.11 OF THE INDENTURE AND (IV) THIS GLOBAL NOTE MAY BE TRANSFERRED TO
A SUCCESSOR DEPOSITARY WITH THE PRIOR WRITTEN CONSENT OF THE COMPANY.

 

UNLESS AND UNTIL IT IS EXCHANGED IN WHOLE OR IN PART FOR NOTES IN DEFINITIVE
FORM, THIS NOTE MAY NOT BE TRANSFERRED EXCEPT AS A WHOLE BY THE DEPOSITARY TO A
NOMINEE OF THE DEPOSITARY OR BY A NOMINEE OF THE DEPOSITARY TO THE DEPOSITARY OR
ANOTHER NOMINEE OF THE DEPOSITARY OR BY THE DEPOSITARY OR ANY SUCH NOMINEE TO A
SUCCESSOR DEPOSITARY OR A NOMINEE OF SUCH SUCCESSOR DEPOSITARY.  UNLESS THIS
NOTE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE OF THE DEPOSITORY TRUST
COMPANY, A NEW YORK CORPORATION (“DTC”), TO THE COMPANY OR ITS AGENT FOR
REGISTRATION OF TRANSFER, EXCHANGE OR PAYMENT, AND ANY NOTE ISSUED IS REGISTERED
IN THE NAME OF CEDE & CO. OR IN SUCH OTHER NAME AS MAY BE REQUESTED BY AN
AUTHORIZED REPRESENTATIVE OF DTC (AND ANY PAYMENT IS MADE TO CEDE & CO. OR TO
SUCH OTHER ENTITY AS MAY BE REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC),
ANY TRANSFER, PLEDGE OR OTHER USE HEREOF FOR VALUE OR OTHERWISE BY OR TO ANY
PERSON IS WRONGFUL INASMUCH AS THE REGISTERED OWNER HEREOF, CEDE & CO., HAS AN
INTEREST HEREIN.”

 

(h)         Cancellation and/or Adjustment of Global Notes.  At such time as all
beneficial interests in a particular Global Note have been exchanged for
Definitive Notes or a particular Global Note has been redeemed, repurchased or
cancelled in whole and not in part, each such Global Note shall be returned to
or retained and cancelled by the Trustee in accordance with Section 2.11
hereof.  At any time prior to such cancellation, if any beneficial interest in a
Global Note is exchanged for or transferred to a Person who will take delivery
thereof in the form of a beneficial interest in another Global Note or for
Definitive Notes, the aggregate principal amount of Notes represented by such
Global Note shall be reduced accordingly and an endorsement shall be made on
such Global Note by the Trustee or by the Depositary at the direction of the
Trustee to reflect such reduction; and if the beneficial interest is being
exchanged for or transferred to a Person who will take delivery thereof in the
form of a beneficial interest in another Global Note, the aggregate principal
amount of such other Global Note shall be

 

38

--------------------------------------------------------------------------------


 

increased accordingly and an endorsement shall be made on such Global Note by
the Trustee or by the Depositary at the direction of the Trustee to reflect such
increase.

 

(i)             General Provisions Relating to Transfers and Exchanges.

 

(i)             No service charge shall be made to a holder of a beneficial
interest in a Global Note or to a Holder of a Definitive Note for any
registration of transfer or exchange, but the Company may require payment of a
sum sufficient to cover any transfer tax or similar governmental charge payable
in connection therewith (other than any such transfer taxes or similar
governmental charge payable upon exchange or transfer pursuant to Sections 2.10,
3.06, 4.13, 4.18 and 9.05 hereof).

 

(ii)          All Global Notes and Definitive Notes issued upon any registration
of transfer or exchange of Global Notes or Definitive Notes shall be the valid
obligations of the Company, evidencing the same debt as the Global Notes or
Definitive Notes surrendered upon such registration of transfer or exchange and
shall be entitled to all of the benefits of this Indenture equally and
proportionately with all other Notes duly issued hereunder.

 

(iii)       Neither the Registrar nor the Company shall be required (A) to
issue, to register the transfer of or to exchange any Notes during a period
beginning at the opening of business 15 days before the day of any selection of
Notes for redemption under Section 3.02 hereof and ending at the close of
business on the date of selection, (B) to register the transfer of or to
exchange any Note so selected for redemption in whole or in part, except the
unredeemed portion of any Note being redeemed in part or (C) to register the
transfer of or to exchange a Note between a record date (including a Regular
Record Date) and the next succeeding Interest Payment Date.

 

(iv)      Prior to due presentment for the registration of transfer of any Note,
the Trustee, any Agent and the Company may deem and treat the Person in whose
name any Note is registered as the absolute owner of such Note for the purpose
of receiving payment of principal of, premium, if any, and interest on such Note
and for all other purposes, in each case regardless of any notice to the
contrary.

 

(v)         All certifications, certificates and Opinions of Counsel required to
be submitted to the Registrar pursuant to this Section 2.06 to effect a
registration of transfer or exchange may be submitted by facsimile.

 

(vi)      The Trustee is hereby authorized and directed to enter into a letter
of representation with the Depositary in the form provided by the Company and to
act in accordance with such letter.

 

Section 2.07.                         Replacement Notes.

 

If any mutilated Note is surrendered to the Trustee or the Company and each of
the Trustee and the Company receives evidence to its satisfaction of the
destruction, loss or theft of any Note, the Company shall issue and, upon
receipt of an Authentication Order in accordance with Section 2.02 hereof, the
Trustee shall authenticate a replacement Note.  If required by the Trustee or
the Company, the Holder of such Note shall provide indemnity that is sufficient,
in the judgment of the Trustee or the Company, to protect the Company, the
Trustee, any Agent and any authenticating agent from any loss that any of them
may suffer in connection with such replacement.  If required by the Company,
such Holder shall reimburse the Company for its reasonable expenses in
connection with such replacement.

 

Every replacement Note issued in accordance with this Section 2.07 shall be the
valid obligation of the Company, evidencing the same debt as the destroyed, lost
or stolen Note, and shall be entitled to all of the benefits of this Indenture
equally and proportionately with all other Notes duly issued hereunder.

 

39

--------------------------------------------------------------------------------


 

Section 2.08.                         Outstanding Notes.

 

(a)          The Notes outstanding at any time shall be the entire principal
amount of Notes represented by all of the Global Notes and Definitive Notes
authenticated by the Trustee except for those cancelled by it, those delivered
to it for cancellation, those subject to reductions in beneficial interests
effected by the Trustee in accordance with Section 2.06 hereof, and those
described in this Section 2.08 as not outstanding.  Except as set forth in
Section 2.09 hereof, a Note shall not cease to be outstanding because the
Company or an Affiliate of the Company holds the Note; provided, however, that
Notes held by the Company or a Subsidiary of the Company shall be deemed not to
be outstanding for purposes of Section 3.07(c) hereof.

 

(b)         If a Note is replaced pursuant to Section 2.07 hereof, it shall
cease to be outstanding unless the Trustee receives proof satisfactory to it
that the replaced note is held by a bona fide purchaser.

 

(c)          If the principal amount of any Note is considered paid under
Section 4.01 hereof, it shall cease to be outstanding and interest on it shall
cease to accrue.

 

(d)         If the Paying Agent (other than the Company, a Subsidiary or an
Affiliate of any thereof) holds, on a redemption date, a Purchase Date or a
maturity date, funds sufficient to pay Notes payable on that date, then on and
after that date such Notes shall be deemed to be no longer outstanding and shall
cease to accrue interest.

 

Section 2.09.                         Treasury Notes.

 

In determining whether the Holders of the required principal amount of Notes
have concurred in any direction, waiver or consent, Notes owned by the Company,
or by any Affiliate of the Company, shall be considered as though not
outstanding, except that for the purposes of determining whether the Trustee
shall be protected in relying on any such direction, waiver or consent, only
Notes that the Trustee has actual notice are so owned shall be so disregarded.

 

Section 2.10.                         Temporary Notes.

 

Until certificates representing Notes are ready for delivery, the Company may
prepare and, upon receipt of an Authentication Order in accordance with
Section 2.02 hereof, the Trustee shall authenticate temporary Notes.  Temporary
Notes shall be substantially in the form of Definitive Notes but may have
variations that the Company considers appropriate for temporary Notes and as
shall be reasonably acceptable to the Trustee.  Without unreasonable delay, the
Company shall prepare and the Trustee shall authenticate Global Notes or
Definitive Notes in exchange for temporary Notes, as applicable.  After
preparation of Definitive Notes, the Temporary Note will be exchangeable for
Definitive Notes upon surrender of the Temporary Notes.

 

Holders of temporary Notes shall be entitled to all of the benefits of this
Indenture equally and proportionately with all other Notes duly issued
hereunder.

 

Section 2.11.                         Cancellation.

 

The Company at any time may deliver Notes to the Trustee for cancellation.  The
Registrar and Paying Agent shall forward to the Trustee any Notes surrendered to
them for registration of transfer, exchange or payment.  Upon sole direction of
the Company, the Trustee and no one else shall cancel all Notes surrendered for
registration of transfer, exchange, payment, replacement or cancellation and
shall destroy cancelled Notes (subject to the record retention requirements of
the Exchange Act or other applicable laws) unless by written order, signed by an
Officer of the Company, the Company directs them to be returned to it. 
Certification of the destruction of all cancelled Notes shall be delivered to
the Company from time to time upon request.  The Company may not issue new Notes
to replace Notes that it has paid or that have been delivered to the Trustee for
cancellation.

 

40

--------------------------------------------------------------------------------


 

Section 2.12.                         Payment of Interest; Defaulted Interest.

 

If the Company defaults in a payment of interest on the Notes, it shall pay the
defaulted interest in any lawful manner plus, to the extent lawful, interest
payable on the defaulted interest, to the Persons who are Holders on a
subsequent special record date, in each case at the rate provided in the Notes
and in Section 4.01 hereof. The Company shall notify the Trustee in writing of
the amount of defaulted interest proposed to be paid on each Note and the date
of the proposed payment. The Company shall fix or cause to be fixed each such
special record date and payment date; provided that no such special record date
shall be less than 10 days prior to the related Interest Payment Date for such
defaulted interest. At least 15 days before the special record date, the Company
(or, upon the written request of the Company, the Trustee in the name and at the
expense of the Company) shall mail or cause to be mailed to Holders a notice
that states the special record date, the related Interest Payment Date and the
amount of such interest to be paid.

 

Section 2.13.                         CUSIP or ISIN Numbers.

 

The Company in issuing the Notes may use “CUSIP” and/or “ISIN” numbers (if then
generally in use), and, if so, the Trustee shall use “CUSIP” and/or “ISIN”
numbers in notices of redemption or Offers to Purchase as a convenience to
Holders; provided, however, that any such notice may state that no
representation is made as to the correctness of such numbers either as printed
on the Notes or as contained in any notice of a redemption or notice of an Offer
to Purchase and that reliance may be placed only on the other identification
numbers printed on the Notes, and any such redemption or Offer to Purchase shall
not be affected by any defect in or omission of such numbers.  The Company shall
promptly notify the Trustee of any change in the “CUSIP” and/or “ISIN” numbers.

 

Section 2.14.                         Special Interest.

 

If Special Interest is payable by the Company pursuant to a Registration Rights
Agreement and paragraph 1 of the Notes, the Company shall deliver to the Trustee
a certificate to that effect stating (i) the amount of such Special Interest
that is payable and (ii) the date on which such interest is payable pursuant to
Section 4.01 hereof.  Unless and until a Responsible Officer of the Trustee
receives such a certificate or instruction or direction from the Holders in
accordance with the terms of this Indenture, the Trustee may assume without
inquiry that no Special Interest is payable.  The foregoing shall not prejudice
the rights of the Holders with respect to their entitlement to Special Interest
as otherwise set forth in this Indenture or the Notes and pursuing any action
against the Company directly or otherwise directing the Trustee to take any such
action in accordance with the terms of this Indenture and the Notes.  If the
Company has paid Special Interest directly to the Persons entitled to it, the
Company shall deliver to the Trustee an Officers’ Certificate setting forth the
details of such payment.

 

Section 2.15.                         Issuance of Additional Notes.

 

The Company shall be entitled, subject to its compliance with Section 4.10
hereof, to issue Additional Notes under this Indenture which shall have
identical terms as the Initial Notes issued on the date hereof, other than with
respect to the date of issuance, issue price and rights under a related
Registration Rights Agreement, if any.  The Initial Notes issued on the date
hereof, any Additional Notes and all Exchange Notes issued in exchange therefor
shall be treated as a single class for all purposes under this Indenture,
including directions, waivers, amendments, consents, redemptions and Offers to
Purchase.

 

With respect to any Additional Notes, the Company shall set forth in a Board
Resolution and an Officers’ Certificate, a copy of each of which shall be
delivered to the Trustee, the following information:

 

(a)          the aggregate principal amount of such Additional Notes to be
authenticated and delivered pursuant to this Indenture;

 

(b)         the issue price, the issue date and the CUSIP and/or ISIN number of
such Additional Notes; provided, however, that no Additional Notes may be issued
at a price that would cause such Additional Notes to

 

41

--------------------------------------------------------------------------------


 

have “original issue discount” within the meaning of Section 1273 of the Code,
other than a de minimis original issue discount within the meaning of
Section 1273 of the Code; and

 

(c)          whether such Additional Notes shall be subject to the restrictions
on transfer set forth in Section 2.06 hereof relating to Restricted Global Notes
and Restricted Definitive Notes.

 

Section 2.16.                         Record Date.

 

The record date for purposes of determining the identity of Holders of Notes
entitled to vote or consent to any action by vote or consent or permitted under
this Indenture shall be determined as provided for in TIA Section 316(c).

 

ARTICLE 3.

REDEMPTION AND PREPAYMENT

 

Section 3.01.                         Notices to Trustee.

 

If the Company elects to redeem Notes pursuant to the optional redemption
provisions of Section 3.07 hereof, it shall furnish to the Trustee, at least 30
days (subject to the last paragraph of Section 3.03) but not more than 60 days
before a redemption date (or such shorter period as allowed by the Trustee), an
Officers’ Certificate setting forth (a) the applicable section of this Indenture
pursuant to which the redemption shall occur, (b) the redemption date, (c) the
principal amount of Notes to be redeemed and (d) the appropriate method of
calculation of the redemption price, but need not include the redemption price
itself; the actual redemption price shall be set forth in an Officers’
Certificate delivered to the Trustee no later than two (2) Business Days prior
to the redemption date unless clause (b) of the definition of “Comparable
Treasury Price” is applicable, in which case such Officers’ Certificate should
be delivered by 10:00 a.m. Eastern time on the redemption date.

 

Section 3.02.                         Selection of Notes to Be Redeemed.

 

If less than all of the Notes are to be redeemed at any time, the Trustee shall
select the Notes to be redeemed among the Holders of the Notes in compliance
with the requirements of the principal national securities exchange, if any, on
which the Notes are listed or, if the Notes are not so listed, on a pro rata
basis, by lot or in accordance with any other method the Trustee deems fair and
appropriate.  In the event of partial redemption by lot, the particular Notes to
be redeemed shall be selected, unless otherwise provided herein, not less than
30 nor more than 60 days prior to the redemption date by the Trustee from the
outstanding Notes not previously called for redemption.

 

The Trustee shall promptly notify the Company in writing of the Notes selected
for redemption and, in the case of any Note selected for partial redemption, the
principal amount thereof to be redeemed.  Notes and portions of Notes selected
shall be in amounts of $1,000 or integral multiples thereof; except that if all
of the Notes of a Holder are to be redeemed, the entire outstanding amount of
Notes held by such Holder, even if not an integral multiple of $1,000, shall be
redeemed.  Except as provided in the preceding sentence, provisions of this
Indenture that apply to Notes called for redemption also apply to portions of
Notes called for redemption.

 

Section 3.03.                         Notice of Redemption.

 

At least 30 days but not more than 60 days prior to a redemption date, the
Company shall mail or cause to be mailed, by first class mail, a notice of
redemption to each Holder whose Notes are to be redeemed at such Holder’s
registered address appearing in the Security Register.

 

The notice shall identify the Notes to be redeemed and shall state:

 

(a)          the redemption date;

 

42

--------------------------------------------------------------------------------


 

(b)         the appropriate method of calculation of the redemption price, but
need not include the redemption price itself; the actual redemption price shall
be set forth in an Officers’ Certificate delivered to the Trustee no later than
two (2) Business Days prior to the redemption date unless clause (b) of the
definition of “Comparable Treasury Price” is applicable, in which case such
Officers’ Certificate should be delivered by 10:00 a.m. Eastern Time on the
redemption date;

 

(c)          if any Note is being redeemed in part, the portion of the principal
amount of such Note to be redeemed and that, after the redemption date upon
surrender of such Note, if applicable, a new Note or Notes in principal amount
equal to the unredeemed portion shall be issued upon cancellation of the
original Note;

 

(d)         the name and address of the Paying Agent;

 

(e)          that Notes called for redemption must be surrendered to the Paying
Agent to collect the redemption price;

 

(f)            that, unless the Company defaults in making such redemption
payment, interest on Notes called for redemption ceases to accrue on and after
the redemption date;

 

(g)         the applicable section of this Indenture pursuant to which the Notes
called for redemption are being redeemed; and

 

(h)         that no representation is made as to the correctness of the CUSIP
and/or ISIN numbers, if any, listed in such notice or printed on the Notes.

 

At the Company’s request, the Trustee shall give the notice of redemption in the
Company’s name and at its expense; provided, however, that the Company shall
have delivered to the Trustee, at least 45 days (or such shorter period allowed
by the Trustee), prior to the redemption date, an Officers’ Certificate
requesting that the Trustee give such notice (in the name and at the expense of
the Company) and setting forth the information to be stated in such notice as
provided in this Section 3.03.

 

Section 3.04.                         Effect of Notice of Redemption.

 

Once notice of redemption is mailed in accordance with Section 3.03 hereof,
Notes called for redemption shall become irrevocably due and payable on the
redemption date at the redemption price.  A notice of redemption may not be
conditional.

 

Section 3.05.                         Deposit of Redemption Price.

 

On or prior to 11:00 a.m. Eastern Time on the Business Day prior to any
redemption date, the Company shall deposit with the Trustee or with the Paying
Agent money sufficient to pay the redemption price of and, if applicable,
accrued and unpaid interest on all Notes to be redeemed on that date.  The
Trustee or the Paying Agent shall promptly, return to the Company any money
deposited with the Trustee or the Paying Agent by the Company in excess of the
amounts necessary to pay the redemption price of, and accrued and unpaid
interest, if any, on, all Notes to be redeemed.

 

If the Company complies with the provisions of the preceding paragraph, on and
after the redemption date, interest shall cease to accrue on the Notes or the
portions of Notes called for purchase or redemption in accordance with
Section 2.08(d) hereof, whether or not such Notes are presented for payment.  If
a Note is redeemed on or after a Regular Record Date but on or prior to the
related Interest Payment Date, then any accrued and unpaid interest, if any,
shall be paid to the Person in whose name such Note was registered at the close
of business on such Regular Record Date.  If any Note called for redemption
shall not be so paid upon surrender for redemption because of the failure of the
Company to comply with the preceding paragraph, interest shall be paid on the
unpaid principal from the redemption date until such principal is paid, and to
the extent lawful on any interest not paid on such unpaid principal, in each
case at the rate provided in the Notes and in Section 4.01 hereof.

 

43

--------------------------------------------------------------------------------


 

Section 3.06.                         Notes Redeemed in Part.

 

Upon surrender of a Note that is redeemed in part, the Company shall issue and,
upon receipt of an authentication order in accordance with Section 2.02 hereof,
the Trustee shall authenticate for the Holder at the expense of the Company a
new Note equal in principal amount to the unredeemed portion of the Note
surrendered.

 

Section 3.07.                         Optional Redemption.

 

(a)          Except as set forth in clauses (b) and (c) of this Section 3.07,
the Notes shall not be redeemable at the option of the Company prior to
November 15, 2009.  Starting on November 15, 2009, the Company may redeem all or
any portion of the Notes, at once or over time, after giving the notice required
pursuant to Section 3.03 hereof, at the redemption prices set forth below, plus
accrued and unpaid interest, including Special Interest, if any, to but not
including the applicable redemption date (subject to the right of Holders of
record on the relevant Regular Record Date to receive interest due on the
relevant Interest Payment Date), if redeemed during the 12-month period
commencing on November 15, 2009 of the years set forth below, and are expressed
as percentages of principal amount:

 

Year

 

Redemption
Price

 

2009

 

103.688

%

2010

 

102.458

%

2011

 

101.229

%

2012 and thereafter

 

100.000

%

 

(b)         At any time and from time to time, prior to November 15, 2007, the
Company may redeem up to a maximum of 35% of the aggregate principal amount of
the Notes (including any Additional Notes) with the proceeds of one or more
Equity Offerings, at a redemption price equal to 107.375% of the principal
amount thereof, plus accrued and unpaid interest, including Special Interest, if
any, to but not including the redemption date (subject to the right of Holders
of record on the relevant Regular Record Date to receive interest due on the
relevant Interest Payment Date); provided, however, that after giving effect to
any such redemption, at least 65% of the aggregate principal amount of the Notes
(including any Additional Notes) remains outstanding.  Any such redemption shall
be made within 90 days of such Equity Offering upon not less than 30 nor more
than 60 days’ prior notice.

 

(c)          At any time prior to November 15, 2009, after the completion of a
Change of Control Offer (as defined in Section 4.18) that was accepted by
Holders of not less than 75% of the aggregate principal amount of the Notes then
outstanding, the Company may redeem all of the Notes of any Holder who has not
accepted the Change of Control Offer (the “Untendered Notes”) upon not less than
30 nor more than 60 days’ prior notice (the “Change of Control Redemption
Notice”) but in no event more than 90 days after the completion of such Change
of Control Offer, such notice to be provided in the manner required under
Section 3.03, at a redemption price equal to the greater of:

 

(i)             101% of the principal amount of the Untendered Notes; and

 

(ii)          the sum of the present values of (A) the redemption price of the
Notes as of November 15, 2009 (as set forth in clause (a) above) and (B) the
remaining scheduled payments of interest from the redemption date (the “Change
of Control Redemption Date”) through November 15, 2009, but excluding accrued
and unpaid interest through the Change of Control Redemption Date and excluding
Special Interest, discounted to the Change of Control Redemption Date (assuming
a 360-day year consisting of twelve 30-day months) at the Treasury Rate plus 50
basis points;

 

plus, in either case, accrued and unpaid interest, including Special Interest,
if any, to but not including the Change of Control Redemption Date (subject to
the right of Holders of record on the relevant Regular Record Date to receive
interest due on the relevant Interest Payment Date).

 

44

--------------------------------------------------------------------------------


 

Any Change of Control Redemption Notice pursuant to this Section 3.07(c) shall
include the applicable method of calculation of the redemption price but need
not include the redemption price itself.  The actual redemption price,
calculated as described above, shall be set forth in an Officers’ Certificate
delivered to the Trustee no later than two Business Days prior to the Change of
Control Redemption Date unless clause (b) of the definition of “Comparable
Treasury Price” is applicable, in which case such Officers’ Certificate should
be delivered by 10:00 a.m. Eastern time on the Change of Control Redemption
Date.

 

(d)         Any prepayment pursuant to this Section 3.07 shall be made pursuant
to the provisions of Sections 3.01 through 3.06 hereof.

 

Section 3.08.                         Mandatory Redemption.

 

(a)          If the Spin-Off is not consummated on or prior to 11:59 pm, New
York City time, on November 30, 2004 (the “Special Mandatory Redemption Event”),
then the Company shall notify the Trustee of such Special Mandatory Redemption
Event, and the Company shall redeem all of the Notes (the “Special Mandatory
Redemption”) within two Business Days of the date of the Special Mandatory
Redemption Event, at a redemption price equal to 100% of the principal amount of
the Notes, plus accrued and unpaid interest, if any, to but not including the
redemption date (the “Special Mandatory Redemption Payment”) (subject to the
right of Holders of record on the relevant Regular Record Date to receive
interest due on the relevant Interest Payment Date).  The Company shall commence
the Special Mandatory Redemption by sending or causing to be sent on the
Business Day following such Special Mandatory Redemption Event, by first class
mail, with a copy to the Trustee, a notice of redemption to each Holder at such
Holder’s registered address appearing in the Security Register, which notice
shall state:

 

(1)                                  that the Special Mandatory Redemption is
being made pursuant to this Section 3.08;

 

(2)                                  the redemption date and the Special
Mandatory Redemption Payment; provided, however, that the redemption date shall
be the second Business Day after the Special Mandatory Redemption Event (the
“Special Mandatory Redemption Date”);

 

(3)                                  the name and address of the Paying Agent;

 

(4)                                  that the Notes must be surrendered to the
Paying Agent to collect the Special Mandatory Redemption Payment; and

 

(5)                                  that, unless the Company defaults in making
such Special Mandatory Redemption Payment, interest on the Notes shall cease to
accrue on and after the Special Mandatory Redemption Date.

 

(b)  Except as set forth in this Section 3.08, the Company shall not be required
to make any other mandatory redemption or sinking fund payments with respect to,
or offer to purchase, the Notes.

 

Section 3.09.                         Offer To Purchase.

 

(a)          In the event that, pursuant to Section 4.13 or 4.18 hereof, the
Company shall be required to commence a Prepayment Offer or a Change of Control
Offer (each, an “Offer to Purchase”), it shall follow the procedures specified
below.

 

(b)         The Company shall cause a notice of the Offer to Purchase to be sent
at least once to the Dow Jones News Service or similar business news service in
the United States.

 

(c)          The Company shall commence the Offer to Purchase by sending or
causing to be sent, by first-class mail, with a copy to the Trustee, to each
Holder at such Holder’s address appearing in the Security Register, a notice the
terms of which shall govern the Offer to Purchase stating:

 

45

--------------------------------------------------------------------------------


 

(i)                  that the Offer to Purchase is being made pursuant to this
Section 3.09 and Section 4.13 or Section 4.18, as the case may be, and, in the
case of a Change of Control Offer, that a Change of Control has occurred, the
circumstances and relevant facts regarding the Change of Control and that a
Change of Control Offer is being made pursuant to Section 4.18;

 

(ii)               the principal amount of Notes required to be purchased
pursuant to Section 4.13 or Section 4.18, as the case may be (the “Offer
Amount”), the purchase price set forth in Section 4.13 or Section 4.18, as
applicable (the “Purchase Price”), the Offer Period and the Purchase Date (each
as defined below);

 

(iii)            except as provided in clause (ix), that all Notes timely
tendered and not withdrawn shall be accepted for payment;

 

(iv)           that any Note not tendered or accepted for payment shall continue
to accrue interest;

 

(v)              that, unless the Company defaults in making such payment, any
Note accepted for payment pursuant to the Offer to Purchase shall cease to
accrue interest on and after the Purchase Date;

 

(vi)           that Holders electing to have a Note purchased pursuant to an
Offer to Purchase may elect to have Notes purchased in integral multiples of
$1,000 only;

 

(vii)        that Holders electing to have a Note purchased pursuant to any
Offer to Purchase shall be required to surrender the Note, with the form
entitled “Option of Holder to Elect Purchase” on the reverse of the Note
completed, or transfer by book-entry transfer, to the Company, the Depositary,
if appointed by the Company, or a Paying Agent at the address specified in the
notice before the close of business on the third Business Day before the
Purchase Date;

 

(viii)  that Holders shall be entitled to withdraw their election if the
Company, the Depositary or the Paying Agent, as the case may be, receives, not
later than the expiration of the Offer Period, a telegram, facsimile
transmission or letter setting forth the name of the Holder, the principal
amount of the Note (or portions thereof) the Holder delivered for purchase and a
statement that such Holder is withdrawing his election to have such Note
purchased;

 

(ix)             that, in the case of a Prepayment Offer, if the aggregate
principal amount of Notes surrendered by Holders exceeds the Offer Amount, the
Company shall select the Notes to be purchased on a pro rata basis (with such
adjustments as may be deemed appropriate by the Company so that only Notes in
denominations of $1,000 or integral multiples thereof shall be purchased);

 

(x)                that Holders whose Notes were purchased in part shall be
issued new Notes equal in principal amount to the unpurchased portion of the
Notes surrendered (or transferred by book-entry transfer); and

 

(xi)        any other procedures the Holders must follow in order to tender
their Notes (or portions thereof) for payment and the procedures that Holders
must follow in order to withdraw an election to tender Notes (or portions
thereof) for payment.

 

(d)         The Offer to Purchase shall remain open for a period of at least 30
days but no more than 60 days following its commencement, except to the extent
that a longer period is required by applicable law (the “Offer Period”).  No
later than five (5) Business Days (and in any event no later than the 90th day
following the Change of Control) after the termination of the Offer Period (the
“Purchase Date”), the Company shall purchase the Offer Amount or, if less than
the Offer Amount has been tendered, all Notes tendered in response to the Offer
to Purchase.

 

46

--------------------------------------------------------------------------------


 

Payment for any Notes so purchased shall be made in the same manner as interest
payments are made.  The Company shall publicly announce the results of the Offer
to Purchase on the Purchase Date.

 

(e)          On or prior to the Purchase Date, the Company shall, to the extent
lawful:

 

(i)             accept for payment (on a pro rata basis to the extent necessary
in connection with a Prepayment Offer), the Offer Amount of Notes or portions of
Notes properly tendered and not withdrawn pursuant to the Offer to Purchase, or
if less than the Offer Amount has been tendered, all Notes tendered;

 

(ii)          deposit with the Paying Agent funds in an amount equal to the
Purchase Price in respect of all Notes or portions of Notes properly tendered;
and

 

(iii)       deliver or cause to be delivered to the Trustee the Notes properly
accepted together with an Officers’ Certificate stating the aggregate principal
amount of Notes or portions of Notes being purchased by the Company and that
such Notes or portions thereof were accepted for payment by the Company in
accordance with the terms of this Section 3.09.

 

(f)            The Paying Agent (or the Company, if acting as the Paying Agent)
shall promptly (but in the case of a Change of Control, not later than 90 days
from the date of the Change of Control) deliver to each tendering Holder the
Purchase Price.  In the event that any portion of the Notes surrendered is not
purchased by the Company, the Company shall promptly execute and issue a new
Note in a principal amount equal to such unpurchased portion of the Note
surrendered, and, upon receipt of an Authentication Order in accordance with
Section 2.02 hereof, the Trustee shall authenticate and deliver (or cause to be
transferred by book-entry) such new Note to such Holder, in a principal amount
equal to any unpurchased portion of the Note surrendered; provided, however,
that each such new Note shall be in a principal amount of $1,000 or an integral
multiple thereof.  Any Note not so accepted shall be promptly mailed or
delivered by the Company to the Holder thereof.

 

(g)         If the Purchase Date is on or after a Regular Record Date and on or
before the related Interest Payment Date, any accrued and unpaid interest shall
be paid to the Person in whose name a Note is registered at the close of
business on such Regular Record Date, and no additional interest shall be
payable to Holders who tender Notes pursuant to the Offer to Purchase.

 

(h)         The Company shall comply, to the extent applicable, with the
requirements of Rule 14e-1 under the Exchange Act and any other securities laws
and regulations thereunder to the extent those laws and regulations are
applicable in connection with the Offer to Purchase.  To the extent that the
provisions of any securities laws or regulations conflict with Sections 4.13 or
4.18, as applicable, this Section 3.09 or other provisions of this Indenture,
the Company shall comply with applicable securities laws and regulations and
shall not be deemed to have breached its obligations under Sections 4.13 or
4.18, as applicable, this Section 3.09 or such other provision by virtue of such
compliance.

 

(i)             Other than as specifically provided in this Section 3.09, any
purchase pursuant to this Section 3.09 shall be made in accordance with the
provisions of Section 3.01 through 3.06 hereof.

 

ARTICLE 4.

COVENANTS

 

Section 4.01.                         Payment of Notes.

 

The Company shall pay or cause to be paid the principal of, premium, if any, and
interest on, the Notes on the dates and in the manner provided in this Indenture
and the Notes.  Principal, premium, if any, and interest shall be considered
paid on the date due if the Paying Agent, if other than the Company or a
Subsidiary thereof, holds as of 10:00 a.m Eastern Time on the due date money
deposited by the Company in immediately available funds and designated for and
sufficient to pay all principal, premium, if any, and interest then due.  Such

 

47

--------------------------------------------------------------------------------


 

Paying Agent shall return to the Company promptly any money (including accrued
interest) that exceeds such amount of principal, premium, if any, and interest
paid on the Notes.  The Company shall pay Special Interest, if any, in the same
manner, on the dates and in the amounts set forth in a Registration Rights
Agreement, the Notes and this Indenture.  If a payment date is a Legal Holiday
at a place of payment, payment may be made at that place on the next succeeding
day that is not a Legal Holiday, and no interest shall accrue on such payment
for the intervening period.

 

The Company shall pay interest (including post-petition interest in any
proceeding under any Bankruptcy Law) on overdue principal and premium, if any,
from time to time on demand at a rate that is 1% per annum in excess of the rate
then in effect; it shall pay interest (including post-petition interest in any
proceeding under any Bankruptcy Law) on overdue installments of interest
(without regard to any applicable grace periods), from time to time on demand at
the same rate to the extent lawful.

 

Interest shall be computed on the basis of a 360-day year of twelve 30-day
months.

 

Section 4.02.                         Maintenance of Office or Agency.

 

(a)          The Company shall maintain in the Borough of Manhattan, The City of
New York, an office or agency (which may be an office or drop facility of the
Trustee or an affiliate of the Trustee, Registrar or co-registrar) where Notes
may be presented or surrendered for registration of transfer or for exchange and
where notices and demands to or upon the Company in respect of the Notes and
this Indenture may be served.  The Company shall give prompt written notice to
the Trustee of the location, and any change in the location, of such office or
agency.  If at any time the Company shall fail to maintain any such required
office or agency or shall fail to furnish the Trustee with the address thereof,
such presentations, surrenders, notices and demands may be made or served at the
Corporate Trust Office of the Trustee, and the Company hereby appoints the
Trustee as its agent to receive all such presentations, surrenders, notices and
demands.

 

(b)         The Company may also from time to time designate one or more other
offices or agencies where the Notes may be presented or surrendered for any or
all such purposes and may from time to time rescind such designations.  The
Company shall give prompt written notice to the Trustee of any such designation
or rescission and of any change in the location of any such other office or
agency.

 

(c)          The Company hereby designates the Corporate Trust Office of the
Trustee, as one such office, drop facility or agency of the Company in
accordance with Section 2.03 hereof.

 

Section 4.03.                         SEC Reports.

 

Notwithstanding that the Company may not be subject to the reporting
requirements of Section 13 or 15(d) of the Exchange Act, the Company shall file
with the Commission and provide the Trustee and the Holders with such annual
reports and such information, documents and other reports as are specified in
Sections 13 and 15(d) of the Exchange Act and applicable to a U.S. corporation
subject to such Sections, such information, documents and reports to be so filed
with the Commission at the times specified for the filing of such information,
documents and reports under such Sections and provided to the Trustee and the
Holders promptly following such filing; provided, however, that the Company
shall not be so obligated to file such information, documents and reports with
the Commission if the Commission does not permit such filings, in which case
such information, documents and reports shall be provided to the Trustee and the
Holders promptly after such filing with the Commission would otherwise have been
required.

 

Section 4.04.                         Compliance Certificate.

 

(a)          The Company shall deliver to the Trustee, within 90 days after the
end of each fiscal year, an Officers’ Certificate stating that a review of the
activities of the Company, the Subsidiary Guarantors and their respective
Subsidiaries during the preceding fiscal year has been made under the
supervision of the signing Officers with a view to determining whether the
Company, the Subsidiary Guarantors and their respective Subsidiaries have kept,
observed, performed and fulfilled their obligations under this Indenture, and
further stating, as to each such

 

48

--------------------------------------------------------------------------------


 

Officer signing such certificate, that to the best of his or her knowledge the
Company, the Subsidiary Guarantors and their respective Subsidiaries have kept,
observed, performed and fulfilled each and every covenant contained in this
Indenture and are not in default in the performance or observance of any of the
terms, provisions and conditions of this Indenture (or, if a Default or Event of
Default shall have occurred, describing all such Defaults or Events of Default
of which he or she may have knowledge and what action the Company is taking or
proposes to take with respect thereto) and that to the best of his or her
knowledge no event has occurred and remains in existence by reason of which
payments on account of the principal of, premium, if any, or interest on the
Notes is prohibited or if such event has occurred, a description of the event
and what action the Company is taking or proposes to take with respect thereto.

 

(b)         The Company shall otherwise comply with TIA §314(a)(2).

 

(c)          The Company shall deliver to the Trustee, within 30 days after the
occurrence thereof, written notice in the form of an Officers’ Certificate of
any event that with the giving of notice or the lapse of time or both would
become an Event of Default, its status and what action the Company is taking or
proposes to take with respect thereto.

 

Section 4.05.                         Taxes.

 

The Company shall pay, and shall cause each of its Subsidiaries to pay, prior to
delinquency, all material taxes, assessments and governmental levies, except
such as are being contested in good faith and by appropriate proceedings or
where the failure to effect such payment is not adverse in any material respect
to the Holders.

 

Section 4.06.                         Stay, Extension and Usury Laws.

 

The Company and the Subsidiary Guarantors covenant (to the extent that they may
lawfully do so) that they shall not at any time insist upon, plead, or in any
manner whatsoever claim or take the benefit or advantage of, any stay, extension
or usury law wherever enacted, now or at any time hereafter in force, that may
affect the covenants or the performance of this Indenture; and the Company and
the Subsidiary Guarantors hereby expressly waive (to the extent that they may
lawfully do so) all benefit or advantage of any such law, and covenant (to the
extent that they may lawfully do so) that they shall not, by resort to any such
law, hinder, delay or impede the execution of any power herein granted to the
Trustee, but shall suffer and permit the execution of every such power as though
no such law has been enacted.

 

Section 4.07.                         Corporate Existence.

 

Subject to Article 5 hereof, the Company shall do or cause to be done all things
necessary to preserve and keep in full force and effect (i) its corporate
existence, and the corporate, partnership or other existence of each Restricted
Subsidiary, in accordance with the respective organizational documents (as the
same may be amended from time to time) of the Company or any such Restricted
Subsidiary and (ii) the rights (charter and statutory), licenses and franchises
of the Company and its Restricted Subsidiaries; provided, however, that the
Company shall not be required to preserve any such right, license or franchise,
or the corporate, partnership or other existence of any Restricted Subsidiary,
if the Board of Directors shall determine that the preservation thereof is no
longer desirable in the conduct of the business of the Company and its
Restricted Subsidiaries, taken as a whole, and that the loss thereof is not
adverse in any material respect to the Holders, or that such preservation is not
necessary in connection with any transaction not prohibited by this Indenture.

 

Section 4.08.                         Payments for Consents.

 

The Company shall not, and shall not permit any of its Subsidiaries to, directly
or indirectly, pay or cause to be paid any consideration, whether by way of
interest, fee or otherwise, to any Holder for or as an inducement to any
consent, waiver or amendment of any of the terms or provisions of this Indenture
or the Notes unless such consideration is offered to be paid or is paid to all
Holders that consent, waive or agree to amend in the time frame set forth in the
solicitation documents relating to such consent, waiver or agreement.

 

49

--------------------------------------------------------------------------------


 

Section 4.09.                         Covenant Suspension.

 

During any period of time that:

 

(a) the Notes have Investment Grade Ratings from both Rating Agencies; and

 

(b) no Default or Event of Default has occurred and is continuing under this
Indenture,

 

the Company and the Restricted Subsidiaries shall not be subject to:

 

(1)          Section 4.10,

 

(2)          Section 4.11,

 

(3)          Section 4.13,

 

(4)          Section 4.14,

 

(5)          Section 4.15,

 

(6)          clauses (a)(1) and (b) of Section 4.16,

 

(7)          clause (x) of the third paragraph (and such clause (x) as referred
to in the first paragraph) of Section 4.17, and

 

(8)          clause (v) of the first and second paragraphs of Section 5.01

 

(collectively, the “Suspended Covenants”), and payment of the Notes may not be
accelerated because of an Event of Default specified in clauses (iii), (iv) or
(v) of Section 6.01, in each case with respect to the Suspended Covenants only. 
In the event that the Company and the Restricted Subsidiaries are not subject to
the Suspended Covenants and corresponding Events of Default for any period of
time as a result of the preceding sentence and, subsequently, one or both of the
Rating Agencies withdraws its ratings or downgrades the ratings assigned to the
Notes below the required Investment Grade Ratings or a Default or Event of
Default occurs and is continuing, then the Company and the Restricted
Subsidiaries shall thereafter again be subject to the Suspended Covenants and
corresponding Events of Default, and compliance with the Suspended Covenants
with respect to Restricted Payments made after the time of such withdrawal,
downgrade, Default or Event of Default shall be calculated in accordance with
the terms of Section 4.11 as though such Section 4.11 had been in effect during
the entire period of time from the Issue Date.

 

Section 4.10.                         Limitation on Debt.

 

The Company shall not, and shall not permit any Restricted Subsidiary to, Incur,
directly or indirectly, any Debt unless, after giving effect to the application
of the proceeds thereof, no Default or Event of Default would occur as a
consequence of such Incurrence or be continuing following such Incurrence and
either (1) such Debt is Debt of the Company or a Subsidiary Guarantor and, after
giving effect to the Incurrence of such Debt and the application of the proceeds
thereof, the Consolidated Interest Coverage Ratio would be greater than 2.00 to
1.00, or (2) such Debt is Permitted Debt.

 

The term “Permitted Debt” is defined to include the following:

 

(a) (i) Debt of the Company evidenced by the Initial Notes and the Exchange
Notes issued in exchange for such Initial Notes and in exchange for any
Additional Notes and (ii) Debt of the Subsidiary Guarantors evidenced by
Subsidiary Guaranties relating to the Initial Notes issued in this offering and
the Exchange Notes issued in exchange for such Initial Notes and in exchange for
any Additional Notes;

 

50

--------------------------------------------------------------------------------


 

(b) Debt of the Company or a Restricted Subsidiary under Credit Facilities,
provided that the aggregate principal amount of all such Debt under Credit
Facilities at any one time outstanding shall not exceed the greater of (i)
$150.0 million, which amount shall be permanently reduced by the amount of Net
Available Cash used to Repay Debt under Credit Facilities and not subsequently
reinvested in Additional Assets or used to purchase Notes or Repay other Debt,
pursuant to Section 4.13 and (ii) the sum of (A) 85% of the book value of the
accounts receivable of the Company and the Restricted Subsidiaries and (B) 75%
of the book value of the inventory of the Company and the Restricted
Subsidiaries, in each case as of the most recently ended quarter of the Company
for which financial statements of the Company are publicly available;

 

(c) Debt of the Company or a Restricted Subsidiary in respect of Capital Lease
Obligations and Purchase Money Debt, provided that:

 

(1) the aggregate principal amount of such Debt does not exceed the Fair Market
Value (on the date of the Incurrence thereof) of the Property acquired,
constructed or leased, and

 

(2) the aggregate principal amount of all Debt Incurred and then outstanding
pursuant to this clause (c) (together with all Permitted Refinancing Debt
Incurred and then outstanding in respect of Debt previously Incurred pursuant to
this clause (c)) does not exceed 5% of Consolidated Tangible Assets;

 

(d) Debt of the Company owing to and held by any Restricted Subsidiary and Debt
of a Restricted Subsidiary owing to and held by the Company or any Restricted
Subsidiary; provided, however, that:

 

(1) if the Company or any Subsidiary Guarantor is the obligor on such Debt and
the lender is a Restricted Subsidiary that is not a Subsidiary Guarantor, such
Debt shall be expressly subordinated to the prior payment in full in cash of all
obligations with respect to the Notes and the applicable Subsidiary Guaranty, as
the case may be; and

 

(2) any subsequent issue or transfer of Capital Stock or other event that
results in any such Restricted Subsidiary ceasing to be a Restricted Subsidiary
or any subsequent transfer of any such Debt (except to the Company or a
Restricted Subsidiary) shall be deemed, in each case, to constitute the
Incurrence of such Debt by the issuer thereof;

 

(e) Debt under Interest Rate Agreements entered into by the Company or a
Restricted Subsidiary for the purpose of limiting interest rate risk in the
ordinary course of the financial management of the Company or such Restricted
Subsidiary and not for speculative purposes, provided that the obligations under
such agreements are directly related to payment obligations on Debt otherwise
permitted by the terms of this Section 4.10;

 

(f) Debt under Currency Exchange Protection Agreements entered into by the
Company or a Restricted Subsidiary for the purpose of limiting currency exchange
rate risks directly related to transactions entered into by the Company or such
Restricted Subsidiary in the ordinary course of business and not for speculative
purposes;

 

(g) Debt under Commodity Price Protection Agreements entered into by the Company
or a Restricted Subsidiary in the ordinary course of the financial management of
the Company or such Restricted Subsidiary and not for speculative purposes;

 

(h) Debt in connection with one or more standby letters of credit or performance
bonds issued by the Company or a Restricted Subsidiary in the ordinary course of
business or pursuant to self-insurance obligations and not in connection with
the borrowing of money or the obtaining of advances or credit;

 

(i) Guarantees by the Company or any Restricted Subsidiary of Debt or any other
obligation of the Company or any Restricted Subsidiary that the Company or such
Restricted Subsidiary could otherwise have Incurred pursuant to this
Section 4.10;

 

51

--------------------------------------------------------------------------------

 


(j) Debt of the Company or a Restricted Subsidiary Incurred in the ordinary
course of business relating to (i) workers’ compensation claims, (ii) payment
obligations in connection with self-insurance or similar obligations and (iii)
bankers’ acceptances, performance, surety, judgment, appeal and similar bonds,
instruments or obligations;

 

(k) Debt of the Company or a Restricted Subsidiary arising from the honoring of
a check, draft or similar instrument drawn against insufficient funds, provided
such Debt is extinguished within five Business Days of the Company or a
Restricted Subsidiary receiving notice;

 

(l) Debt of the Company or a Restricted Subsidiary arising from agreements
providing for indemnification, purchase price adjustment, earn-out or similar
obligations, in each case either (i) incurred under the Spin-Off Agreements or
(ii) incurred or assumed in connection with the disposition of any business or
assets of the Company or a Restricted Subsidiary otherwise permitted by and in
accordance with the provisions of this Indenture;

 

(m) Debt of the Company or a Restricted Subsidiary Incurred to finance the
Terrace Bay Co-Generation Facility in an aggregate principal amount outstanding
at any one time not to exceed $25.0 million;

 

(n) Debt of the Company or a Restricted Subsidiary outstanding on the Issue Date
not otherwise described in clauses (a) through (m) above;

 

(o) Debt of the Company or a Restricted Subsidiary in an aggregate principal
amount outstanding at any one time not to exceed $50.0 million; and

 

(p) Permitted Refinancing Debt Incurred in respect of Debt Incurred pursuant to
clause (1) of the first paragraph of this covenant and clauses (a), (c) and (n)
above.

 

Notwithstanding anything to the contrary contained in this Section 4.10, accrual
of interest, accretion or amortization of original issue discount and the
payment of interest or dividends in the form of additional Debt, as well as
covenants, guarantees or obligations with respect to letters of credit
supporting Debt already included in determining compliance with this Section
4.10, will be deemed not to be an Incurrence of Debt for purposes of this
Section 4.10.  In addition, the maximum amount of Debt that the Company or any
Restricted Subsidiary may Incur pursuant to this Section 4.10 will not be deemed
to be exceeded with respect to any outstanding Debt solely as a result of the
fluctuation in exchange rates of currencies.

 

For purposes of determining compliance with this Section 4.10, in the event that
an item of Debt meets the criteria of more than one of the categories of
Permitted Debt described in clauses (a) through (o) above or is entitled to be
incurred pursuant to clause (1) of the first paragraph of this Section 4.10, the
Company shall, in its sole discretion, classify (or later reclassify in whole or
in part, in its sole discretion) such item of Debt in any manner that complies
with this Section 4.10.

 

Section 4.11.        Limitation on Restricted Payments.

 

The Company shall not make, and shall not permit any Restricted Subsidiary to
make, directly or indirectly, any Restricted Payment if at the time of, and
after giving effect to, such proposed Restricted Payment,

 

(a) a Default or Event of Default shall have occurred and be continuing,

 

(b) the Company could not Incur at least $1.00 of additional Debt pursuant to
clause (1) of the first paragraph of Section 4.10, or

 

(c) the aggregate amount of such Restricted Payment and all other Restricted
Payments declared or made since the Issue Date (the amount of any Restricted
Payment, if made other than in cash, to be based upon Fair Market Value at the
time of such Restricted Payment) would exceed an amount equal to the sum of:

 

52

--------------------------------------------------------------------------------


 

(1) 50% of the aggregate amount of Consolidated Net Income accrued during the
period (treated as one accounting period) from the beginning of the fiscal
quarter during which the Issue Date occurs to the end of the most recent fiscal
quarter for which financial statements of the Company are publicly available (or
if the aggregate amount of Consolidated Net Income for such period shall be a
deficit, minus 100% of such deficit), plus

 

(2) 100% of the Capital Stock Sale Proceeds, plus

 

(3) the sum of:

 

(A) the aggregate net cash proceeds received by the Company or any Restricted
Subsidiary from the issuance or sale after the Issue Date of convertible or
exchangeable Debt that has been converted into or exchanged for Capital Stock
(other than Disqualified Stock) of the Company, and

 

(B) the aggregate amount by which Debt (other than Subordinated Obligations) of
the Company or any Restricted Subsidiary is reduced on the Company’s
consolidated balance sheet on or after the Issue Date upon the conversion or
exchange of any Debt issued or sold on or prior to the Issue Date that is
convertible or exchangeable for Capital Stock (other than Disqualified Stock) of
the Company,

 

excluding, in the case of clause (A) or (B):

 

(x) any such Debt issued or sold to the Company or a Subsidiary of the Company
or an employee stock ownership plan or trust established by the Company or any
such Subsidiary for the benefit of their employees, and

 

(y) the aggregate amount of any cash or other Property distributed by the
Company or any Restricted Subsidiary upon any such conversion or exchange, plus

 

(4) an amount equal to the sum of:

 

(A) the net reduction in Investments in any Person other than the Company or a
Restricted Subsidiary resulting from dividends, repayments, forgiveness or
cancellation of loans or advances or other transfers of Property, in each case
to the Company or any Restricted Subsidiary from such Person, and

 

(B) the portion (proportionate to the Company’s equity interest in such
Unrestricted Subsidiary) of the Fair Market Value of the net assets of an
Unrestricted Subsidiary at the time such Unrestricted Subsidiary is designated a
Restricted Subsidiary; provided, however, that the foregoing sum shall not
exceed, in the case of any Person, the amount of Investments previously made
(and treated as a Restricted Payment) by the Company or any Restricted
Subsidiary in such Person.

 

Notwithstanding the foregoing limitation, the Company may:

 

(a) pay dividends on its Capital Stock within 60 days of the declaration thereof
if, on the declaration date, such dividends could have been paid in compliance
with this Indenture; provided, however, that at the time of such payment of such
dividend, no Default or Event of Default shall have occurred and be continuing
(or result therefrom); provided further, however, that such dividend shall be
included in the calculation of the amount of Restricted Payments;

 

(b) purchase, repurchase, redeem, legally defease, acquire or retire for value
Capital Stock of the Company or of a Restricted Subsidiary or Subordinated
Obligations in exchange for, or out of the proceeds of the substantially
concurrent sale of, Capital Stock of the Company (other than Disqualified Stock
and other than Capital Stock issued or sold to a Subsidiary of the Company or an
employee stock ownership plan or trust established by the Company or any such
Subsidiary for the benefit of their employees); provided, however, that

 

53

--------------------------------------------------------------------------------


 

(1) such purchase, repurchase, redemption, legal defeasance, acquisition or
retirement shall be excluded in the calculation of the amount of Restricted
Payments, and

 

(2) the Capital Stock Sale Proceeds from such exchange or sale shall be excluded
from the calculation pursuant to clause (c)(2) above;

 

(c) purchase, repurchase, redeem, legally defease, acquire or retire for value
any Subordinated Obligations in exchange for, or out of the proceeds of the
substantially concurrent sale of, Permitted Refinancing Debt; provided, however,
that such purchase, repurchase, redemption, legal defeasance, acquisition or
retirement shall be excluded in the calculation of the amount of Restricted
Payments;

 

(d) purchase, repurchase or redeem any Subordinated Obligations, the Incurrence
of which was permitted pursuant to Section 4.10, pursuant to a right of the
holders thereof to require the Company to effect such purchase, repurchase or
redemption upon the occurrence of a change of control; provided, however, that
the Company shall have first made a Change of Control Offer as required by
Section 4.18; and provided further, however, that such purchase, repurchase or
redemption shall be included in the calculation of the amount of Restricted
Payments;

 

(e) make a Restricted Payment, if at the time the Company or any Restricted
Subsidiary first Incurred a commitment for such Restricted Payment, such
Restricted Payment could have been made; provided, however, that all commitments
Incurred and outstanding shall be treated as if such commitments were Restricted
Payments expended by the Company or a Restricted Subsidiary at the time the
commitments were Incurred, except that commitments Incurred and outstanding that
are treated as a Restricted Payment expended by the Company or a Restricted
Subsidiary and that are terminated shall no longer be treated as a Restricted
Payment expended by the Company or a Restricted Subsidiary upon the termination
of such commitment; provided further, however, that such payments shall be
included in the calculation of the amount of Restricted Payments;

 

(f) beginning on January 1, 2005, repurchase shares of, or options to purchase
shares of, common stock of the Company or any of its Subsidiaries from current
or former officers, directors or employees of the Company or any of its
Subsidiaries (or permitted transferees of such current or former officers,
directors or employees), pursuant to the terms of agreements (including
employment agreements) or plans (or amendments thereto) approved by the Board of
Directors under which such individuals purchase or sell, or are granted the
option to purchase or sell, shares of such common stock; provided, however,
that:

 

(1) the aggregate amount of such repurchases shall not exceed $3.0 million in
any calendar year plus the aggregate amount by which repurchases in each of the
prior two calendar years was less than $3.0 million, and

 

(2) at the time of such repurchase, no Default or Event of Default shall have
occurred and be continuing (or result therefrom);

 

provided further, however, that such repurchases shall be included in the
calculation of the amount of Restricted Payments;

 

(g) the repurchase of equity interests of the Company or any Restricted
Subsidiary deemed to occur upon the exercise of stock options upon the surrender
of equity interests to pay the exercise price of such options;

 

(h) pay regular dividends on the Company’s outstanding common stock in an amount
which does not exceed $8 million in the aggregate in any calendar year;
provided, however, that at the time of such dividend, no Default or Event of
Default shall have occurred and be continuing (or result therefrom); and
provided further, however, that such dividends shall be included in the
calculation of the amount of Restricted Payments;

 

(i) make payments on intercompany Debt, the Incurrence of which was permitted
pursuant to Section 4.10; provided, however, that, except with respect to
intercompany Debt Incurred by the Company or a Subsidiary Guarantor, no Default
or Event of Default has occurred and is continuing or would otherwise result
therefrom;

 

54

--------------------------------------------------------------------------------


 

provided further, however, that such payments shall be excluded in the
calculation of the amount of Restricted Payments; and

 

(j) make other Restricted Payments in an amount which does not exceed $15.0
million in the aggregate; provided, however, that, at the time of any such
payment, no Default or Event of Default has occurred and is continuing or would
otherwise result therefrom; provided further, however, that such payment shall
be excluded from the calculation of the amount of Restricted Payments.

 

Section 4.12.        Limitation on Liens.

 

The Company shall not, and shall not permit any Restricted Subsidiary to,
directly or indirectly, Incur or suffer to exist, any Lien (other than Permitted
Liens) upon any of its Property (including Capital Stock of a Restricted
Subsidiary), whether owned at the Issue Date or thereafter acquired, or any
interest therein or any income or profits therefrom, unless it has made or will
make effective provision whereby the Notes or the applicable Subsidiary Guaranty
will be secured by such Lien equally and ratably with (or, if such other Debt
constitutes Subordinated Obligations, prior to) all other Debt of the Company or
any Restricted Subsidiary secured by such Lien for so long as such other Debt is
secured by such Lien.

 

Section 4.13.        Limitation on Asset Sales.

 

(a)  The Company shall not, and shall not permit any Restricted Subsidiary to,
directly or indirectly, consummate any Asset Sale unless:

 

(i) the Company or such Restricted Subsidiary receives consideration at the time
of such Asset Sale at least equal to the Fair Market Value of the Property
subject to such Asset Sale;

 

(ii) at least 75% of the consideration paid to the Company or such Restricted
Subsidiary in connection with such Asset Sale is in the form of cash or Cash
Equivalents or the assumption by the purchaser of liabilities of the Company or
any Restricted Subsidiary (other than contingent liabilities or liabilities that
are by their terms subordinated to the Notes or the applicable Subsidiary
Guaranty) as a result of which the Company and the Restricted Subsidiaries are
no longer obligated with respect to such liabilities; and

 

(iii) the Company delivers an Officers’ Certificate to the Trustee certifying
that such Asset Sale complies with the foregoing clauses (i) and (ii).

 

For purposes of clause (ii) above, any securities, notes or other obligations
received by the Company or such Restricted Subsidiary from the purchaser that
are converted by the Company or such Restricted Subsidiary into cash within 180
days following the closing of such Asset Sale shall be deemed to be cash (to the
extent of the cash received).

 

(b)  The Net Available Cash (or any portion thereof) from Asset Sales may be
applied by the Company or a Restricted Subsidiary, to the extent the Company or
such Restricted Subsidiary elects (or is required by the terms of any Debt):

 

(i) to Repay the New Credit Facility or any other Senior Debt of the Company or
any Subsidiary Guarantor (excluding, in any such case, any Debt owed to the
Company or an Affiliate of the Company);

 

(ii) to reinvest in Additional Assets (including by means of an Investment in
Additional Assets by a Restricted Subsidiary with Net Available Cash received by
the Company or another Restricted Subsidiary); or

 

(iii)  to make capital expenditures to improve or maintain existing assets.

 

(c)  Any Net Available Cash from an Asset Sale not applied in accordance with
the preceding paragraph within 365 days from the date of the receipt of such Net
Available Cash shall constitute “Excess Proceeds,”

 

55

--------------------------------------------------------------------------------


 

provided that if during such 365-day period the Company or a Restricted
Subsidiary enters into a definitive agreement committing it to apply such Net
Available Cash in accordance with the requirements of clause (b)(ii) or
(b)(iii), such 365-day period will be extended with respect to the amount of Net
Available Cash so committed for a period not to exceed 180 days until required
to be paid in accordance with such agreement (or, if earlier, until termination
of such agreement).  Pending the final application of any Net Available Cash,
the Company or any Restricted Subsidiary may temporarily reduce borrowings under
a Credit Facility or otherwise invest such Net Available Cash in any manner that
is not prohibited by this Indenture.

 

(d)  When the aggregate amount of Excess Proceeds exceeds $15.0 million, the
Company shall be required to make an offer to repurchase (the “Prepayment
Offer”) the Notes, which offer shall be in the amount of the Allocable Excess
Proceeds (rounded to the nearest $1,000), on a pro rata basis according to
principal amount, at a purchase price equal to 100% of the principal amount
thereof, plus accrued and unpaid interest, including Special Interest, if any,
to but not including the repurchase date (subject to the right of Holders of
record on the relevant Regular Record Date to receive interest due on the
relevant Interest Payment Date), in accordance with the procedures (including
prorating in the event of oversubscription) set forth in this Indenture.  To the
extent that any portion of the amount of Net Available Cash remains after
compliance with the preceding sentence and provided that all Holders have been
given the opportunity to tender their Notes for repurchase in accordance with
this Indenture, the Company or such Restricted Subsidiary may use such remaining
amount for any purpose permitted by this Indenture, and the amount of Excess
Proceeds will be reset to zero.

 

(e) The term “Allocable Excess Proceeds” shall mean the product of:

 

(i) the Excess Proceeds and

 

(ii) a fraction,

 

(A) the numerator of which is the aggregate principal amount of the Notes
outstanding on the date of the Prepayment Offer, and

 

(B) the denominator of which is the sum of the aggregate principal amount of the
Notes outstanding on the date of the Prepayment Offer and the aggregate
principal amount of other Debt of the Company outstanding on the date of the
Prepayment Offer that is pari passu in right of payment with the Notes and
subject to terms and conditions in respect of Asset Sales similar in all
material respects to this Section 4.13 and requiring the Company to make an
offer to repurchase such Debt at substantially the same time as the Prepayment
Offer.

 

(f)  Within five Business Days after the Company is obligated to make a
Prepayment Offer as described in this Section 4.13, the Company shall send a
written notice to the Holders, pursuant to the procedures set forth in Section
3.09, accompanied by such information regarding the Company and its Subsidiaries
as the Company in good faith believes will enable such holders to make an
informed decision with respect to such Prepayment Offer.

 

(g)  The Company shall comply, to the extent applicable, with the requirements
of Section 14(e) of the Exchange Act and any other securities laws or
regulations in connection with the repurchase of Notes pursuant to this Section
4.13.  To the extent that the provisions of any securities laws or regulations
conflict with provisions of Section 3.09 or this Section 4.13, the Company shall
comply with the applicable securities laws and regulations and will not be
deemed to have breached its obligations under Section 3.09 or this Section 4.13
by virtue of such compliance.

 

Section 4.14.        Limitation on Restrictions on Distributions from Restricted
Subsidiaries.

 

(a)  The Company shall not, and shall not permit any Restricted Subsidiary to,
directly or indirectly, create or otherwise cause or suffer to exist any
consensual restriction on the right of any Restricted Subsidiary to:

 

56

--------------------------------------------------------------------------------


 

(i) pay dividends, in cash or otherwise, or make any other distributions on or
in respect of its Capital Stock, or pay any Debt or other obligation owed, to
the Company or any other Restricted Subsidiary,

 

(ii) make any loans or advances to the Company or any other Restricted
Subsidiary, or

 

(iii) transfer any of its Property to the Company or any other Restricted
Subsidiary.

 

(b)  The foregoing limitations will not apply:

 

(i) with respect to clauses (a)(i), (ii) and (iii), to restrictions:

 

(A) in effect on the Issue Date (including, without limitation, restrictions
pursuant to the Notes, this Indenture and the New Credit Facility),

 

(B) relating to Debt of a Restricted Subsidiary and existing at the time it
became a Restricted Subsidiary if such restriction was not created in connection
with or in anticipation of the transaction or series of transactions pursuant to
which such Restricted Subsidiary became a Restricted Subsidiary or was acquired
by the Company,

 

(C) relating to Debt of a Foreign Restricted Subsidiary; provided, however, that
the aggregate principal amount of such Debt shall not exceed $25.0 million, or

 

(D) that result from the Refinancing of Debt Incurred pursuant to an agreement
referred to in clause (b)(i)(A), (B) or (C) above or in clause (b)(ii)(A) or (B)
below, provided such restrictions are not less favorable, taken as a whole, to
the Holders than those under the agreement evidencing the Debt so Refinanced, or

 

(E) existing under or by reason of applicable law, and

 

(ii) with respect to clause (a)(iii) only, to restrictions:

 

(A) relating to Debt that is permitted to be Incurred and secured without also
securing the Notes or the applicable Subsidiary Guaranty pursuant to Section
4.10 and Section 4.12 that limit the right of the debtor to dispose of the
Property securing such Debt,

 

(B) encumbering Property at the time such Property was acquired by the Company
or any Restricted Subsidiary, so long as such restrictions relate solely to the
Property so acquired and were not created in connection with or in anticipation
of such acquisition,

 

(C) resulting from customary provisions restricting subletting or assignment of
leases or customary provisions in other agreements that restrict assignment of
such agreements or rights thereunder, or

 

(D) customary restrictions contained in asset sale agreements limiting the
transfer of such Property pending the closing of such sale.

 

Section 4.15.        Limitation on Transactions with Affiliates.

 

(a)  The Company shall not, and shall not permit any Restricted Subsidiary to,
directly or indirectly, conduct any business or enter into or suffer to exist
any transaction or series of transactions (including the purchase, sale,
transfer, assignment, lease, conveyance or exchange of any Property or the
rendering of any service) with, or for the benefit of, any Affiliate of the
Company (an “Affiliate Transaction”), unless:

 

(i) the terms of such Affiliate Transaction are:

 

57

--------------------------------------------------------------------------------


 

(A) set forth in writing; and

 

(B) no less favorable to the Company or such Restricted Subsidiary, as the case
may be, than those that could be obtained in a comparable arm’s-length
transaction with a Person that is not an Affiliate of the Company;

 

(ii) if such Affiliate Transaction involves aggregate payments or value in
excess of $5.0 million, the Board of Directors (including at least a majority of
the disinterested members of the Board of Directors) approves such Affiliate
Transaction and, in its good faith judgment, believes that such Affiliate
Transaction complies with clauses (a)(i)(B) of this Section 4.15 as evidenced by
a Board Resolution promptly delivered to the Trustee; and

 

(iii) if such Affiliate Transaction involves aggregate payments or value in
excess of $20.0 million, the Company obtains a written opinion from an
Independent Financial Advisor to the effect that the consideration to be paid or
received in connection with such Affiliate Transaction is fair, from a financial
point of view, to the Company and the Restricted Subsidiaries.

 

(b)  Notwithstanding the foregoing limitation, the Company or any Restricted
Subsidiary may enter into or suffer to exist the following:

 

(i) any transaction or series of transactions between the Company and one or
more Restricted Subsidiaries or between two or more Restricted Subsidiaries in
the ordinary course of business, provided that, if one of the parties to such
transaction or series of transactions is a Restricted Subsidiary that is not a
Subsidiary Guarantor, then no more than 10% of the total voting power of the
Voting Stock (on a fully diluted basis) of such Restricted Subsidiary is owned
by an Affiliate of the Company (other than a Restricted Subsidiary);

 

(ii) any Restricted Payment permitted to be made pursuant to Section 4.11 or any
Permitted Investment;

 

(iii) the payment of compensation (including amounts paid pursuant to employee
benefit plans) for the personal services of officers, directors and employees of
the Company or any of the Restricted Subsidiaries, so long as the Board of
Directors in good faith shall have approved the terms thereof and deemed the
services theretofore or thereafter to be performed for such compensation to be
fair consideration therefor;

 

(iv) loans and advances to employees made in the ordinary course of business and
consistent with the past practices of the Company or such Restricted Subsidiary,
as the case may be, provided that such loans and advances do not exceed
$2.0 million in the aggregate at any one time outstanding;

 

(v) agreements in effect on the Issue Date and described in the Offering
Memorandum and any modifications, extensions or renewals thereto that are no
less favorable to the Company or any Restricted Subsidiary than such agreements
as in effect on the Issue Date; and

 

(vi) the Spin-Off Agreements and any modifications, extensions or renewals
thereto that are no less favorable to the Company or any Restricted Subsidiary
than such agreements as in effect on the date of completion of the Spin-Off.

 

Section 4.16.        Limitation on Sale and Leaseback Transactions.

 

The Company shall not, and shall not permit any Restricted Subsidiary to, enter
into any Sale and Leaseback Transaction with respect to any Property unless:

 

(a) the Company or such Restricted Subsidiary would be entitled to:

 

58

--------------------------------------------------------------------------------


 

(i) solely in the case where the lease that is entered into in connection with
the Sale and Leaseback Transaction is a Capital Lease Obligation, Incur Debt in
an amount equal to the Attributable Debt with respect to such Sale and Leaseback
Transaction pursuant to Section 4.10, and

 

(ii) in all cases, create a Lien on such Property securing such Attributable
Debt without also securing the Notes or the applicable Subsidiary Guaranty
pursuant to Section 4.12, and

 

(b) such Sale and Leaseback Transaction is effected in compliance with Section
4.13.

 

Section 4.17.        Designation of Restricted and Unrestricted Subsidiaries.

 

The Board of Directors may designate any Subsidiary of the Company (including
any newly acquired or newly formed Subsidiary) to be an Unrestricted Subsidiary
if such designation is permitted under Section 4.11 (the amount of such
Restricted Payment being calculated in the manner set forth in the definition of
the term “Investments”) and the Subsidiary to be so designated:

 

(a) does not own any Capital Stock or Debt of, or own or hold any Lien on any
Property of, the Company or any other Restricted Subsidiary;

 

(b) has no Debt other than Non-Recourse Debt;

 

(c) is not party to any agreement, contract, arrangement or understanding with
the Company or any Restricted Subsidiary unless the terms of any such agreement,
contract, arrangement or understanding are no less favorable to the Company or
such Restricted Subsidiary than those that might be obtained at the time from
Persons who are not Affiliates of the Company;

 

(d) is a Person with respect to which neither the Company nor any Restricted
Subsidiary has any direct or indirect obligation (1) to subscribe for additional
Capital Stock or (2) to maintain or preserve such Person’s financial condition
or to cause such Person to achieve any specified levels of operating results;
and

 

(e) has not Guaranteed or otherwise directly or indirectly provided credit
support for any Debt of the Company or any Restricted Subsidiary.

 

Unless so designated as an Unrestricted Subsidiary, any Person that becomes a
Subsidiary of the Company shall be classified as a Restricted Subsidiary;
provided, however, that such Subsidiary shall not be designated a Restricted
Subsidiary and shall be automatically classified as an Unrestricted Subsidiary
if either of the requirements set forth in clauses (x) and (y) of the second
immediately following paragraph will not be satisfied after giving pro forma
effect to such classification or if such Person is a Subsidiary of an
Unrestricted Subsidiary.

 

Except as provided in the first sentence of the preceding paragraph, no
Restricted Subsidiary may be redesignated as an Unrestricted Subsidiary, and
neither the Company nor any Restricted Subsidiary shall at any time be directly
or indirectly liable for any Debt that provides that the holder thereof may
(with the passage of time or notice or both) declare a default thereon or cause
the payment thereof to be accelerated or payable prior to its Stated Maturity
upon the occurrence of a default with respect to any Debt, Lien or other
obligation of any Unrestricted Subsidiary (including any right to take
enforcement action against such Unrestricted Subsidiary).  Upon designation of a
Restricted Subsidiary as an Unrestricted Subsidiary in compliance with this
Section 4.17, such Restricted Subsidiary shall, by execution and delivery of a
supplemental indenture in form satisfactory to the Trustee, be released from any
Subsidiary Guaranty previously made by such Restricted Subsidiary.

 

The Board of Directors may designate any Unrestricted Subsidiary to be a
Restricted Subsidiary if, immediately after giving pro forma effect to such
designation,

 

(x) the Company could Incur at least $1.00 of additional Debt pursuant to clause
(1) of the first paragraph of Section 4.10, and

 

59

--------------------------------------------------------------------------------


 

(y) no Default or Event of Default shall have occurred and be continuing or
would result therefrom.

 

Any such designation or redesignation by the Board of Directors shall be
evidenced to the Trustee by filing with the Trustee a Board Resolution giving
effect to such designation or redesignation and an Officers’ Certificate that:

 

(a) certifies that such designation or redesignation complies with the foregoing
provisions, and

 

(b) gives the effective date of such designation or redesignation,

 

such filing with the Trustee to occur within 45 days after the end of the fiscal
quarter of the Company in which such designation or redesignation is made (or,
in the case of a designation or redesignation made during the last fiscal
quarter of the Company’s fiscal year, within 90 days after the end of such
fiscal year).

 

Section 4.18.        Repurchase at the Option of Holders Upon a Change of
Control.

 

(a)  Upon the occurrence of a Change of Control, the Company shall, within 30
days following any Change of Control, make an offer (the “Change of Control
Offer”) pursuant to the procedures set forth in Section 3.09.  Each Holder shall
have the right to accept such offer and require the Company to repurchase all or
any part (equal to $1,000 or an integral multiple of $1,000) of such Holder’s
Notes pursuant to the Change of Control Offer at a purchase price (the “Change
of Control Purchase Price”) equal to 101% of the aggregate principal amount
thereof, plus accrued and unpaid interest, including Special Interest, if any,
to but not including the Purchase Date (subject to the right of Holders of
record on the relevant Regular Record Date to receive interest due on the
relevant Interest Payment Date).

 

(b)  The Company shall not be required to make a Change of Control Offer
following a Change of Control (1) if a third party makes the Change of Control
Offer in the manner, at the times and otherwise in compliance with the
requirements set forth in this Indenture applicable to a Change of Control Offer
made by the Company and purchases all Notes validly tendered and not withdrawn
under such Change of Control Offer or (2) with respect to any Notes for which
the Company has exercised its redemption rights, as described under Section
3.07.

 

(c)  The Company shall comply, to the extent applicable, with the requirements
of Section 14(e) of the Exchange Act and any other securities laws or
regulations in connection with the repurchase of Notes pursuant to a Change of
Control Offer.  To the extent that the provisions of any securities laws or
regulations conflict with the provisions of Section 3.09 or this Section 4.18,
the Company shall comply with the applicable securities laws and regulations and
will not be deemed to have breached its obligations under Section 3.09 or this
Section 4.18 by virtue of such compliance.

 

Section 4.19.        Future Subsidiary Guarantors.

 

The Company shall cause:

 

(a) each Person that becomes a Domestic Restricted Subsidiary following the
consummation of the Spin-Off to execute and deliver to the Trustee a Subsidiary
Guaranty at the time such Person becomes a Domestic Restricted Subsidiary and

 

(b) any Foreign Restricted Subsidiary that Guarantees any Debt of the Company or
a Domestic Restricted Subsidiary following the Issue Date to execute and deliver
to the Trustee a Subsidiary Guaranty at the time of such Guarantee; provided,
however, that any such Subsidiary Guaranty will provide by its terms that it
will be automatically and unconditionally released upon the release or discharge
of such Guarantee of such other Debt of the Company or any Domestic Restricted
Subsidiary for any reason whatsoever (except a discharge by or as a result of
payment under such Guarantee), or if such other Guaranteed Debt of the Company
or any Domestic Restricted Subsidiary is repaid in full by the Company or such
Domestic Restricted Subsidiary or refinanced with other Debt that is not
Guaranteed by such Foreign Restricted Subsidiary.

 

60

--------------------------------------------------------------------------------


 

ARTICLE 5.

SUCCESSORS

 

Section 5.01.        Merger, Consolidation and Sale of Property.

 

(a)  The Company shall not merge, consolidate or amalgamate with or into any
other Person (other than a merger of a Wholly Owned Restricted Subsidiary into
the Company) or sell, transfer, assign, lease, convey or otherwise dispose of
all or substantially all its Property in any one transaction or series of
transactions (other than to a domestic Subsidiary Guarantor) unless:

 

(i) the Company shall be the Surviving Person in such merger, consolidation or
amalgamation, or the Surviving Person (if other than the Company) formed by such
merger, consolidation or amalgamation or to which such sale, transfer,
assignment, lease, conveyance or disposition is made shall be a corporation
organized and existing under the laws of the United States of America, any State
thereof or the District of Columbia;

 

(ii) the Surviving Person (if other than the Company) expressly assumes, by
supplemental indenture in form satisfactory to the Trustee, executed and
delivered to the Trustee by such Surviving Person, the due and punctual payment
of the principal of, and premium, if any, and interest on, all the Notes,
according to their tenor, and the due and punctual performance and observance of
all the covenants and conditions of this Indenture to be performed by the
Company;

 

(iii) in the case of a sale, transfer, assignment, lease, conveyance or other
disposition of all or substantially all the Property of the Company, such
Property shall have been transferred as an entirety or virtually as an entirety
to one Person;

 

(iv) immediately before and after giving effect to such transaction or series of
transactions on a pro forma basis (and treating, for purposes of this
clause (iv) and clause (v) below, any Debt that becomes, or is anticipated to
become, an obligation of the Surviving Person or any Restricted Subsidiary as a
result of such transaction or series of transactions as having been Incurred by
the Surviving Person or such Restricted Subsidiary at the time of such
transaction or series of transactions), no Default or Event of Default shall
have occurred and be continuing;

 

(v) immediately after giving effect to such transaction or series of
transactions on a pro forma basis, the Company or the Surviving Person, as the
case may be, would be able to Incur at least $1.00 of additional Debt under
clause (1) of the first paragraph of Section 4.10; and

 

(vi) the Company shall deliver, or cause to be delivered, to the Trustee, in
form and substance reasonably satisfactory to the Trustee, an Officers’
Certificate and an Opinion of Counsel, each stating that such transaction or
series of transactions and the supplemental indenture, if any, in respect
thereto comply with this Section 5.01 and that all conditions precedent herein
provided for relating to such transaction or series of transactions have been
satisfied.

 

(b) The Company shall not permit any Subsidiary Guarantor to merge, consolidate
or amalgamate with or into any other Person (other than a merger of a Wholly
Owned Restricted Subsidiary into the Company or such Subsidiary Guarantor) or
sell, transfer, assign, lease, convey or otherwise dispose of all or
substantially all its Property in any one transaction or series of transactions
(other than to the Company or a domestic Subsidiary Guarantor) unless:

 

(i) the Surviving Person (if not such Subsidiary Guarantor) formed by such
merger, consolidation or amalgamation or to which such sale, transfer,
assignment, lease, conveyance or disposition is made shall be a corporation,
company (including a limited liability company) or partnership organized and
existing under the laws of the United States of America, any State thereof or
the District of Columbia;

 

61

--------------------------------------------------------------------------------


 

(ii) the Surviving Person (if other than such Subsidiary Guarantor) expressly
assumes, by supplemental indenture in form satisfactory to the Trustee, executed
and delivered to the Trustee by such Surviving Person, the due and punctual
performance and observance of all the obligations of such Subsidiary Guarantor
under its Subsidiary Guaranty;

 

(iii) in the case of a sale, transfer, assignment, lease, conveyance or other
disposition of all or substantially all the Property of such Subsidiary
Guarantor, such Property shall have been transferred as an entirety or virtually
as an entirety to one Person;

 

(iv) immediately before and after giving effect to such transaction or series of
transactions on a pro forma basis (and treating, for purposes of this
clause (iv) and clause (v) below, any Debt that becomes, or is anticipated to
become, an obligation of the Surviving Person, the Company or any Restricted
Subsidiary as a result of such transaction or series of transactions as having
been Incurred by the Surviving Person, the Company or such Restricted Subsidiary
at the time of such transaction or series of transactions), no Default or Event
of Default shall have occurred and be continuing;

 

(v) immediately after giving effect to such transaction or series of
transactions on a pro forma basis, the Company would be able to Incur at least
$1.00 of additional Debt under clause (1) of the first paragraph of Section
4.10; and

 

(vi) the Company shall deliver, or cause to be delivered, to the Trustee, in
form and substance reasonably satisfactory to the Trustee, an Officers’
Certificate and an Opinion of Counsel, each stating that such transaction or
series of transactions and such Subsidiary Guaranty, if any, in respect thereto
comply with this Section 5.01 and that all conditions precedent herein provided
for relating to such transaction or series of transactions have been satisfied.

 

The foregoing provisions (other than clause (iv)) shall not apply to any
transaction or series of transactions which constitute an Asset Sale if the
Company has complied with Section 4.13.

 

Section 5.02.        Successor Corporation Substituted.

 

The Surviving Person shall succeed to, and be substituted for, and may exercise
every right and power of the Company under this Indenture (or of the Subsidiary
Guarantor under the Subsidiary Guaranty, as the case may be), but the
predecessor Company in the case of:

 

(i) a sale, transfer, assignment, conveyance or other disposition (unless such
sale, transfer, assignment, conveyance or other disposition is of all the assets
of the Company as an entirety or virtually as an entirety), or

 

(ii) a lease,

 

shall not be released from any of the obligations or covenants under this
Indenture, including with respect to the payment of the Notes.

 

ARTICLE 6.

DEFAULTS AND REMEDIES

 

Section 6.01.        Events of Default.

 

                Each of the following constitutes an “Event of Default” in
respect of the Notes:

 

(i) failure to make the payment of any interest or Special Interest, if any, on
the Notes when the same becomes due and payable, and such failure continues for
a period of 30 days;

 

62

--------------------------------------------------------------------------------


 

(ii) failure to make the payment of any principal of, or premium, if any, on,
any of the Notes when the same becomes due and payable at its Stated Maturity,
upon acceleration, redemption, optional redemption, required repurchase or
otherwise;

 

(iii) failure by the Company or any Subsidiary Guarantor to comply with Section
5.01;

 

(iv) failure by the Company to comply with its obligations under Section 4.18
(other than a failure to purchase Notes) or under Section 4.10, Section 4.11,
Section 4.12, Section 4.13 (other than a failure to purchase the Notes), Section
4.14, Section 4.15 or Section 4.19, and such failure continues for 30 days after
written notice is given to the Company as provided below;

 

(v)  failure by the Company or any Subsidiary Guarantor to comply with any other
covenant or agreement in the Notes or in this Indenture (other than a failure
that is the subject of the foregoing clause (i), (ii), (iii) or (iv)), and such
failure continues for 60 days after written notice is given to the Company as
provided below;

 

(vi) a default under any Debt by the Company or any Restricted Subsidiary that
results in acceleration of the maturity of such Debt, or failure to pay any such
Debt at maturity, in an aggregate amount greater than $10.0 million or its
foreign currency equivalent at the time;

 

(vii) any judgment or judgments for the payment of money in an aggregate amount
in excess of $7.0 million (or its foreign currency equivalent at the time) that
shall be rendered against the Company or any Restricted Subsidiary and that
shall not be waived, satisfied or discharged for any period of 60 consecutive
days during which a stay of enforcement shall not be in effect;

 

(viii) the Company, any of its Significant Subsidiaries or any group of
Subsidiaries that, when taken together, would constitute a Significant
Subsidiary pursuant to or within the meaning of any Bankruptcy Law:

 

(A)  commences a voluntary case or gives notice of intention to make a proposal
under any Bankruptcy Law;

 

(B)   consents to the entry of an order for relief against it in an involuntary
case or consents to its dissolution or winding up;

 

(C)   consents to the appointment of a receiver, interim receiver, receiver and
manager, liquidator, trustee or custodian of it or for all or substantially all
of its property;

 

(D)  makes a general assignment for the benefit of its creditors; or

 

(E)   admits in writing its inability to pay its debts as they become due or
otherwise admits its insolvency;

 

(ix)  a court of competent jurisdiction enters an order or decree under any
Bankruptcy Law that:

 

(A)  is for relief against the Company, any of its Significant Subsidiaries or
any group of Subsidiaries that, when taken together, would constitute a
Significant Subsidiary in an involuntary case; or

 

(B)   appoints a receiver, interim receiver, receiver and manager, liquidator,
trustee or custodian of the Company or any of its Significant Subsidiaries or
any group of Subsidiaries that, when taken together, would constitute a
Significant Subsidiary or for all or substantially all of the property of the

 

63

--------------------------------------------------------------------------------


 

Company, any of its Significant Subsidiaries or any group of Subsidiaries that,
when taken together, would constitute a Significant Subsidiary; or

 

(C)   orders the liquidation of the Company, any of its Significant Subsidiaries
or any group of Subsidiaries that, when taken together, would constitute a
Significant Subsidiary;

 

and such order or decree remains unstayed and in effect for 60 consecutive days;
and

 

(x) any Subsidiary Guaranty of a Subsidiary Guarantor that is a Significant
Subsidiary ceases, or the Subsidiary Guaranties of any group of Subsidiary
Guarantors that, when taken together, would constitute a Significant Subsidiary,
cease, to be in full force and effect (other than in accordance with the terms
of such Subsidiary Guaranty) or any Subsidiary Guarantor that is a Significant
Subsidiary denies or disaffirms its obligations under its Subsidiary Guaranty,
or any group of Subsidiary Guarantors that, when taken together, would
constitute a Significant Subsidiary, deny or disaffirm their obligations under
their Subsidiary Guaranties.

 

Section 6.02.        Acceleration.

 

If an Event of Default (other than those of the type described in Section
6.01(viii) or (ix) occurs and is continuing, the Trustee may, and the Trustee
upon the request of Holders of not less than 25% in aggregate principal amount
of the Notes then outstanding shall, or the Holders of not less than 25% in
aggregate principal amount of the Notes then outstanding may, declare the
principal of all the Notes, together with all accrued and unpaid interest and
premium, if any, to be due and payable by notice in writing to the Company and
the Trustee specifying the Default demand that it be remedied and state that
such notice is a notice of Default (the “Notice of Default”), and the same shall
become immediately due and payable.

 

In the event of a declaration of acceleration of the Notes because an Event of
Default described in clause (vi) of Section 6.01 has occurred and is continuing,
the declaration of acceleration of the Notes shall be automatically annulled if
the default or payment default triggering such Event of Default shall be
remedied or cured by the Company or a Restricted Subsidiary or waived by the
holders of the relevant Debt within 30 days after the declaration of
acceleration with respect thereto and if (1) the annulment of the acceleration
of the Notes would not conflict with any judgment or decree of a court of
competent jurisdiction and (2) all existing Events of Default, except
non-payment of principal of, premium, if any, or interest, including Special
Interest, if any, on, the Notes that became due solely because of the
acceleration of the Notes have been cured or waived.

 

In case an Event of Default specified in clause (viii) or (ix) of Section 6.01
shall occur, all outstanding Notes shall become due and payable immediately
without any declaration or other act on the part of the Trustee or the Holders. 
Holders may not enforce this Indenture or the Notes except as provided in this
Indenture.

 

Section 6.03.        Other Remedies.

 

If an Event of Default occurs and is continuing, the Trustee may pursue any
available remedy to collect the payment of principal, premium, if any, and
interest on the Notes or to enforce the performance of any provision of the
Notes or this Indenture.

 

The Trustee may maintain a proceeding even if it does not possess any of the
Notes or does not produce any of them in the proceeding.  A delay or omission by
the Trustee or any Holder in exercising any right or remedy accruing upon an
Event of Default shall not impair the right or remedy or constitute a waiver of
or acquiescence in the Event of Default.  All remedies shall be cumulative to
the extent permitted by law.

 

Section 6.04.        Waiver of Defaults.

 

The Holders of at least a majority in aggregate principal amount of the Notes
then outstanding by notice to the Trustee may on behalf of the Holders of all of
the Notes, waive any existing Default or Event of

 

64

--------------------------------------------------------------------------------


 

Default, and its consequences, except a continuing Default or Event of Default
(i) in the payment of the principal of, premium, if any, or interest, on the
Notes and (ii) in respect of a covenant or provision which under this Indenture
cannot be modified or amended without the consent of the Holder of each Note
affected by such modification or amendment.

 

Upon any waiver of a Default or Event of Default, such Default shall cease to
exist, and any Event of Default arising therefrom shall be deemed cured for
every purpose of this Indenture but no such waiver shall extend to any
subsequent or other Default or Event of Default or impair any right consequent
thereon.

 

Section 6.05.        Control by Majority.

 

Subject to Section 7.01 (including the Trustee’s receipt of the security or
indemnification described therein) and Section 7.07 hereof, in case an Event of
Default shall occur and be continuing, the Holders of at least a majority in
aggregate principal amount of the Notes then outstanding shall have the right to
direct the time, method and place of conducting any proceeding for any remedy
available to the Trustee or exercising any trust or power conferred on the
Trustee with respect to the Notes.

 

Section 6.06.        Limitation on Suits.

 

No Holder shall have any right to institute any proceeding with respect to this
Indenture, or for the appointment of a receiver or trustee, or for any remedy
thereunder, unless:

 

(a)   such Holder has previously given to the Trustee written notice of a
continuing Event of Default;

 

(b)   Holders of at least 25% in aggregate principal amount of the Notes then
outstanding have made written request and offered reasonable indemnity to the
Trustee to institute such proceeding as trustee; and

 

(c)   the Trustee shall not have received from the Holders of at least a
majority in aggregate principal amount of the Notes then outstanding a direction
inconsistent with such request and shall have failed to institute such
proceeding within 60 days.

 

The preceding limitations shall not apply to a suit instituted by a Holder for
enforcement of payment of the principal of, and premium, if any, or interest,
including Special Interest, if any, on, such Note on or after the respective due
dates expressed in such Note.

 

A Holder may not use this Indenture to affect, disturb or prejudice the rights
of another Holder or to obtain a preference or priority over another Holder.

 

Section 6.07.        Rights of Holders to Receive Payment.

 

Notwithstanding any other provision of this Indenture (including Section 6.06),
the right of any Holder to receive payment of principal, premium, if any, and
interest on the Notes held by such Holder, on or after the respective due dates
expressed in the Notes (including in connection with an offer to purchase), or
to bring suit for the enforcement of any such payment on or after such
respective dates, shall not be impaired or affected without the consent of such
Holder.

 

Section 6.08.        Collection Suit by Trustee.

 

If an Event of Default specified in Section 6.01 (i) or (ii) occurs and is
continuing, the Trustee is authorized to recover judgment in its own name and as
trustee of an express trust against the Company for the whole amount of
principal of, premium, if any, and interest then due and owing (together with
interest on overdue principal and, to the extent lawful, interest) and such
further amount as shall be sufficient to cover the costs and expenses of
collection, including the reasonable compensation, expenses, disbursements and
advances of the Trustee, its agents and counsel.

 

65

--------------------------------------------------------------------------------


 

Section 6.09.        Trustee May File Proofs of Claim.

 

The Trustee shall be authorized to file such proofs of claim and other papers or
documents as may be necessary or advisable in order to have the claims of the
Trustee (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Trustee, its agents and counsel) and the
Holders allowed in any judicial proceedings relative to the Company (or any
other obligor upon the Notes), its creditors or its property and shall be
entitled and empowered to collect, receive and distribute any money or other
property payable or deliverable on any such claims and any custodian in any such
judicial proceeding is hereby authorized by each Holder to make such payments to
the Trustee, and in the event that the Trustee shall consent to the making of
such payments directly to the Holders, to pay to the Trustee any amount due to
it for the reasonable compensation, expenses, disbursements and advances of the
Trustee, its agents and counsel, and any other amounts due the Trustee under
Section 7.07  hereof.  To the extent that the payment of any such compensation,
expenses, disbursements and advances of the Trustee and its agents and counsel,
and any other amounts due the Trustee under Section 7.07 hereof out of the
estate in any such proceeding, shall be denied for any reason, payment of the
same shall be secured by a Lien on, and shall be paid out of, any and all
distributions, moneys, securities and any other properties that the Holders may
be entitled to receive in such proceeding whether in liquidation or under any
plan of reorganization or arrangement or otherwise.  Nothing herein contained
shall be deemed to authorize the Trustee to authorize or consent to or accept or
adopt on behalf of any Holder any plan of reorganization, arrangement,
adjustment or composition affecting the Notes or the rights of any Holder, or to
authorize the Trustee to vote in respect of the claim of any Holder in any such
proceeding.

 

Section 6.10.        Priorities.

 

If the Trustee collects any money pursuant to this Article 6, it shall pay out
the money in the following order:

 

First:  to the Trustee, its agents and attorneys for amounts due under Section
7.07 hereof, including payment of all compensation, expenses and liabilities
incurred, and all advances made, by the Trustee and the costs and expenses of
collection;

 

Second:  to Holders  for amounts due and unpaid on the Notes for principal,
premium, if any, and interest ratably, without preference or priority of any
kind, according to the amounts due and payable on the Notes for principal,
premium, if any, and interest, respectively; and

 

Third:  to the Company or to such party as a court of competent jurisdiction
shall direct.

 

The Trustee may fix a record date and payment date for any payment to Holders
pursuant to this Section 6.10.

 

Section 6.11.        Undertaking for Costs.

 

In any suit for the enforcement of any right or remedy under this Indenture or
in any suit against the Trustee for any action taken or omitted by it as a
Trustee, a court in its discretion may require the filing by any party litigant
in such suit of an undertaking to pay the costs of such suit, and the court in
its discretion may assess reasonable costs, including reasonable attorneys’
fees, against any party litigant in such suit, having due regard to the merits
and good faith of the claims or defenses made by the party litigant.  This
Section 6.11 shall not apply to a suit by the Trustee, a suit by the Company, a
suit by a Holder pursuant to Section 6.07 hereof, or a suit by Holders of more
than 10% in principal amount of the then outstanding Notes.

 

66

--------------------------------------------------------------------------------


 

ARTICLE 7.

TRUSTEE

 

Section 7.01.        Duties of Trustee.

 

(a)   If an Event of Default has occurred and is continuing, the Trustee shall
exercise such of the rights and powers vested in it by this Indenture, and use
the same degree of care and skill in its exercise, as a prudent Person would
exercise or use under the circumstances in the conduct of such Person’s own
affairs.

 

(b)   Except during the continuance of an Event of Default:

 

(1)   the duties of the Trustee shall be determined solely by the express
provisions of this Indenture and the Trustee need perform only those duties that
are specifically set forth in this Indenture and no others, and no implied
covenants or obligations shall be read into this Indenture against the Trustee;
and

 

(2)   in the absence of bad faith on its part, the Trustee may conclusively
rely, as to the truth of the statements and the correctness of the opinions
expressed therein, upon certificates or opinions furnished to the Trustee and
conforming to the requirements of this Indenture.  However, the Trustee shall
examine the certificates and opinions to determine whether or not they conform
to the requirements of this Indenture (but need not confirm or investigate the
accuracy of mathematical calculations or other facts stated therein).

 

(c)   The Trustee may not be relieved from liabilities for its own negligent
action, its own negligent failure to act, or its own willful misconduct, except
that:

 

(1)   this paragraph does not limit the effect of paragraph (b) of this Section;

 

(2)   the Trustee shall not be liable for any error of judgment made in good
faith by a Responsible Officer, unless it is proved that the Trustee was
negligent in ascertaining the pertinent facts; and

 

(3)   the Trustee shall not be liable with respect to any action it takes or
omits to take in good faith in accordance with a direction received by it
pursuant to Section 6.05 hereof.

 

(d)   Whether or not therein expressly so provided, every provision of this
Indenture that in any way relates to the Trustee is subject to paragraphs (a),
(b) and (c) of this Section 7.01.

 

(e)   No provision of this Indenture shall require the Trustee to expend or risk
its own funds or incur any liability.  The Trustee shall be under no obligation
to exercise any of its rights or powers under this Indenture at the request or
direction of any Holders, unless such Holders shall have offered to the Trustee
security and indemnity satisfactory to it against any loss, liability or
expense.

 

(f)    The Trustee shall not be liable for interest on any money received by it
except as the Trustee may agree in writing with the Company.  Money held in
trust by the Trustee need not be segregate from other funds except to the extent
required by law.

 

67

--------------------------------------------------------------------------------


 

Section 7.02.        Rights of Trustee.

 

Subject to TIA §315:

 

(a)   The Trustee may conclusively rely upon any document believed by it to be
genuine and to have been signed or presented by the proper Person.  The Trustee
need not investigate any fact or matter stated in any such document.

 

(b)   Before the Trustee acts or refrains from acting, it may require an
Officers’ Certificate or an Opinion of Counsel or both.  The Trustee shall not
be liable for any action it takes or omits to take in good faith in reliance on
such Officers’ Certificate or Opinion of Counsel.  The Trustee may consult with
counsel and the written advice of such counsel or any Opinion of Counsel shall
be full and complete authorization and protection from liability in respect of
any action taken, suffered or omitted by it hereunder in good faith and in
reliance thereon.

 

(c)   The Trustee shall not be liable for any action it takes or omits to take
in good faith that it believes to be authorized or within the rights or powers
conferred upon it by this Indenture.

 

(d)   Unless otherwise specifically provided in this Indenture, any demand,
request, direction or notice from the Company shall be sufficient if signed by
an Officer of the Company.

 

(e)   The Trustee shall not be deemed to have notice of any Default or Event of
Default unless a Responsible Officer of the Trustee has actual knowledge thereof
or unless written notice of any event which is in fact such a Default or Event
of Default is received by a Responsible Officer of the Trustee at the Corporate
Trust Office of the Trustee from the Company or the Holders of 25% in aggregate
principal amount of the outstanding Notes, and such notice references the
specific Default or Event of Default, the Notes and this Indenture.

 

(f)    The Trustee shall not be required to give any bond or surety in respect
of the performance of its power and duties hereunder.

 

(g)   The Trustee shall have no duty to inquire as to the performance of the
Company’s covenants herein.

 

(h)   The Trustee may execute any of the trusts or powers hereunder or perform
any duties hereunder either directly or by or through agents or attorneys and
the Trustee shall not be responsible for any misconduct or negligence on the
part of any agent or attorney appointed with due care by it hereunder.

 

Section 7.03.        Individual Rights of Trustee.

 

The Trustee in its individual or any other capacity may become the owner or
pledgee of Notes and may otherwise deal with the Company or any Affiliate of the
Company with the same rights it would have if it were not Trustee.  However, in
the event that the Trustee acquires any conflicting interest it must eliminate
such conflict within 90 days, apply to the Commission for permission to continue
as Trustee or resign.  Any Agent may do the same with like rights and duties. 
The Trustee shall also be subject to Sections 7.10 and 7.11 hereof.

 

Section 7.04.        Trustee’s Disclaimer.

 

The Trustee shall not be responsible for and makes no representation as to the
validity or adequacy of this Indenture or the Notes, it shall not be accountable
for the Company’s use of the proceeds from the Notes or any money paid to the
Company or upon the Company’s direction under any provision of this Indenture,
it shall not be responsible for the use or application of any money received by
any Paying Agent other than the Trustee, and it shall not be responsible for any
statement or recital herein or any statement in the Notes or any other document
in connection with the sale of the Notes or pursuant to this Indenture other
than its certificate of authentication.

 

68

--------------------------------------------------------------------------------


 

Section 7.05.        Notice of Defaults.

 

If a Default or Event of Default occurs and is continuing and if it is known to
the Trustee, the Trustee shall mail to Holders a notice of the Default or Event
of Default within 90 days after it occurs.  Except in the case of a Default or
Event of Default in payment of principal of, premium, if any, or interest on any
Note, the Trustee may withhold the notice if and so long as a committee of its
Responsible Officers in good faith determines that withholding the notice is in
the interests of the Holders.

 

Section 7.06.        Reports by Trustee to Holders.

 

Within 60 days after each May 15 beginning with the May 15 following the date of
this Indenture, and for so long as Notes remain outstanding, the Trustee shall
mail to the Holders  a brief report dated as of such reporting date that
complies with TIA §313(a) (but if no event described in TIA §313(a) has occurred
within the twelve months preceding the reporting date, no report need be
transmitted).  The Trustee also shall comply with TIA §313(b)(2).  The Trustee
shall also transmit by mail all reports as required by TIA §313(c).

 

A copy of each report at the time of its mailing to the Holders shall be mailed
to the Company and filed with the Commission and each stock exchange on which
the Notes are listed in accordance with TIA §313(d).  The Company shall promptly
notify the Trustee when the Notes are listed on any stock exchange and any
delisting thereof.

 

Section 7.07.        Compensation and Indemnity.

 

The Company shall pay to the Trustee from time to time reasonable compensation
for its acceptance of this Indenture and services hereunder.  The Trustee’s
compensation shall not be limited by any law on compensation of a trustee of an
express trust.  The Company shall reimburse the Trustee promptly upon request
for all reasonable disbursements, advances and expenses incurred or made by it
in addition to the compensation for its services.  Such expenses shall include
the reasonable compensation, disbursements and expenses of the Trustee’s agents
and counsel.

 

The Company shall indemnify the Trustee (in its capacity as Trustee) or any
predecessor Trustee (in its capacity as Trustee) against any and all losses,
claims, damages, penalties, fines, liabilities or expenses, including incidental
and out-of-pocket expenses and reasonable attorneys fees (for purposes of this
Article, “losses”) incurred by it arising out of or in connection with the
acceptance or administration of its duties under this Indenture, including the
costs and expenses of enforcing this Indenture against the Company (including
this Section 7.07) and defending itself against any claim (whether asserted by
the Company or any Holder or any other Person) or liability in connection with
the exercise or performance of any of its powers or duties hereunder, except to
the extent such losses may be attributable to its negligence or bad faith.  The
Trustee shall notify the Company promptly of any claim for which it may seek
indemnity.  Failure by the Trustee to so notify the Company shall not relieve
the Company of its obligations under this Section 7.07, except to the extent the
Company has been prejudiced thereby.  The Company shall defend the claim, and
the Trustee shall cooperate in the defense.  The Trustee may have separate
counsel if the Trustee has been reasonably advised by counsel that there may be
one or more legal defenses available to it that are different from or additional
to those available to the Company and in the reasonable judgment of such counsel
it is advisable for the Trustee to engage separate counsel, and the Company
shall pay the reasonable fees and expenses of such counsel.  The Company need
not pay for any settlement made without its consent, which consent shall not be
unreasonably withheld.  The Company need not reimburse any expense or indemnify
against any loss incurred by the Trustee through the Trustee’s own willful
misconduct, gross negligence or bad faith.

 

The obligations of the Company under this Section 7.07 shall survive the
satisfaction and discharge of this Indenture, the resignation or removal of the
Trustee and payment in full of the Notes through the expiration of the
applicable statute of limitations.

 

To secure the Company’s payment obligations in this Section, the Trustee shall
have a Lien prior to the Notes on all money or property held or collected by the
Trustee, except that held in trust to pay principal,

 

69

--------------------------------------------------------------------------------


 

premium, if any, and interest on particular Notes.  Such Lien shall survive the
satisfaction and discharge of this Indenture.

 

When the Trustee incurs expenses or renders services after an Event of Default
specified in Section 6.01(viii) or (ix) hereof occurs, the expenses and the
compensation for the services (including the fees and expenses of its agents and
counsel) are intended to constitute expenses of administration under any
Bankruptcy Law.

 

Section 7.08.        Replacement of Trustee.

 

A resignation or removal of the Trustee and appointment of a successor Trustee
shall become effective only upon the successor Trustee’s acceptance of
appointment as provided in this Section 7.08.

 

The Trustee may resign in writing at any time upon 30 days’ prior notice to the
Company and be discharged from the trust hereby created by so notifying the
Company.  The Holders of a majority in aggregate principal amount of the then
outstanding Notes may remove the Trustee by so notifying the Trustee and the
Company in writing.  The Company may remove the Trustee if:

 

(a)   the Trustee fails to comply with Section 7.10 hereof;

 

(b)   the Trustee is adjudged bankrupt or insolvent or an order for relief is
entered with respect to the Trustee under any Bankruptcy Law;

 

(c)   a custodian or public officer takes charge of the Trustee or its property;
or

 

(d)   the Trustee becomes incapable of acting.

 

If the Trustee resigns or is removed or if a vacancy exists in the office of
Trustee for any reason (the Trustee in such event being referred to herein as
the retiring Trustee), the Company shall promptly appoint a successor Trustee. 
Within one year after the successor Trustee takes office, the Holders of a
majority in principal amount of the then outstanding Notes may appoint a
successor Trustee to replace the successor Trustee appointed by the Company.

 

If a successor Trustee does not take office within 30 days after the retiring
Trustee resigns or is removed, the retiring Trustee, the Company, or the Holders
of at least 10% in aggregate principal amount of the then outstanding Notes may
petition any court of competent jurisdiction for the appointment of a successor
Trustee.

 

If the Trustee, after written request by any Holder who has been a Holder for at
least six months, fails to comply with Section 7.10 hereof, such Holder may
petition any court of competent jurisdiction for the removal of the Trustee and
the appointment of a successor Trustee.

 

A successor Trustee shall deliver a written acceptance of its appointment to the
retiring Trustee and to the Company.  Thereupon, the resignation or removal of
the retiring Trustee shall become effective, and the successor Trustee shall
have all the rights, powers and duties of the Trustee under this Indenture.  The
successor Trustee shall mail a notice of its succession to Holders.  Subject to
the Lien provided for in Section 7.07 hereof, the retiring Trustee shall
promptly transfer all property held by it as Trustee to the successor Trustee;
provided, however, that all sums owing to the Trustee hereunder shall have been
paid.  Notwithstanding replacement of the Trustee pursuant to this Section 7.08,
the Company’s obligations under Section 7.07 hereof shall continue for the
benefit of the retiring Trustee.

 

In the case of an appointment hereunder of a separate or successor Trustee with
respect to the Notes, the Company, the Subsidiary Guarantors, any retiring
Trustee and each successor or separate Trustee with respect to the Notes shall
execute and deliver an Indenture supplemental hereto (1) which shall contain
such provisions as shall be deemed necessary or desirable to confirm that all
the rights, powers, trusts and duties of any retiring Trustee with respect to
the Notes as to which any such retiring Trustee is not retiring shall continue
to be vested in such retiring Trustee and (2) that shall add to or change any of
the provisions of this Indenture as shall be

 

70

--------------------------------------------------------------------------------


 

necessary to provide for or facilitate the administration of the trusts
hereunder by more than one Trustee, it being understood that nothing herein or
in such supplemental indenture shall constitute such Trustee co-trustees of the
same trust and that each such separate, retiring or successor Trustee shall be
Trustee of a trust or trusts hereunder separate and apart from any trust or
trusts hereunder administered by any such other Trustee.

 

Section 7.09.        Successor Trustee by Merger, etc.

 

If the Trustee consolidates, merges or converts into, or transfers all or
substantially all of its corporate trust business to, another corporation or
banking association, the successor corporation or banking association without
any further act shall, if such successor corporation or banking association is
otherwise eligible hereunder, be the successor Trustee.

 

Section 7.10.        Eligibility; Disqualification.

 

There shall at all times be a Trustee hereunder that is a Person organized and
doing business under the laws of the United States of America or of any state
thereof that is authorized under such laws to exercise corporate trustee power,
that is subject to supervision or examination by federal or state authorities
and that has a combined capital and surplus of at least $50.0 million (or a
wholly-owned subsidiary of a bank or trust company, or of a bank holding
company, the principal subsidiary of which is a bank or trust company having a
combined capital and surplus of at least $50.0 million) as set forth in its most
recent published annual report of condition.

 

This Indenture shall always have a Trustee who satisfies the requirements of TIA
§310(a)(1), (2) and (5).  The Trustee is subject to TIA §310(b).

 

Section 7.11.        Preferential Collection of Claims Against Company.

 

The Trustee is subject to TIA §311(a), excluding any creditor relationship
listed in TIA §311(b).  A Trustee who has resigned or been removed shall be
subject to TIA §311(a) to the extent indicated therein.

 

ARTICLE 8.

LEGAL DEFEASANCE AND COVENANT DEFEASANCE

 

Section 8.01.        Option to Effect Legal Defeasance or Covenant Defeasance.

 

The Company may, at its option and at any time, elect to have either Section
8.02 or 8.03 hereof be applied to all outstanding Notes upon compliance with the
conditions set forth in this Article 8.

 

Section 8.02.        Legal Defeasance and Discharge.

 

Upon the Company’s exercise under Section 8.01 of the option applicable to this
Section 8.02, the Company shall, subject to the satisfaction of the conditions
set forth in Section 8.04, be deemed to have been discharged from all its
obligations with respect to all outstanding Notes on and after the date the
conditions set forth in Section 8.04 are satisfied (hereinafter, “Legal
Defeasance”) and each Subsidiary Guarantor shall be released from all its
obligations under its Subsidiary Guaranty.  For this purpose, Legal Defeasance
means that the Company shall be deemed to have paid and discharged the entire
Debt represented by the outstanding Notes, which shall thereafter be deemed to
be “outstanding” only for the purposes of Section 8.05 and the other Sections of
this Indenture referred to in (a) and (b) below, and to have satisfied all its
other obligations under the Notes and this Indenture (and the Trustee, on demand
of and at the expense of the Company, shall execute proper instruments
acknowledging the same), except for the following provisions which shall survive
until otherwise terminated or discharged hereunder:  (a) the rights of Holders
of outstanding Notes to receive solely from the trust fund described in Section
8.04, and as more fully set forth in such Section, payments in respect of the
principal of, premium, if any, or interest on such Notes when such payments are
due, (b) the Company’s obligations with respect to such Notes under Article 2
and Section 4.02, (c) the rights, powers, trusts, duties and immunities of the
Trustee hereunder and the Company’s obligations in connection therewith and
(d) this Article 8.  If the Company exercises under Section

 

71

--------------------------------------------------------------------------------


 

8.01 the option applicable to this Section 8.02, subject to the satisfaction of
the conditions set forth in Section 8.04, payment of the Notes may not be
accelerated because of an Event of Default.  Subject to compliance with this
Article 8, the Company may exercise its option under this Section 8.02
notwithstanding its prior exercise of its option under Section 8.03.

 

Section 8.03.        Covenant Defeasance.

 

Upon the Company’s exercise under Section 8.01 of the option applicable to this
Section 8.03, the Company shall, subject to the satisfaction of the conditions
set forth in Section 8.04, be released from its obligations under the covenants
contained in Sections 4.10 through 4.19 hereof, and the operation of Section
5.01(a)(v) and (b)(v), with respect to the outstanding Notes on and after the
date the conditions set forth in Section 8.04 are satisfied (hereinafter,
“Covenant Defeasance”) and each Subsidiary Guarantor shall be released from all
its obligations under its Subsidiary Guaranty with respect to such covenants in
connection with such outstanding Notes and the Notes shall thereafter be deemed
not “outstanding” for the purposes of any direction, waiver, consent or
declaration or act of Holders (and the consequences of any thereof) in
connection with such covenants, but shall continue to be deemed “outstanding”
for all other purposes hereunder (it being understood that such Notes shall not
be deemed outstanding for accounting purposes).  For this purpose, Covenant
Defeasance means that, with respect to the outstanding Notes, the Company may
omit to comply with and shall have no liability in respect of any term,
condition or limitation set forth in any such covenant, whether directly or
indirectly, by reason of any reference elsewhere herein to any such covenant or
by reason of any reference in any such covenant to any other provision herein or
in any other document and such omission to comply shall not constitute a Default
or an Event of Default under Section 6.01, but, except as specified above, the
remainder of this Indenture and such Notes shall be unaffected thereby.  If the
Company exercises under Section 8.01 the option applicable to this Section 8.03,
subject to the satisfaction of the conditions set forth in Section 8.04, payment
of the Notes may not be accelerated because of an Event of Default specified in
clause (a)(iii) (with respect to the covenants contained in Section 5.01(a)(v)
and (b)(v) hereof), (a)(iv), (a)(v) (with respect to the covenants contained in
Sections 4.16 through 4.17 hereof), (a)(vi), (a)(vii), (a)(viii) and (a)(ix)
(but in the case of (a)(viii) and (ix) of Section 6.01, with respect to
Significant Subsidiaries only) or (x).

 

Section 8.04.        Conditions to Legal or Covenant Defeasance.

 

The following shall be the conditions to the application of either Section 8.02
or 8.03 to the outstanding Notes.

 

The Legal Defeasance option or the Covenant Defeasance option may be exercised
only if:

 

(a)   the Company irrevocably deposits with the Trustee, in trust (the
“defeasance trust”), for the benefit of the Holders, cash in U.S. dollars, U.S.
Government, or a combination of cash in U.S. dollars and U.S. Government
Obligations for the payment of principal, premium, if any, and interest,
including Special Interest, if any, on, the outstanding Notes to the Stated
Maturity or on the next redemption date, as the case may be, and the Company
shall specify whether the Notes are being defeased to Stated Maturity or to such
particular redemption date;

 

(b)   the Company delivers to the Trustee a certificate from a nationally
recognized firm of independent certified public accountants expressing their
opinion that the payment of principal of, premium, if any, and interest,
including Special Interest, if any, when due and without reinvestment on the
deposited U.S. Government Obligations plus any deposited cash in U.S. dollars
without investment will provide cash at such times and in such amounts as will
be sufficient to pay principal of, premium, if any, and interest, including
Special Interest, if any, when due on all the Notes to be defeased to Stated
Maturity or redemption, as the case may be;

 

(c)   123 days pass after the deposit is made, and during the 123-day period, no
Default described in clause (viii) in Section 6.01 occurs with respect to the
Company or any other Person making such deposit which is continuing at the end
of the period;

 

72

--------------------------------------------------------------------------------


 

(d) no Default or Event of Default has occurred and is continuing on the date of
such deposit and after giving effect thereto;

 

(e) such deposit does not constitute a default under any other agreement or
instrument to which the Company or any of its Subsidiaries is a party or by
which the Company or any of its Subsidiaries is bound;

 

(f) the Company delivers to the Trustee an Opinion of Counsel to the effect that
the trust resulting from the deposit does not constitute, or is qualified as, a
regulated investment company under the Investment Company Act of 1940;

 

(g) in the case of the legal defeasance option, the Company delivers to the
Trustee an Opinion of Counsel stating that:

 

(1) the Company has received from, or there has been published by, the Internal
Revenue Service a ruling, or

 

(2) since the date of the Indenture, there has been a change in the applicable
Federal income tax law,

 

to the effect, in either case, that, and based thereon such Opinion of Counsel
shall confirm that, the holders of the Notes will not recognize income, gain or
loss for Federal income tax purposes as a result of such defeasance and will be
subject to Federal income tax on the same amounts, in the same manner and at the
same times as would have been the case if such defeasance has not occurred;

 

(h) in the case of the covenant defeasance option, the Company delivers to the
Trustee an Opinion of Counsel to the effect that the holders of the Notes will
not recognize income, gain or loss for Federal income tax purposes as a result
of such covenant defeasance and will be subject to Federal income tax on the
same amounts, in the same manner and at the same times as would have been the
case if such covenant defeasance had not occurred;

 

(i) the Company delivers to the Trustee an Officers’ Certificate stating that
the deposit was not made by the Company with the intent of preferring the
holders of the Notes over the other creditors of the Company or others; and

 

(j) the Company delivers to the Trustee an Officers’ Certificate and an Opinion
of Counsel, each stating that all conditions precedent to the defeasance and
discharge of the Notes have been complied with as required by the Indenture.

 

Section 8.05.        Deposited Cash and U.S. Government Obligations to be Held
in Trust; Other Miscellaneous Provisions.

 

Subject to Section 8.06, all cash and U.S. Government Obligations (including the
proceeds thereof) deposited with the Trustee (or other qualifying trustee,
collectively for purposes of this Section 8.05, the “Trustee”) pursuant to
Section 8.04 in respect of the outstanding Notes shall be held in trust and
applied by the Trustee, in accordance with the provisions of such Notes and this
Indenture, to the payment, either directly or through any Paying Agent
(including the Company acting as Paying Agent) as the Trustee may determine, to
the Holders of all sums due and to become due thereon in respect of principal,
premium, if any, and interest, but such cash and securities need not be
segregated from other funds except to the extent required by law.

 

The Company shall pay and indemnify the Trustee against any tax, fee or other
charge imposed on or assessed against the cash or U.S. Government Obligations
deposited pursuant to Section 8.04 hereof or the principal and interest received
in respect thereof other than any such tax, fee or other charge which by law is
for the account of the Holders of the outstanding Notes.

 

73

--------------------------------------------------------------------------------


 

Anything in this Article 8 to the contrary notwithstanding, the Trustee shall
deliver or pay to the Company from time to time upon the request of the Company
any cash or U.S. Government Obligations held by it as provided in Section 8.04
which, in the opinion of a nationally recognized firm of independent certified
public accountants expressed in a written certification thereof delivered to the
Trustee (which may be the certification delivered under Section 8.04(a)), are in
excess of the amount thereof that would then be required to be deposited to
effect an equivalent Legal Defeasance or Covenant Defeasance.

 

Section 8.06.        Repayment to the Company.

 

The Trustee shall promptly, and in any event pay to the Company after request
therefor, any excess money held with respect to the Notes at such time in excess
of amounts required to pay any of the Company’s Obligations then owing with
respect to the Notes.

 

Any cash or U.S. Government Obligations deposited with the Trustee or any Paying
Agent, or then held by the Company, in trust for the payment of the principal,
premium, if any, or interest on, any Note and remaining unclaimed for one year
after such principal of, premium, if any, or interest has become due and payable
shall be paid to the Company on its request or (if then held by the Company)
shall be discharged from such trust; and the Holder shall thereafter, as an
unsecured creditor, look only to the Company for payment thereof, and all
liability of the Trustee or such Paying Agent with respect to such cash and U.S.
Government Obligations, and all liability of the Company as trustee thereof,
shall thereupon cease; provided, however, that the Trustee or such Paying Agent,
before being required to make any such repayment, may at the expense of the
Company cause to be published once, in The New York Times and The Wall Street
Journal (national edition), notice that such cash and securities remains
unclaimed and that, after a date specified therein, which shall not be less than
30 days from the date of such notification or publication, any unclaimed balance
of such cash and securities then remaining shall be repaid to the Company.

 

Section 8.07.        Reinstatement.

 

If the Trustee or Paying Agent is unable to apply any cash or U.S. Government
Obligations in accordance with Section 8.02 or 8.03, as the case may be, by
reason of any order or judgment of any court or governmental authority
enjoining, restraining or otherwise prohibiting such application, then the
Company’s obligations under this Indenture and the Notes shall be revived and
reinstated as though no deposit had occurred pursuant to Section 8.02 or 8.03
until such time as the Trustee or Paying Agent is permitted to apply all such
cash and U.S. Government Obligations in accordance with Section 8.02 or 8.03, as
the case may be; provided, however, that, if the Company makes any payment of
principal of, premium, if any, or interest on any Note following the
reinstatement of its obligations, the Company shall be subrogated to the rights
of the Holders to receive such payment from the cash and securities held by the
Trustee or Paying Agent.

 

ARTICLE 9.

AMENDMENT, SUPPLEMENT AND WAIVER

 

Section 9.01.        Without Consent of Holders of Notes.

 

Notwithstanding Section 9.02 of this Indenture, the Company and the Trustee may
amend or supplement this Indenture or the Notes without the consent of any
Holder to:

 

(a)   cure any ambiguity, omission, defect or inconsistency,

 

(b)   provide for the assumption by a Surviving Person of the obligations of the
Company under this Indenture,

 

(c)   provide for uncertificated Notes in addition to or in place of
certificated Notes (provided that the uncertificated Notes are issued in
registered form for purposes of

 

74

--------------------------------------------------------------------------------


 

Section 163(f) of the Code, or in a manner such that the uncertificated Notes
are described in Section 163(f)(2)(B) of the Code),

 

(d)   add additional Guarantees with respect to the Notes or release Subsidiary
Guarantors from Subsidiary Guaranties as provided or permitted by the terms of
this Indenture,

 

(e)   secure the Notes, add to the covenants of the Company for the benefit of
the Holders or surrender any right or power conferred upon the Company,

 

(f)    make any change that does not adversely affect the rights of any Holder,

 

(g)   comply with any requirement of the Commission in connection with the
qualification of this Indenture under the TIA, or

 

(h)   provide for the issuance of Additional Notes in accordance with this
Indenture.

 

Section 9.02.        With Consent of Holders of Notes.

 

Except as provided below in this Section 9.02, the Company and the Trustee may
amend or supplement this Indenture and the Notes with the consent of the Holders
of at least a majority in aggregate principal amount of the Notes, including
Additional Notes, if any, then outstanding voting as a single class (including
consents obtained in connection with a purchase of or tender offer or exchange
offer for the Notes), and, subject to Sections 6.04 and 6.07, any existing
Default or Event of Default (except a continuing Default or Event of Default (i)
in the payment of principal, premium, if any, or interest, including Special
Interest, if any, on, the Notes and (ii) in respect of a covenant or provision
which under this Indenture cannot be amended without the consent of each Holder)
or compliance with any provisions of this Indenture and the Notes may be waived
with the consent of the Holders of at least a majority in aggregate principal
amount of the Notes, including Additional Notes, if any, then outstanding voting
as a single class (including consents obtained in connection with a purchase of
or tender offer or exchange offer for the Notes).

 

Without the consent of each Holder, an amendment or waiver under this Section
9.02 may not:

 

(a) reduce the amount of Notes whose Holders must consent to an amendment or
waiver,

 

(b) reduce the rate of, or extend the time for payment of, interest, including
Special Interest, if any, on, any Note,

 

(c) reduce the principal of, or extend the Stated Maturity of, any Note,

 

(d) make any Note payable in money other than that stated in the Note,

 

(e) impair the right of any Holder to receive payment of principal of, premium,
if any, and interest, including Special Interest, if any, on, such Holder’s
Notes on or after the due dates therefor or to institute suit for the
enforcement of any payment on or with respect to such Holder’s Notes or any
Subsidiary Guaranty,

 

(f) subordinate the Notes or any Subsidiary Guaranty to any other obligation of
the Company or the applicable Subsidiary Guarantor,

 

(g) release any security interest that may have been granted in favor of the
Holders other than pursuant to the terms of such security interest,

 

(h) reduce the premium payable upon the redemption of any Note or change the
time at which any Note may be redeemed, as described under Section 3.07,

 

75

--------------------------------------------------------------------------------


 

(i) reduce the premium payable upon a Change of Control or, at any time after a
Change of Control has occurred, extend the time at which the Change of Control
Offer relating thereto must be made or at which the Notes must be repurchased
pursuant to such Change of Control Offer,

 

(j) at any time after the Company is obligated to make a Prepayment Offer with
the Excess Proceeds from Asset Sales, extend the time at which such Prepayment
Offer must be made or at which the Notes must be repurchased pursuant thereto,
or

 

(k) make any change in any Subsidiary Guaranty that would adversely affect the
Holders.

 

The Company may, but shall not be obligated to, fix a record date for the
purpose of determining the Persons entitled to consent to any supplemental
indenture.  If a record date is fixed, the Holders on such record date, or their
duly designated proxies, and only such Persons, shall be entitled to consent to
such supplemental indenture, whether or not such Holders remain Holders after
such record date; provided that unless such consent shall have become effective
by virtue of the requisite percentage having been obtained prior to the date
which is 120 days after such record date, any such consent previously given
shall automatically and without further action by any Holder be cancelled and of
no further effect.

 

It shall not be necessary for the consent of the Holders under this Section 9.02
to approve the particular form of any proposed amendment or waiver, but it shall
be sufficient if such consent approves the substance thereof.

 

After an amendment, supplement or waiver under this Section 9.02 becomes
effective, the Company shall mail to each Holder at such Holder’s address
appearing in the Security Register a notice briefly describing the amendment,
supplement or waiver.  Any failure of the Company to give such notice to all
Holders, or any defect therein, shall not, however, in any way impair or affect
the validity of any such amendment, supplement or waiver.

 

Section 9.03.        Compliance with Trust Indenture Act.

 

Every amendment or supplement to this Indenture or the Notes shall be set forth
in an amended or supplemental indenture that complies with the TIA as then in
effect.

 

Section 9.04.        Revocation and Effect of Consents.

 

Until an amendment, supplement or waiver becomes effective, a consent to it by a
Holder is a continuing consent by the Holder of a Note and every subsequent
Holder of a Note or portion thereof that evidences the same debt as the
consenting Holder’s Note, even if notation of the consent is not made on any
Note.  However, any such Holder or subsequent Holder may revoke the consent as
to its Note or portion thereof if the Trustee receives written notice of
revocation before the date the waiver, supplement or amendment becomes
effective.  An amendment, supplement or waiver shall become effective in
accordance with its terms and thereafter shall bind every Holder.

 

Section 9.05.        Notation on or Exchange of Notes.

 

The Trustee may place an appropriate notation about an amendment, supplement or
waiver on any Note thereafter authenticated.  The Company in exchange for all
Notes may issue and, upon receipt of an Authentication Order in accordance with
Section 2.02 hereof, the Trustee shall authenticate new Notes that reflect the
amendment, supplement or waiver.

 

Failure to make the appropriate notation or issue a new Note shall not affect
the validity and effect of such amendment, supplement or waiver.

 

76

--------------------------------------------------------------------------------


 

Section 9.06.                         Trustee to Sign Amendments, etc.

 

The Trustee shall sign any amended or supplemental indenture authorized pursuant
to this Article 9 if the amendment or supplement does not adversely affect the
rights, duties, liabilities or immunities of the Trustee.  None of the Company
nor any Subsidiary Guarantor may sign an amended or supplemental indenture until
its board of directors (or committee serving a similar function) approves it. 
In executing any amended or supplemental indenture, the Trustee shall be
entitled to receive and (subject to Section 7.01 hereof) shall be fully
protected in relying upon an Officers’ Certificate and an Opinion of Counsel
stating that the execution of such amended or supplemental indenture is
authorized or permitted by this Indenture and that such amended or supplemental
indenture is the legal, valid and binding obligation of the Company enforceable
against it in accordance with its terms, subject to customary exceptions and
that such amended or supplemental indenture complies with the provisions hereof
(including Section 9.03).

 

ARTICLE 10.

 

SUBSIDIARY GUARANTIES

 

Section 10.01.                  Subsidiary Guaranty.

 

Subject to this Article 10, the Subsidiary Guarantors hereby unconditionally
guarantee to each Holder of a Note authenticated and delivered by the Trustee
and to the Trustee and its successors and assigns:  (a) the due and punctual
payment of the principal of, premium, if any, and interest, including Special
Interest, if any, on, the Notes, subject to any applicable grace period, whether
at Stated Maturity, by acceleration, redemption or otherwise, the due and
punctual payment of interest on the overdue principal of and premium, if any,
and, to the extent permitted by law, interest on, the Notes, and the due and
punctual performance of all other obligations of the Company to the Holders or
the Trustee under this Indenture, any Registration Rights Agreement or any other
agreement with or for the benefit of the Holders or the Trustee, all in
accordance with the terms hereof and thereof; and (b) in case of any extension
of time of payment or renewal of any Notes or any of such other obligations,
that the same shall be promptly paid in full when due or performed in accordance
with the terms of the extension or renewal, whether at Stated Maturity, by
acceleration pursuant to Section 6.02, redemption or otherwise.  Failing payment
when due of any amount so guaranteed or any performance so guaranteed for
whatever reason, the Subsidiary Guarantors shall be jointly and severally
obligated to pay the same immediately.  Each Subsidiary Guarantor agrees that
this is a guarantee of payment and not a guarantee of collection.

 

Each Subsidiary Guarantor hereby agrees that its obligations with regard to its
Subsidiary Guarantee shall be joint and several, and unconditional, irrespective
of the validity or enforceability of the Notes or the obligations of the Company
under this Indenture, the absence of any action to enforce the same, the
recovery of any judgment against the Company or any other obligor with respect
to this Indenture, the Notes or the Obligations of the Company under this
Indenture or the Notes, any action to enforce the same or any other
circumstances (other than complete performance) which might otherwise constitute
a legal or equitable discharge or defense of a Subsidiary Guarantor.  Each
Subsidiary Guarantor further, to the extent permitted by law, waives and
relinquishes all claims, rights and remedies accorded by applicable law to
guarantors and agrees not to assert or take advantage of any such claims, rights
or remedies, including but not limited to:  (a) any right to require any of the
Trustee, the Holders or the Company (each a “Benefited Party”), as a condition
of payment or performance by such Subsidiary Guarantor, to (1) proceed against
the Company, any other guarantor (including any other Subsidiary Guarantor) of
the Obligations under the Subsidiary Guaranties or any other Person, (2) proceed
against or exhaust any security held from the Company, any such other guarantor
or any other Person, (3) proceed against or have resort to any balance of any
deposit account or credit on the books of any Benefited Party in favor of the
Company or any other Person, or (4) pursue any other remedy in the power of any
Benefited Party whatsoever; (b) any defense arising by reason of the incapacity,
lack of authority or any disability or other defense of the Company, including
any defense based on or arising out of the lack of validity or the
unenforceability of the Obligations under the Subsidiary Guaranties or any
agreement or instrument relating thereto or by reason of the cessation of the
liability of the Company from any cause other than payment in full of the
Obligations under the Subsidiary Guaranties; (c) any defense based upon any
statute or rule of law which provides that the obligation of a surety must be
neither larger in amount nor in other respects more burdensome than that of the
principal; (d) any defense based upon any Benefited Party’s errors or omissions
in the administration of the Obligations under the Subsidiary Guaranties, except
behavior

 

77

--------------------------------------------------------------------------------


 

which amounts to bad faith; (e)(1) any principles or provisions of law,
statutory or otherwise, which are or might be in conflict with the terms of the
Subsidiary Guaranties and any legal or equitable discharge of such Subsidiary
Guarantor’s obligations hereunder, (2) the benefit of any statute of limitations
affecting such Subsidiary Guarantor’s liability hereunder or the enforcement
hereof, (3) any rights to set-offs, recoupments and counterclaims and (4) the
requirements of promptness, diligence or that any Benefited Party protect,
secure, perfect or insure any security interest or lien or any property subject
thereto; (f) notices, demands, presentations, protests, notices of protest,
notices of dishonor and notices of any action or inaction, including acceptance
of the Subsidiary Guaranties, notices of Default under the Notes or any
agreement or instrument related thereto, notices of any renewal, extension or
modification of the Obligations under the Subsidiary Guaranties or any agreement
related thereto, and notices of any extension of credit to the Company and any
right to consent to any thereof; (g) to the extent permitted under applicable
law, the benefits of any “One Action” rule; and (h) any defenses or benefits
that may be derived from or afforded by law which limit the liability of or
exonerate guarantors or sureties, or which may conflict with the terms of the
Subsidiary Guaranties.  Except to the extent expressly provided herein,
including Sections 8.02, 8.03 and 10.05, each Subsidiary Guarantor hereby
covenants that its Subsidiary Guaranties shall not be discharged except by
complete performance of the obligations contained in its Subsidiary Guaranty and
this Indenture.

 

If any Holder or the Trustee is required by any court or otherwise to return to
the Company, the Subsidiary Guarantors or any custodian, trustee, liquidator or
other similar official acting in relation to either the Company or the
Subsidiary Guarantors, any amount paid by either to the Trustee or such Holder,
this Subsidiary Guaranty, to the extent theretofore discharged, shall be
reinstated in full force and effect.

 

Each Subsidiary Guarantor agrees that it shall not be entitled to any right of
subrogation in relation to the Holders in respect of any obligations guaranteed
hereby until payment in full of all obligations guaranteed hereby.  Each
Subsidiary Guarantor further agrees that, as between the Subsidiary Guarantors,
on the one hand, and the Holders and the Trustee, on the other hand, (x) the
maturity of the obligations guaranteed hereby may be accelerated as provided in
Section 6.02 hereof for the purposes of this Subsidiary Guaranty,
notwithstanding any stay, injunction or other prohibition preventing such
acceleration in respect of the obligations guaranteed hereby and (y) in the
event of any declaration of acceleration of such obligations as provided in
Section 6.02 hereof, such obligations (whether or not due and payable) shall
forthwith become due and payable by the Subsidiary Guarantors for the purpose of
this Subsidiary Guaranty.  The Subsidiary Guarantors shall have the right to
seek contribution from any non-paying Subsidiary Guarantor so long as the
exercise of such right does not impair the rights of the Holders under the
Subsidiary Guaranty.

 

Section 10.02.                  Limitation on Subsidiary Guarantor Liability.

 

(a)          Each Subsidiary Guarantor, and by its acceptance of the Notes, each
Holder, hereby confirms that it is the intention of all such parties that the
Subsidiary Guaranty of such Subsidiary Guarantor not constitute a fraudulent
transfer or conveyance for purposes of any Bankruptcy Law, the Uniform
Fraudulent Conveyance Act, the Uniform Fraudulent Transfer Act or any similar
federal or state law to the extent applicable to any Subsidiary Guaranty.  To
effectuate the foregoing intention, the Trustee, the Holders and the Subsidiary
Guarantors hereby irrevocably agree that each Subsidiary Guarantor’s liability
shall be that amount from time to time equal to the aggregate liability of such
Subsidiary Guarantor under the Subsidiary Guaranty, but shall be limited to the
lesser of (a) the aggregate amount of the Company’s obligations under the Notes
and this Indenture or (b) the amount, if any, which would not have (1) rendered
the Subsidiary Guarantor “insolvent” (as such term is defined in the Federal
Bankruptcy Code and in the Debtor and Creditor Law of the State of New York) or
(2) left it with unreasonably small capital at the time its Subsidiary Guaranty
with respect to the Notes was entered into, after giving effect to the
incurrence of existing Debt immediately before such time; provided, however, it
shall be a presumption in any lawsuit or proceeding in which a Subsidiary
Guarantor is a party that the amount guaranteed pursuant to the Subsidiary
Guaranty with respect to the Notes is the amount described in clause (a) above
unless any creditor, or representative of creditors of the Subsidiary Guarantor,
or debtor in possession or trustee in bankruptcy of the Subsidiary Guarantor,
otherwise proves in a lawsuit that the aggregate liability of the Subsidiary
Guarantor is limited to the amount described in clause (b).

 

(b)         In making any determination as to the solvency or sufficiency of
capital of a Subsidiary Guarantor in accordance with the proviso of Section
10.02(a), the right of each Subsidiary Guarantor to contribution

 

78

--------------------------------------------------------------------------------


 

from other Subsidiary Guarantors and any other rights such Subsidiary Guarantor
may have, contractual or otherwise, shall be taken into account.

 

Section 10.03.                  Execution, Delivery and Effectiveness of
Subsidiary Guaranties.

 

(a)          To evidence its Subsidiary Guaranty set forth in Section 10.01,
each Subsidiary Guarantor hereby agrees that a notation of such Subsidiary
Guaranty in substantially the form included in Exhibit E attached hereto shall
be endorsed by an Officer of such Subsidiary Guarantor on each Note
authenticated and delivered by the Trustee and that this Indenture shall be
executed on behalf of such Subsidiary Guarantor by its Chief Executive Officer,
President, Chief Financial Officer or one of its Vice Presidents.

 

(b)         Each Subsidiary Guarantor hereby agrees that its Subsidiary Guaranty
set forth in Section 10.01 shall remain in full force and effect notwithstanding
any failure to endorse on each Note a notation of such Subsidiary Guaranty.

 

(c)          If an Officer whose signature is on this Indenture or on the
Subsidiary Guaranty no longer holds that office at the time the Trustee
authenticates the Note on which a Subsidiary Guaranty is endorsed, the
Subsidiary Guaranty shall be valid nevertheless.

 

(d)         The delivery of any Note by the Trustee, after the authentication
thereof hereunder, shall constitute due delivery of the Subsidiary Guaranty set
forth in this Indenture on behalf of the Subsidiary Guarantors.

 

(e)          The Company hereby agrees that it shall cause each Person that
becomes obligated to provide a Subsidiary Guaranty pursuant to Section 4.19 to
execute a supplemental indenture in form and substance reasonably satisfactory
to the Trustee, pursuant to which such Person provides the guarantee set forth
in this Article 10 and otherwise assumes the obligations and accepts the rights
of a Subsidiary Guarantor under this Indenture, in each case with the same
effect and to the same extent as if such Person had been named herein as a
Subsidiary Guarantor.  The Company also hereby agrees to cause each such new
Subsidiary Guarantor to evidence its Subsidiary Guaranty by endorsing a notation
of such Subsidiary Guaranty on each Note as provided in this Section 10.03.

 

(f)            Notwithstanding the other provisions of this Indenture, the
Subsidiary Guaranties of the U.S. Subsidiary Guarantors shall not become
effective until the U.S. Subsidiary Stock Contribution has taken place.  Upon
the consummation of the U.S. Subsidiary Stock Contribution, the Company shall
provide to the Trustee the Officers’ Certificate in substantially the form
included in Exhibit F attached hereto.

 

Section 10.04.                  Subsidiary Guarantors May Consolidate, etc., on
Certain Terms.

 

Except as otherwise provided in Section 10.05, no Subsidiary Guarantor may
consolidate with or merge with or into (whether or not such Subsidiary Guarantor
is the Surviving Person) another Person whether or not affiliated with such
Subsidiary Guarantor unless:

 

(a)          subject to Section 10.05, the Person formed by or surviving any
such consolidation or merger (if other than a Subsidiary Guarantor or the
Company) unconditionally assumes all the obligations of such Subsidiary
Guarantor, pursuant to a supplemental indenture in form satisfactory to the
Trustee, under this Indenture, the Subsidiary Guaranty and any Registration
Rights Agreement on the terms set forth herein or therein; and

 

(b)         the Subsidiary Guarantor complies with the requirements of Article 5
hereof.

 

In case of any such consolidation, merger, sale or conveyance and upon the
assumption by the Surviving Person, by supplemental indenture, executed and
delivered to the Trustee and satisfactory in form to the Trustee, of the
Subsidiary Guaranty endorsed upon the Notes and the due and punctual performance
of all of the covenants and conditions of this Indenture to be performed by the
Subsidiary Guarantor, such Surviving Person shall succeed to and be substituted
for the Subsidiary Guarantor with the same effect as if it had been named herein
as a Subsidiary Guarantor.  Such Surviving Person thereupon may cause to be
signed any or all of the Subsidiary

 

79

--------------------------------------------------------------------------------


 

Guaranties to be endorsed upon all of the Notes issuable hereunder which
theretofore shall not have been signed by the Company and delivered to the
Trustee.  All the Subsidiary Guaranties so issued shall in all respects have the
same legal rank and benefit under this Indenture as the Subsidiary Guaranties
theretofore and thereafter issued in accordance with the terms of this Indenture
as though all of such Subsidiary Guaranties had been issued at the date of the
execution hereof.

 

Except as set forth in Articles 4 and 5, and notwithstanding clauses (a) and (b)
above, nothing contained in this Indenture or in any of the Notes shall prevent
any consolidation or merger of a Subsidiary Guarantor with or into the Company
or another domestic Subsidiary Guarantor, or shall prevent any sale or
conveyance of the property of a Subsidiary Guarantor as an entirety or
substantially as an entirety to the Company or another domestic Subsidiary
Guarantor.

 

Section 10.05.                  Releases Following Merger, Consolidation or Sale
of Assets, Etc..

 

In the event of a sale or other disposition of all or substantially all the
assets of any Subsidiary Guarantor, by way of merger, consolidation or
otherwise, or a sale or other disposition of all the Capital Stock of any
Subsidiary Guarantor, in each case in accordance with the provisions of this
Indenture to a Person that is not (either before or after giving effect to such
transactions) a Subsidiary of the Company, then such Subsidiary Guarantor (in
the event of a sale or other disposition, by way of merger, consolidation or
otherwise, of all the Capital Stock of such Subsidiary Guarantor) or the
corporation acquiring the property (in the event of a sale or other disposition
of all or substantially all the assets of such Subsidiary Guarantor) shall be
released and relieved of any obligations under its Subsidiary Guaranty; provided
that the net proceeds of such sale or other disposition shall be applied in
accordance with the applicable provisions of this Indenture, including without
limitation Section 4.13.  If a Foreign Restricted Subsidiary that is a
Subsidiary Guarantor is released or discharged from its Guaranty of other Debt
of the Company or any Restricted Subsidiary for any reason whatsoever (except a
discharge by or as a result of payment under such Guarantee), or if such other
Guaranteed Debt of the Company or any Domestic Restricted Subsidiary is repaid
in full by the Company or such Domestic Restricted Subsidiary or refinanced with
other Debt that is not Guaranteed by such Foreign Restricted Subsidiary, then
such Foreign Restricted Subsidiary shall also be released and relieved of any
obligations under its Subsidiary Guaranty.  If the Company redesignates a
Subsidiary Guarantor as an Unrestricted Subsidiary in accordance with the
provisions of Section 4.17, such Subsidiary Guarantor shall be released and
relieved of any obligations under its Subsidiary Guaranty.  Upon delivery by the
Company to the Trustee of an Officers’ Certificate and an Opinion of Counsel to
the effect that such sale or other disposition was made by the Company in
accordance with the provisions of this Indenture, including without limitation
Section 4.13, such Foreign Restricted Subsidiary that is a Subsidiary Guarantor
is entitled to release from its Subsidiary Guaranty in accordance with the
provisions of this Indenture or such Subsidiary Guarantor has been redesignated
as an Unrestricted Subsidiary in accordance with the provisions of this
Indenture, including without limitation Section 4.17, the Trustee shall execute
any documents reasonably required in order to evidence the release of any
Subsidiary Guarantor from its obligations under its Subsidiary Guaranty.

 

Any Subsidiary Guarantor not released from its obligations under its Guaranty
shall remain liable for the full amount of principal of and interest on the
Notes and for the other obligations of any Subsidiary Guarantor under this
Indenture as provided in this Article 10.

 

80

--------------------------------------------------------------------------------


 

ARTICLE 11.

 

SATISFACTION AND DISCHARGE

 

Section 11.01.                  Satisfaction and Discharge.

 

This Indenture shall be discharged and shall cease to be of further effect,
except as to surviving rights of registration of transfer or exchange of the
Notes, as to all Notes issued hereunder, when

 

(a)          either:

 

(i)                                     all Notes that have been previously
authenticated and delivered (except lost, stolen or destroyed Notes that have
been replaced or paid or Notes whose payment has previously been deposited in
trust or segregated and held in trust by the Company and thereafter repaid to
the Company or discharged from such trust) have been delivered to the Trustee
for cancellation; or

 

(ii)                                  all Notes that have not been previously
delivered to the Trustee for cancellation, (x) have become due and payable by
their terms, (y) will become due and payable at their Stated Maturity within one
year or (z) are to be called for redemption within one year under arrangements
reasonably satisfactory to the Trustee for the giving of notice of redemption by
the Trustee in the name, and at the expense, of the Company; and the Company has
irrevocably deposited or caused to be deposited with the Trustee as trust funds
in trust solely for the benefit of the Holders, cash in U.S. dollars in such
amounts as shall be sufficient without consideration of any reinvestment of
interest, to pay and discharge the entire Debt represented by the Notes not
previously delivered to the Trustee for cancellation or redemption for
principal, premium, if any, and interest, including Special Interest, if any,
on, the Notes at such maturity;

 

(b)         the Company has paid or caused to be paid all other sums payable by
the Company under this Indenture; and

 

(c)          the Company has delivered to the Trustee an Officers’ Certificate
and Opinion of Counsel, each stating that (i) all conditions precedent relating
to the satisfaction and discharge of this Indenture have been complied with, and
(ii) such satisfaction and discharge will not result in a Default under this
Indenture or any other agreement or instrument to which the Company or any of
its Subsidiaries is a party or by which the Company or any of its Subsidiaries
is bound..

 

Section 11.02.                  Deposited Cash to be Held in Trust; Other
Miscellaneous Provisions.

 

Subject to Section 11.03, all cash (including the proceeds thereof) deposited
with the Trustee (or other qualifying trustee, collectively for purposes of this
Section 11.02, the “Trustee”) pursuant to Section 11.01 in respect of the
outstanding Notes shall be held in trust and applied by the Trustee, in
accordance with the provisions of such Notes and this Indenture, to the payment,
either directly or through any Paying Agent (including the Company acting as
Paying Agent) as the Trustee may determine, to the Holders of all sums due and
to become due thereon in respect of principal, premium, if any, and interest,
but such cash need not be segregated from other funds except to the extent
required by law.

 

The Company shall pay and indemnify the Trustee against any tax, fee or other
charge imposed on or assessed against the cash deposited pursuant to Section
11.01 hereof or the interest received in respect thereof other than any such
tax, fee or other charge which by law is for the account of the Holders of the
outstanding Notes.

 

Section 11.03.                  Repayment to the Company.

 

Any cash deposited with the Trustee or any Paying Agent, or then held by the
Company, in trust for the payment of the principal of, premium, if any, or
interest on, any Note and remaining unclaimed for one year after such principal,
and premium, if any, or interest has become due and payable shall be paid to the
Company on

 

81

--------------------------------------------------------------------------------


 

its request or (if then held by the Company) shall be discharged from such
trust; and the Holder shall thereafter, as an unsecured creditor, look only to
the Company for payment thereof, and all liability of the Trustee or such Paying
Agent with respect to such cash, and all liability of the Company as trustee
thereof, shall thereupon cease; provided, however, that the Trustee or such
Paying Agent, before being required to make any such repayment, may at the
expense of the Company cause to be published once, in The New York Times and The
Wall Street Journal (national edition), notice that such cash remains unclaimed
and that, after a date specified therein, which shall not be less than 30 days
from the date of such notification or publication, any unclaimed balance of such
cash then remaining shall be repaid to the Company.

 

ARTICLE 12.

 

MISCELLANEOUS

 

Section 12.01.                  Trust Indenture Act Controls.

 

If any provision of this Indenture limits, qualifies or conflicts with another
provision which is required to be included in this Indenture by the TIA, the
provision required by the TIA shall control.

 

Section 12.02.                  Notices.

 

Any notice or communication by the Company or the Subsidiary Guarantors and the
Trustee to the other is duly given if in writing and delivered in person or
mailed by first class mail (registered or certified, return receipt requested),
facsimile transmission or overnight air courier guaranteeing next-day delivery,
to the other’s address:

 

If to the Company or the Subsidiary Guarantors:

 

Neenah Paper, Inc.

Preston Ridge III

3460 Preston Ridge Road, Suite 600

Alpharetta, Georgia 30005

Attention:  General Counsel

Telecopier No.:  (678) 518-3283

 

With a copy to:

 

If to the Trustee:

 

Bank of New York, Trust Company, N.A.

100 Ashford Center North

Suite 520

Atlanta, Georgia 30338

Attention:  Corporate Trust Department

Telecopier No.:  (770) 698-5195

 

The Company or the Subsidiary Guarantors and the Trustee, by notice to the
other, may designate additional or different addresses for subsequent notices or
communications.

 

All notices and communications (other than those sent to the Trustee or Holders)
shall be deemed to have been duly given: at the time delivered by hand, if
personally delivered; five Business Days after being deposited in the mail,
postage prepaid, if mailed; when receipt acknowledged, if sent by facsimile
transmission; and the next Business Day after timely delivery to the courier, if
sent by overnight air courier guaranteeing next-day delivery.  All notices and
communications to the Trustee shall be deemed duly given and effective only upon
receipt.

 

82

--------------------------------------------------------------------------------


 

Any notice or communication to a Holder shall be mailed by first class mail,
certified or registered, return receipt requested, or by overnight air courier
guaranteeing next-day delivery to its address shown on the Security Register. 
Any notice or communication shall also be so mailed to any Person described in
TIA § 313(c), to the extent required by the TIA.  Failure to mail a notice or
communication to a Holder or any defect in it shall not affect its sufficiency
with respect to other Holders.

 

If a notice or communication is mailed in the manner provided above within the
time prescribed, it is duly given, whether or not the addressee receives it.

 

If the Company mails a notice or communication to Holders, it shall mail a copy
to the Trustee and each Agent at the same time.

 

Section 12.03.                  Communication by Holders of Notes with Other
Holders of Notes.

 

Holders may communicate pursuant to TIA §312(b) with other Holders with respect
to their rights under this Indenture or the Notes.  The Company, the Trustee,
the Registrar and anyone else shall have the protection of TIA §312(c).

 

Section 12.04.                  Certificate and Opinion as to Conditions
Precedent.

 

Upon any request or application by the Company to the Trustee to take any action
under any provision of this Indenture, the Company shall furnish to the Trustee:

 

(a)          an Officers’ Certificate in form and substance reasonably
satisfactory to the Trustee (which shall include the statements set forth in
Section 12.05 hereof) stating that, in the opinion of the signers, all
conditions precedent and covenants, if any, provided for in this Indenture
relating to the proposed action have been complied with; and

 

(b)         an Opinion of Counsel in form and substance reasonably satisfactory
to the Trustee (which shall include the statements set forth in Section 12.05
hereof) stating that, in the opinion of such counsel, all such conditions
precedent and covenants have been complied with.

 

Section 12.05.                  Statements Required in Certificate or Opinion.

 

Each certificate or opinion with respect to compliance with a condition or
covenant provided for in this Indenture (other than a certificate provided
pursuant to TIA §314(a)(4)) shall comply with the provisions of TIA §314(e) and
shall include:

 

(a)          a statement that the Person making such certificate or opinion has
read such covenant or condition;

 

(b)         a brief statement as to the nature and scope of the examination or
investigation upon which the statements or opinions contained in such
certificate or opinion are based;

 

(c)          a statement that, in the opinion of such Person, he or she has made
such examination or investigation as is necessary to enable such Person to
express an informed opinion as to whether or not such covenant or condition has
been complied with; and

 

(d)         a statement as to whether or not, in the opinion of such Person,
such condition or covenant has been complied with.

 

With respect to matters of fact, an Opinion of Counsel may rely on an Officers’
Certificate, certificates of public officials or reports or opinions of experts.

 

83

--------------------------------------------------------------------------------


 

Section 12.06.                  Rules by Trustee and Agents.

 

The Trustee may make reasonable rules for action by or at a meeting of Holders. 
The Registrar or Paying Agent may make reasonable rules and set reasonable
requirements for its functions.

 

Section 12.07.                  No Personal Liability of Directors, Officers,
Employees and Stockholders.

 

No past, present or future director, officer, employee, incorporator or
stockholder of the Company or any Subsidiary Guarantor, as such, shall have any
liability for any obligations of the Company or any Subsidiary Subsidiary
Guarantor under the Notes, any Subsidiary Guaranty or this Indenture or for any
claim based on, in respect of, or by reason of, such obligations or their
creation.  Each Holder by accepting a Note waives and releases all such
liability.  The waiver and release are part of the consideration for issuance of
the Notes.  The waiver and release may not be effective to waive or release
liabilities under the U.S. federal securities laws.

 

Section 12.08.                  Governing Law.

 

THE INTERNAL LAWS OF THE STATE OF NEW YORK SHALL GOVERN AND BE USED TO CONSTRUE
THIS INDENTURE AND THE NOTES WITHOUT GIVING EFFECT TO APPLICABLE PRINCIPLES OF
CONFLICTS OF LAW TO THE EXTENT THAT THE APPLICATION OF THE LAWS OF ANOTHER
JURISDICTION WOULD BE REQUIRED THEREBY.

 

Section 12.09.                  No Adverse Interpretation of Other Agreements.

 

This Indenture may not be used to interpret any other indenture, loan or debt
agreement of the Company or its Subsidiaries or of any other Person.  Any such
indenture, loan or debt agreement may not be used to interpret this Indenture.

 

Section 12.10.                  Successors.

 

All covenants and agreements of the Company and the Subsidiary Guarantors in
this Indenture and the Notes shall bind its successors.  All covenants and
agreements of the Trustee in this Indenture shall bind their respective
successors.

 

Section 12.11.                  Severability.

 

In case any provision in this Indenture or in the Notes shall be invalid,
illegal or unenforceable, the validity, legality and enforceability of the
remaining provisions shall not in any way be affected or impaired thereby.

 

Section 12.12.                  Consent to Jurisdiction and Service of Process.

 

(a)          The Company and each Subsidiary Guarantor irrevocably consents to
the jurisdiction of the courts of the State of New York and the courts of the
United States of America located in the City of New York and County of New York,
over any suit, action or proceeding with respect to this Indenture or the
transactions contemplated hereby.  The Company and each Subsidiary Guarantor
waives any objection that it may have to the venue of any suit, action or
proceeding with respect to this Indenture or the transactions contemplated
hereby in the courts of the State of New York or the courts of the United States
of America, in each case, located in the City of New York and County of New
York, or that such suit, action or proceeding brought in the courts of the State
of New York or the United States of America, in each case, located in the City
of New York and County of New York was brought in an inconvenient court and
agrees not to plead or claim the same.

 

(b)         The Company and each Subsidiary Guarantor irrevocably appoints CT
Corporation System, as its authorized agent in the State of New York upon which
process may be served in any such suit or proceedings, and agrees that service
of process upon such agent, and written notice of said service to 111 Eighth
Avenue, New York, New York 10011, by the person serving the same to the address
provided in Section 12.02, shall be deemed in every respect effective service of
process upon the Company and each Subsidiary Guarantor in any such suit or

 

84

--------------------------------------------------------------------------------


 

proceeding.  The Company and each Subsidiary Guarantor further agrees to take
any and all action as may be necessary to maintain such designation and
appointment of such agent in full force and effect for the term of this
Indenture.

 

Section 12.13.                  Counterpart Originals.

 

The parties may sign any number of copies of this Indenture.  Each signed copy
shall be an original, but all of them together represent the same agreement.

 

Section 12.14.                  Table of Contents, Headings, etc.

 

The Table of Contents, Cross-Reference Table and Headings in this Indenture have
been inserted for convenience of reference only, are not to be considered a part
of this Indenture and shall in no way modify or restrict any of the terms or
provisions hereof.

 

Section 12.15.                  Qualification of this Indenture.

 

The Company shall qualify this Indenture under the TIA in accordance with the
terms and conditions of any Registration Rights Agreement and shall pay all
reasonable costs and expenses (including attorneys’ fees and expenses for the
Company, the Trustee and the Holders) incurred in connection therewith,
including, but not limited to, costs and expenses of qualification of this
Indenture and the Notes and printing this Indenture and the Notes.  The Trustee
shall be entitled to receive from the Company any such Officers’ Certificates,
Opinions of Counsel or other documentation as it may reasonably request in
connection with any such qualification of this Indenture under the TIA.

 

[Signatures on following page]

 

85

--------------------------------------------------------------------------------


 

SIGNATURES

 

 

 

 

Dated as of November 30, 2004

 

 

 

 

 

 

 

 

NEENAH PAPER, INC.

 

 

 

 

 

 

 

 

 

 

By:

/s/ Bonnie C. Lind

 

 

 

 Name: Bonnie C. Lind

 

 

 

 Title: Vice President

 

 

 

 

 

 

 

 

 

 

NEENAH PAPER SALES, INC.

 

 

 

 

 

 

By:

/s/ Bonnie C. Lind

 

 

 

 Name: Bonnie C. Lind

 

 

 

 Title: Vice President

 

 

 

 

 

 

 

 

 

 

NEENAH PAPER MICHIGAN, INC.

 

 

 

 

 

 

By:

/s/ Bonnie C. Lind

 

 

 

 Name: Bonnie C. Lind

 

 

 

 Title: Vice President

 

 

 

 

 

 

 

 

 

 

NEENAH PAPER COMPANY OF CANADA

 

 

 

 

 

By:

/s/ Bonnie C. Lind

 

 

 

 Name: Bonnie C. Lind

 

 

 

 Title: Vice President

 

 

--------------------------------------------------------------------------------


 

 

THE BANK OF NEW YORK TRUST COMPANY, N.A.

 

 

 

 

 

 

 

 

 

By:

/s/ Barbara K. Royal

 

 

 

 Name: Barbara K. Royal

 

 

 

 Title: Assistant Vice President

 

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

(Face of Note)

 

73/8% SENIOR NOTES DUE 2014

 

 

CUSIP

No.

$

 

NEENAH PAPER, INC.

 

promises to pay to CEDE & CO., INC. or registered assigns, the principal sum of
                           Dollars ($                          ) on November 15,
2014.

 

Interest Payment Dates:  May 15 and November 15, commencing May 15, 2005.

 

Record Dates:  May 1 and November 1.

 

Dated:                           , 20[   ].

 

A-1

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company has caused this Note to be signed manually or by
facsimile by its duly authorized officer.

 

 

 

NEENAH PAPER, INC.

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

This is one of the [Global]

Notes referred to in the

within-mentioned Indenture:

 

THE BANK OF NEW YORK TRUST COMPANY, N.A.,

as Trustee

 

By:

 

 

 

Authorized Signatory

 

Dated:                        , 20[   ]

 

A-2

--------------------------------------------------------------------------------


 

(Back of Note)

 

73/8% SENIOR NOTES DUE 2014

 

[Insert the Global Note Legend, if applicable pursuant to the terms of the
Indenture]

 

[Insert the Private Placement Legend, if applicable pursuant to the terms of the
Indenture]

 

Capitalized terms used herein shall have the meanings assigned to them in the
Indenture referred to below unless otherwise indicated.

 

1.                                       Interest.  Neenah Paper, Inc., a
Delaware corporation (the “Company”), promises to pay interest on the principal
amount of this Note at 73/8% per annum until maturity and shall pay Special
Interest, if any, as provided in Section 8 of the Registration Rights
Agreement.  The Company shall pay interest semi-annually on May 15 and November
15 of each year, or if any such day is not a Business Day, on the next
succeeding Business Day (each an “Interest Payment Date”).  Interest shall
accrue from the most recent date to which interest has been paid on the Notes
(or one or more Predecessor Notes) or, if no interest has been paid, from
November 30, 2004; provided, however, that if there is no existing Default in
the payment of interest, and if this Note is authenticated between a record date
referred to on the face hereof and the next succeeding Interest Payment Date,
interest shall accrue from such next succeeding Interest Payment Date; provided,
further, that the first Interest Payment Date shall be the first of May 15 or
November 15 to occur after the date of issuance, unless such May 15 or November
15 occurs within one calendar month of such date of issuance, in which case the
first Interest Payment Date shall be the second of May 15 and November 15 to
occur after the date of issuance.  The Company shall pay interest (including
post-petition interest in any proceeding under any Bankruptcy Law) on overdue
principal and premium, if any, from time to time at a rate that is 1% per annum
in excess of the interest rate then in effect under the Indenture and this Note;
it shall pay interest (including post-petition interest in any proceeding under
any Bankruptcy Law) on overdue installments of interest and Special Interest, if
any (without regard to any applicable grace periods), from time to time at the
same rate to the extent lawful.  Interest shall be computed on the basis of a
360-day year of twelve 30-day months.

 

2.                                       Method of Payment.  The Company shall
pay interest on the Notes (except defaulted interest) to the Persons in whose
name this Note (or one or more Predecessor Notes) is registered at the close of
business on the May 15 or November 15 next preceding the Interest Payment Date,
even if such Notes are cancelled after such record date and on or before such
Interest Payment Date, except as provided in Section 2.12 of the Indenture with
respect to defaulted interest.  The Notes shall be payable as to principal,
premium, if any, and interest and Special Interest, if any, at the office or
agency of the Company maintained for such purpose, or, at the option of the
Company, payment of interest may be made by check mailed to the Holders at their
addresses set forth in the Security Register; provided, however, that payment by
wire transfer of immediately available funds shall be required with respect to
principal of and interest and Special Interest, if any, and premium, if any, on,
all Global Notes and all other Notes the Holders of which shall have provided
wire transfer instructions to the Company or the Paying Agent.  Such payment
shall be in such coin or currency of the United States of America as at the time
of payment is legal tender for payment of public and private debts.

 

3.                                       Paying Agent and Registrar.  Initially,
The Bank of New York Trust Company, N.A., the Trustee under the Indenture, shall
act as Paying Agent and Registrar.  The Company may change any Paying Agent or
Registrar without notice to any Holder.  The Company or any of its Subsidiaries
may act in any such capacity.

 

4.                                       Indenture.  The Company issued the
Notes under an Indenture dated as of November 30, 2004 (“Indenture”) among the
Company, the guarantors party thereto (the “Subsidiary Guarantors”) and the
Trustee.  The terms of the Notes include those stated in the Indenture and those
made part of the Indenture by reference to the Trust Indenture Act of 1939, as
amended (15 U.S. Code §§ 77aaa-77bbbb).  The Notes are subject to all such
terms, and Holders are referred to the Indenture and such Act for a statement of
such terms.  To the extent any provision of this Note conflicts with the express
provisions of the Indenture, the provisions of the Indenture shall govern and be
controlling.

 

A-3

--------------------------------------------------------------------------------


 

5.                                       Optional Redemption.

 

(a)          Except as set forth in clauses (b) and (c) of Section 3.07 of the
Indenture, the Notes shall not be redeemable at the option of the Company prior
to November 15, 2009.  Starting on November 15, 2009, the Company may redeem all
or a portion of the Notes, at once or over time, after giving the notice
required pursuant to Section 3.03 of the Indenture, at the redemption prices set
forth below, plus accrued and unpaid interest, including Special Interest, if
any, to but not including the applicable redemption date (subject to the right
of Holders of record on the relevant Regular Record Date to receive interest due
on the relevant Interest Payment Date), if redeemed during the 12-month period
commencing on November 15, 2009 of the years indicated below, and are expressed
as percentages of principal amount:

 

Year

 

Redemption
Price

 

2009

 

103.688

%

2010

 

102.458

%

2011

 

101.229

%

2012 and thereafter

 

100.000

%

 

(b)         At any time and from time to time, prior to November 15, 2007, the
Company may redeem up to a maximum of 35% of the aggregate principal amount of
the Notes (including any Additional Notes) with the proceeds of one or more
Equity Offerings, at a redemption price equal to 107.375% of the principal
amount thereof, plus accrued and unpaid interest, including Special Interest, if
any, to but not including the redemption date (subject to the right of Holders
of record on the relevant Regular Record Date to receive interest due on the
relevant Interest Payment Date); provided, however, that after giving effect to
any such redemption, at least 65% of the aggregate principal amount of the Notes
(including any Additional Notes) remains outstanding.  Any such redemption shall
be made within 90 days of such Equity Offering upon not less than 30 nor more
than 60 days’ prior notice.

 

(c)          At any time prior to November 15, 2009, after the completion of a
Change of Control Offer (as defined in Section 4.18 of the Indenture) that was
accepted by Holders of not less than 75% of the aggregate principal amount of
the Notes then outstanding, the Company may redeem all of the Notes of any
Holder who has not accepted the Change of Control Offer (the “Untendered Notes”)
upon not less than 30 nor more than 60 days’ prior notice (the “Change of
Control Redemption Notice”) but in no event more than 90 days after the
completion of such Change of Control Offer, such notice to be provided in the
manner required under Section 3.03, at a redemption price equal to the greater
of:

 

(i)                                     101% of the principal amount of the
Untendered Notes; and

 

(ii)                                  the sum of the present values of (A) the
redemption price of the Notes as of November 15, 2009 (as set forth in clause
(a) above) and (B) the remaining scheduled payments of interest from the
redemption date (the “Change of Control Redemption Date”) through November 15,
2009, but excluding accrued and unpaid interest through the Change of Control
Redemption Date and excluding Special Interest, discounted to the Change of
Control Redemption Date (assuming a 360-day year consisting of twelve 30-day
months) at the Treasury Rate plus 50 basis points;

 

plus, in either case, accrued and unpaid interest, including Special Interest,
if any, to but not including the Change of Control Redemption Date (subject to
the right of Holders of record on the relevant Regular Record Date to receive
interest due on the relevant Interest Payment Date).

 

Any Change of Control Redemption Notice pursuant to this clause (c) above shall
include the applicable method of calculation of the redemption price but need
not include the redemption price itself.  The actual redemption price,
calculated as described above, shall be set forth in an Officers’ Certificate
delivered to the Trustee no later than two Business Days prior to the Change of
Control Redemption Date unless clause (b) of the definition of “Comparable
Treasury Price” in the Indenture is applicable, in which case such Officers’
Certificate should be delivered by 10:00 a.m. Eastern time on the Change of
Control Redemption Date.

 

A-4

--------------------------------------------------------------------------------


 

(d)         Any prepayment pursuant to this paragraph shall be made pursuant to
the provisions of Sections 3.01 through 3.06 of the Indenture.

 

6.                                       Mandatory Redemption.

 

(a)                                                          If the Spin-Off is
not consummated on or prior to 11:59 pm, New York City time, on November 30,
2004 (the “Special Mandatory Redemption Event”), then the Company shall notify
the Trustee of such Special Mandatory Redemption Event, and the Company shall
redeem all of the Notes (the “Special Mandatory Redemption”) within two Business
Days of the date of the Special Mandatory Redemption Event, at a redemption
price equal to 100% of the principal amount of the Notes, plus accrued and
unpaid interest, if any, to but not including the redemption date (the “Special
Mandatory Redemption Payment”) (subject to the right of Holders of record on the
relevant Regular Record Date to receive interest due on the relevant Interest
Payment Date).  The Company shall commence the Special Mandatory Redemption by
sending or causing to be sent on the Business Day following such Special
Mandatory Redemption Event, by first class mail, with a copy to the Trustee, a
notice of redemption to each Holder at such Holder’s registered address
appearing in the Security Register, which notice shall state:

 

(1)          that the Special Mandatory Redemption is being made pursuant to
this paragraph;

 

(2)          the redemption date and the Special Mandatory Redemption Payment;
provided, however, that the redemption date shall be the second Business Day
after the Special Mandatory Redemption Event (the “Special Mandatory Redemption
Date”);

 

(3)          the name and address of the Paying Agent;

 

(4)          that the Notes must be surrendered to the Paying Agent to collect
the Special Mandatory Redemption Payment; and

 

(5)          that, unless the Company defaults in making such Special Mandatory
Redemption Payment, interest on the Notes shall cease to accrue on and after the
Special Mandatory Redemption Date.

 

(b)  Except as set forth in this paragraph, the Company shall not be required to
make any other mandatory redemption or sinking fund payments with respect to, or
offer to purchase, the Notes.

 

7.                                       Repurchase at Option of Holder.

 

(a)  Upon the occurrence of a Change of Control, the Company shall within 30
days following any Change of Control, make an offer (the “Change of Control
Offer”) pursuant to the procedures set forth in Section 3.09 of the Indenture. 
Each Holder shall have the right to accept such offer and require the Company to
repurchase all or any part (equal to $1,000 or an integral multiple of $1,000)
of such Holder’s Notes pursuant to the Change of Control Offer at a purchase
price (the “Change of Control Purchase Price”) equal to 101% of the aggregate
principal amount thereof, plus accrued and unpaid interest, including Special
Interest, if any, to but not including the Purchase Date (subject to the right
of Holders of record on the relevant Regular Record Date to receive interest due
on the relevant Interest Payment Date).

 

(b)  When the aggregate amount of Excess Proceeds from Asset Sales exceeds $15.0
million, the Company shall make an offer to repurchase (the “Prepayment Offer”)
the Notes, which offer shall be in the amount of the Allocable Excess Proceeds
(rounded to the nearest $1,000), on a pro rata basis according to principal
amount, at a purchase price equal to 100% of the principal amount thereof, plus
accrued and unpaid interest, including Special Interest, if any, to but not
including the repurchase date (subject to the right of Holders of record on the
relevant Regular Record Date to receive interest due on the relevant Interest
Payment Date), in accordance with the procedures (including prorating in the
event of oversubscription) set forth in this Indenture.  To the extent that any
portion of the amount of Net Available Cash remains after compliance with the
preceding sentence and provided that all Holders have been given the opportunity
to tender their Notes for repurchase in accordance with the

 

A-5

--------------------------------------------------------------------------------


 

Indenture, the Company or such Restricted Subsidiary may use such remaining
amount for any purpose permitted by the Indenture, and the amount of Excess
Proceeds will be reset to zero.

 

8.                                       Notice of Redemption.  Notice of
redemption shall be mailed at least 30 days but not more than 60 days before the
redemption date to each Holder whose Notes are to be redeemed at its registered
address.  Notes in denominations larger than $1,000 may be redeemed in part but
only in whole multiples of $1,000, unless all of the Notes held by a Holder are
to be redeemed.  On and after the redemption date interest ceases to accrue on
Notes or portions thereof called for redemption.

 

9.                                       Denominations, Transfer, Exchange.  The
Notes are in registered form without coupons in denominations of $1,000 and
integral multiples of $1,000.  [This Note shall represent the aggregate
principal amount of outstanding Notes from time to time endorsed hereon and the
aggregate principal amount of Notes represented hereby may from time to time be
reduced or increased, as appropriate, to reflect exchanges and redemptions.](1)
The transfer of Notes may be registered and Notes may be exchanged as provided
in the Indenture.  The Registrar and the Trustee may require a Holder, among
other things, to furnish appropriate endorsements and transfer documents and the
Company may require a Holder to pay any taxes and fees required by law or
permitted by the Indenture.  The Company need not exchange or register the
transfer of any Note or portion of a Note selected for redemption, except for
the unredeemed portion of any Note being redeemed in part.  Also, the Company
need not exchange or register the transfer of any Notes for a period of 15 days
before a selection of Notes to be redeemed or during the period between a record
date and the corresponding Interest Payment Date.

 

10.                                 Persons Deemed Owners.  The registered
Holder of a Note may be treated as its owner for all purposes.

 

11.                                 Amendment, Supplement and Waiver.  Subject
to certain exceptions, the Company and the Trustee may amend or supplement the
Indenture or the Notes with the consent of the Holders of a majority in
aggregate principal amount of the Notes, including Additional Notes, if any,
then outstanding voting as a single class (including consents obtained in
connection with a purchase of or tender offer or exchange offer for the Notes),
and, subject to Sections 6.04 and 6.07 of the Indenture, any existing Default or
Event of Default (except a continuing Default or Event of Default (i) in the
payment of principal, premium, if any, or interest, including Special Interest,
if any, on, the Notes and (ii) in respect of a covenant or provision which under
the Indenture cannot be amended without the consent of each Holder) or
compliance with any provision of the Indenture or the Notes may be waived with
the consent of the Holders of a majority in aggregate principal amount of the
Notes, including Additional Notes, if any, then outstanding voting as a single
class (including consents obtained in connection with a purchase of or tender
offer or exchange offer for the Notes).  Without the consent of any Holder, the
Company and the Trustee may amend or supplement the Indenture or the Notes to
cure any ambiguity, omission, defect or inconsistency, to provide for the
assumption by a Surviving Person of the obligations of the Company under the
Indenture, to provide for uncertificated Notes in addition to or in place of
certificated Notes, to add additional Guarantees with respect to the Notes or
release Subsidiary Guarantors from Subsidiary Guaranties as provided or
permitted by the terms of the Indenture, to secure the Notes, to add to the
covenants of the Company for the benefit of the Holders of the Notes or to
surrender any right or power conferred upon the Company, to make any change that
does not adversely affect the rights of any Holder, to comply with any
requirement of the Commission in connection with the qualification of the
Indenture under the TIA or to provide for the issuance of Additional Notes.

 

12.                                 Defaults and Remedies.  Each of the
following is an Event of Default under the Indenture:  (i) failure to make the
payment of any interest or Special Interest, if any, on the Notes when the same
becomes due and payable, and such failure continues for a period of 30 days;
(ii) failure to make the payment of any principal of, or premium, if any, on,
any of the Notes when the same becomes due and payable at its Stated Maturity,
upon acceleration, redemption, optional redemption, required repurchase or
otherwise; (iii) failure by the Company or any Subsidiary Guarantor to comply
with Section 5.01 of the Indenture; (iv) failure by the Company to comply with
its obligations under Section 4.18 (other than a failure to purchase Notes) or
under Section 4.10, Section 4.11, Section 4.12, Section 4.13 (other than a
failure to purchase the Notes), Section 4.14, Section 4.15 or Section 4.19 of
the Indenture, and such failure continues for 30 days after written notice is
given to the Company as provided below;

 

--------------------------------------------------------------------------------

(1) Include only if a global note.

 

A-6

--------------------------------------------------------------------------------


 

(v) failure by the Company or any Subsidiary Guarantor to comply with any other
covenant or agreement in the Notes or in the Indenture (other than a failure
that is the subject of the foregoing clause (i), (ii), (iii) or (iv)), and such
failure continues for 60 days after written notice is given to the Company as
provided below; (vi) a default under any Debt by the Company or any Restricted
Subsidiary that results in acceleration of the maturity of such Debt, or failure
to pay any such Debt at maturity, in an aggregate amount greater than $10.0
million or its foreign currency equivalent at the time; (vii) any judgment or
judgments for the payment of money in an aggregate amount in excess of
$7.0 million (or its foreign currency equivalent at the time) that shall be
rendered against the Company or any Restricted Subsidiary and that shall not be
waived, satisfied or discharged for any period of 60 consecutive days during
which a stay of enforcement shall not be in effect; (viii) certain events of
bankruptcy, insolvency or reorganization affecting the Company or any of its
Significant Subsidiaries; and (ix) any Subsidiary Guaranty of a Subsidiary
Guarantor that is a Significant Subsidiary ceases, or the Subsidiary Guaranties
of any group of Subsidiary Guarantors that, when taken together, would
constitute a Significant Subsidiary, cease, to be in full force and effect
(other than in accordance with the terms of such Subsidiary Guaranty) or any
Subsidiary Guarantor that is a Significant Subsidiary denies or disaffirms its
obligations under its Subsidiary Guaranty, or any group of Subsidiary Guarantors
that, when taken together, would constitute a Significant Subsidiary, deny or
disaffirm their obligations under their Subsidiary Guaranties.

 

If any Event of Default occurs and is continuing, the Trustee or the Holders of
at least 25% in aggregate principal amount of the then outstanding Notes may
declare all the Notes to be due and payable.  Notwithstanding the foregoing, in
the case of an Event of Default arising from certain events of bankruptcy or
insolvency described in the Indenture, all outstanding Notes shall become due
and payable without further action or notice.  Holders may not enforce the
Indenture or the Notes except as provided in the Indenture.  Subject to certain
limitations, if an Event of Default occurs and is continuing, Holders of a
majority in aggregate principal amount of the then outstanding Notes may direct
the Trustee in its exercise of any trust or power. The Trustee may withhold from
Holders notice of any continuing Default or Event of Default (except a Default
or Event of Default relating to the payment of principal, premium, if any, or
interest or Special Interest) if it determines that withholding notice is in
their interest. The Holders of a majority in aggregate principal amount of the
Notes then outstanding by notice to the Trustee may on behalf of the Holders of
all of the Notes waive any existing Default or Event of Default and its
consequences under the Indenture except a continuing Default or Event of Default
(i) in the payment of the principal of, premium, if any, or interest, on the
Notes and (ii) in respect of a covenant or provision which under the Indenture
cannot be modified or amended without the consent of the Holder of each Note
affected by such modification or amendment.  The Company is required to deliver
to the Trustee annually a statement regarding compliance with the Indenture, and
the Company is required upon becoming aware of any Default or Event of Default,
to deliver to the Trustee a statement specifying such Default or Event of
Default.

 

13.                                 Trustee Dealings with Company.  Subject to
certain limitations, the Trustee in its individual or any other capacity may
become the owner or pledgee of Notes and may otherwise deal with the Company or
any Affiliate of the Company with the same rights it would have if it were not
Trustee.

 

14.                                 No Recourse Against Others.  No past,
present or future director, officer, employee, incorporator or stockholder of
the Company or of any Subsidiary Guarantor, as such, shall have any liability
for any obligations of the Company or any Subsidiary Guarantor under the
Indenture, the Notes, the Guarantees or for any claim based on, in respect of,
or by reason of, such obligations or their creation.  Each Holder by accepting a
Note waives and releases all such liability.  The waiver and release are part of
the consideration for issuance of the Notes.  The waiver and release may not be
effective to waive or release the liabilities under the U.S. federal securities
laws.

 

15.                                 Authentication.  This Note shall not be
valid until authenticated by the manual signature of the Trustee or an
authenticating agent.

 

16.                                 Abbreviations.  Customary abbreviations may
be used in the name of a Holder or an assignee, such as:  TEN COM (= tenants in
common), TEN ENT (= tenants by the entireties), JT TEN (= joint tenants with
right of survivorship and not as tenants in common), CUST (= Custodian), and
U/G/M/A (= Uniform Gifts to Minors Act).

 

17.                                 Additional Rights of Holders of Restricted
Global Notes and Restricted Definitive Notes.  In addition to the rights
provided to Holders of Notes under the Indenture, Holders of Restricted Global
Notes and

 

A-7

--------------------------------------------------------------------------------


 

Restricted Definitive Notes that are Initial Notes shall have all the rights set
forth in the Registration Rights Agreement, dated as of November 30, 2004,
between the Company and the parties named on the signature pages thereto or, in
the case of Additional Notes, Holders of Restricted Global Notes and Restricted
Definitive Notes shall have the rights set forth in one or more registration
rights agreement, if any, among the Company and the other parties thereto,
relating to rights given by the Company to the purchasers of any Additional
Notes.

 

18.                                 CUSIP Numbers.  Pursuant to a recommendation
promulgated by the Committee on Uniform Security Identification Procedures, the
Company has caused CUSIP numbers to be printed on the Notes and has directed the
Trustee to use CUSIP numbers in notices of redemption as a convenience to
Holders.  No representation is made as to the accuracy of such numbers either as
printed on the Notes or as contained in any notice of redemption and reliance
may be placed only on the other identification numbers placed thereon.

 

The Company shall furnish to any Holder upon written request and without charge
a copy of the Indenture.  Requests may be made to:

 

Neenah Paper, Inc.

Preston Ridge III

3460 Preston Ridge Road, Suite 600

Alpharetta, Georgia 30005

Attention: General Counsel

 

19.                                 Governing Law.  The internal law of the
State of New York shall govern and be used to construe this Note without giving
effect to applicable principals of conflicts of law to the extent that the
application of the laws of another jurisdiction would be required thereby.

 

A-8

--------------------------------------------------------------------------------


 

Option of Holder to Elect Purchase

 

If you want to elect to have this Note purchased by the Company pursuant to
Section 4.13 or 4.18 of the Indenture, check the box below:

 

o                                    Section 4.13

 

o                                    Section 4.18

 

If you want to elect to have only part of the Note purchased by the Company
pursuant to Section 4.13 or Section 4.18 of the Indenture, state the amount you
elect to have purchased:  $                                   

 

Date:

 

 

Your Signature:

 

 

 

(Sign exactly as your name appears on the Note)

 

 

 

Tax Identification No.:

 

 

 

 

 

 

 

 

SIGNATURE GUARANTEE:

 

 

 

 

 

 

 

 

Signatures must be guaranteed by an “eligible guarantor institution” meeting the
requirements of the Registrar, which requirements include membership or
participation in the Security Transfer Agent Medallion Program (“STAMP”) or such
other “signature guarantee program” as may be determined by the Registrar in
addition to, or in substitution for, STAMP, all in accordance with the
Securities Exchange Act of 1934, as amended.

 

A-9

--------------------------------------------------------------------------------


 

Assignment Form

 

To assign this Note, fill in the form below:

 

(I) or (we) assign and transfer this Note to

 

 

(Insert assignee’s social security or other tax I.D. no.)

 

 

 

 

(Print or type assignee’s name, address and zip code)

 

and irrevocably appoint

 

as agent to transfer this Note on the books of the Company.  The agent may
substitute another to act for him.

 

 

 

Date:

 

 

 

 

 

 

Your Signature:

 

 

 

(Sign exactly as your name appears on the face of this Note)

 

 

 

Signature Guarantee:

 

 

 

 

 

 

 

Signatures must be guaranteed by an “eligible guarantor institution” meeting the
requirements of the Registrar, which requirements include membership or
participation in the Security Transfer Agent Medallion Program (“STAMP”) or such
other “signature guarantee program” as may be determined by the Registrar in
addition to, or in substitution for, STAMP, all in accordance with the
Securities Exchange Act of 1934, as amended.

 

A-10

--------------------------------------------------------------------------------


 

SCHEDULE OF EXCHANGES OF INTERESTS IN THE GLOBAL NOTE

 

The following exchanges of a part of this Global Note for an interest in another
Global Note or for a Definitive Note, or exchanges of a part of another Global
Note or Definitive Note for an interest in this Global Note, have been made:

 

Date of Exchange

 

Amount of
decrease in
Principal Amount
of this Global Note

 

Amount of increase
in Principal Amount
of this Global Note

 

Principal Amount
of this Global Note
following such
decrease (or
increase)

 

Signature of
authorized signatory
of Trustee or
Note Custodian

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

FORM OF CERTIFICATE OF TRANSFER

 

Neenah Paper, Inc.

Preston Ridge III

3460 Preston Ridge Road, Suite 600

Alpharetta, Georgia 30005

Attention:  General Counsel

Telecopier No.: (678) 518-3283

 

The Bank of New York Trust Company, N.A.

100 Ashford Center North
Suite 520
Atlanta, Georgia 30338

Attention: Corporate Trust Department

Telecopier No.: (770) 698-5195

 

Re:                               73/8% SENIOR NOTES DUE 2014

 

Reference is hereby made to the Indenture, dated as of November 30, 2004 (the
“Indenture”), among Neenah Paper, Inc., as issuer (the “Company”), the
Subsidiary Guarantors party thereto and The Bank of New York Trust Company,
N.A., as trustee.  Capitalized terms used but not defined herein shall have the
meanings given to them in the Indenture.

 

                                        , (the “Transferor”) owns and proposes
to transfer the Note[s] or interest in such Note[s] specified in Annex A hereto,
in the principal amount of $                   in such Note[s] or interests (the
“Transfer”), to                                  (the “Transferee”), as further
specified in Annex A hereto.  In connection with the Transfer, the Transferor
hereby certifies that:

 

[CHECK ALL THAT APPLY]

 

1.  o  Check if Transferee will take delivery of a beneficial interest in the
144A Global Note or a Definitive Note Pursuant to Rule 144A.  The Transfer is
being effected pursuant to and in accordance with Rule 144A under the United
States Securities Act of 1933, as amended (the “Securities Act”), and,
accordingly, the Transferor hereby further certifies that the beneficial
interest or Definitive Note is being transferred to a Person that the Transferor
reasonably believed and believes is purchasing the beneficial interest or
Definitive Note for its own account, or for one or more accounts with respect to
which such Person exercises sole investment discretion, and such Person and each
such account is a “qualified institutional buyer” within the meaning of Rule
144A in a transaction meeting the requirements of Rule 144A and such Transfer is
in compliance with any applicable blue sky securities laws of any state of the
United States.  Upon consummation of the proposed Transfer in accordance with
the terms of the Indenture, the transferred beneficial interest or Definitive
Note will be subject to the restrictions on transfer enumerated in the Private
Placement Legend printed on the 144A Global Note and/or the Definitive Note and
in the Indenture and the Securities Act.

 

2.  o  Check if Transferee will take delivery of a beneficial interest in the
Regulation S Global Note or a Definitive Note pursuant to Regulation S.  The
Transfer is being effected pursuant to and in accordance with Rule 903 or Rule
904 under the Securities Act and, accordingly, the Transferor hereby further
certifies that (i) the Transfer is not being made to a Person in the United
States and (x) at the time the buy order was originated, the Transferee was
outside the United States or such Transferor and any Person acting on its behalf
reasonably believed and believes that the Transferee was outside the United
States or (y) the transaction was executed in, on or through the facilities of a
designated offshore securities market and neither such Transferor nor any Person
acting on its behalf knows that the transaction was prearranged with a buyer in
the United States, (ii) no directed selling efforts have been made in
contravention of the requirements of Rule 903(b) or Rule 904(a) of Regulation S
under the Securities Act, (iii) the transaction is not part of a plan or scheme
to evade the registration requirements of the Securities Act and (iv) if the
proposed transfer is being made prior to the expiration of the

 

B-1

--------------------------------------------------------------------------------


 

Distribution Compliance Period, the transfer is not being made to a U.S. Person
or for the account or benefit of a U.S. Person (other than an Initial
Purchaser).  Upon consummation of the proposed transfer in accordance with the
terms of the Indenture, the transferred beneficial interest or Definitive Note
will be subject to the restrictions on Transfer enumerated in the Private
Placement Legend printed on the Regulation S Global Note, the Temporary
Regulation S Global Note and/or the Definitive Note and in the Indenture and the
Securities Act.

 

3.  o  Check and complete if Transferee will take delivery of a beneficial
interest in the IAI Global Note or a Definitive Note pursuant to any provision
of the Securities Act other than Rule 144A or Regulation S.  The Transfer is
being effected in compliance with the transfer restrictions applicable to
beneficial interests in Restricted Global Notes and Restricted Definitive Notes
and pursuant to and in accordance with the Securities Act and any applicable
blue sky securities laws of any state of the United States, and accordingly the
Transferor hereby further certifies that (check one):

 

(a)                                  o  such Transfer is being effected pursuant
to and in accordance with Rule 144 under the Securities Act;

 

or

 

(b)                                 o  such Transfer is being effected to the
Company or a subsidiary thereof;

 

or

 

(c)                                  o  such Transfer is being effected pursuant
to an effective registration statement under the Securities Act and in
compliance with the prospectus delivery requirements of the Securities Act;

 

or

 

(d)                                 o  such Transfer is being effected to an
Institutional Accredited Investor and pursuant to an exemption from the
registration requirements of the Securities Act other than Rule 144A, Rule 144
or Rule 904, and the Transferor hereby further certifies that it has not engaged
in any general solicitation within the meaning of Regulation D under the
Securities Act and the Transfer complies with the transfer restrictions
applicable to beneficial interests in a Restricted Global Note or Restricted
Definitive Notes and the requirements of the exemption claimed, which
certification is supported by (1) a certificate executed by the Transferee in
the form of Exhibit D to the Indenture and (2) if such Transfer is in respect of
a principal amount of Notes at the time of transfer of less than $250,000, an
Opinion of Counsel provided by the Transferor or the Transferee (a copy of which
the Transferor has attached to this certification), to the effect that such
Transfer is in compliance with the Securities Act.  Upon consummation of the
proposed transfer in accordance with the terms of the Indenture, the transferred
beneficial interest or Definitive Note will be subject to the restrictions on
transfer enumerated in the Private Placement Legend printed on the IAI Global
Note and/or the Definitive Notes and in the Indenture and the Securities Act.

 

B-2

--------------------------------------------------------------------------------


 

4.  o  Check if Transferee will take delivery of a beneficial interest in an
Unrestricted Global Note or of an Unrestricted Definitive Note.

 

(a)  o  Check if Transfer is pursuant to Rule 144.  (i) The Transfer is being
effected pursuant to and in accordance with Rule 144 under the Securities Act
and in compliance with the transfer restrictions contained in the Indenture and
any applicable blue sky securities laws of any state of the United States and
(ii) the restrictions on transfer contained in the Indenture and the Private
Placement Legend are not required in order to maintain compliance with the
Securities Act.  Upon consummation of the proposed Transfer in accordance with
the terms of the Indenture, the transferred beneficial interest or Definitive
Note will no longer be subject to the restrictions on transfer enumerated in the
Private Placement Legend printed on the Restricted Global Notes, on Restricted
Definitive Notes and in the Indenture.

 

(b)  o  Check if Transfer is Pursuant to Regulation S.  (i) The Transfer is
being effected pursuant to and in accordance with Rule 903 or Rule 904 under the
Securities Act and in compliance with the transfer restrictions contained in the
Indenture and any applicable blue sky securities laws of any state of the United
States and (ii) the restrictions on transfer contained in the Indenture and the
Private Placement Legend are not required in order to maintain compliance with
the Securities Act.  Upon consummation of the proposed Transfer in accordance
with the terms of the Indenture, the transferred beneficial interest or
Definitive Note will no longer be subject to the restrictions on transfer
enumerated in the Private Placement Legend printed on the Restricted Global
Notes, on Restricted Definitive Notes and in the Indenture.

 

(c)  o  Check if Transfer is Pursuant to Other Exemption.  (i) The Transfer is
being effected pursuant to and in compliance with an exemption from the
registration requirements of the Securities Act other than Rule 144, Rule 903 or
Rule 904 and in compliance with the transfer restrictions contained in the
Indenture and any applicable blue sky securities laws of any State of the United
States and (ii) the restrictions on transfer contained in the Indenture and the
Private Placement Legend are not required in order to maintain compliance with
the Securities Act.  Upon consummation of the proposed Transfer in accordance
with the terms of the Indenture, the transferred beneficial interest or
Definitive Note will not be subject to the restrictions on transfer enumerated
in the Private Placement Legend printed on the Restricted Global Notes or
Restricted Definitive Notes and in the Indenture.

 

This certificate and the statements contained herein are made for your benefit
and the benefit of the Company.

 

 

 

 

 

[Insert Name of Transferor]

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

 

Dated:

 

 

 

B-3

--------------------------------------------------------------------------------


 

ANNEX A TO CERTIFICATE OF TRANSFER

 

1.                                       The Transferor owns and proposes to
transfer the following:

 

[CHECK ONE OF (a) OR (b)]

 

(a)                                  o   a beneficial interest in the:

 

  (i)                               o   144A Global Note (CUSIP
                  ), or

 

  (ii)                            o   Regulation S Global Note (CUSIP
                  ), or

 

  (iii)                         o   IAI Global Note (CUSIP                   );
or

 

(b)                                 o   a Restricted Definitive Note.

 

2.                                       After the Transfer the Transferee will
hold:

 

[CHECK ONE OF (a), (b) OR (c)]

 

(a)                                  o   a beneficial interest in the:

 

  (i)                               o   144A Global Note (CUSIP
                  ), or

 

  (ii)                            o   Regulation S Global Note (CUSIP
                  ), or

 

  (iii)                         o   IAI Global Note (CUSIP                   );
or

 

  (iv)                        o   Unrestricted Global Note (CUSIP
                  ); or

 

(b)                                 o   a Restricted Definitive Note; or

 

(c)                                  o   an Unrestricted Definitive Note,

 

in accordance with the terms of the Indenture.

 

B-4

--------------------------------------------------------------------------------


 

EXHIBIT C

 

FORM OF CERTIFICATE OF EXCHANGE

 

Neenah Paper, Inc.

Preston Ridge III

3460 Preston Ridge Road, Suite 600

Alpharetta, Georgia 30005

Attention: General Counsel

Telecopier No.: (678) 518-3283

 

The Bank of New York Trust Company, N.A.

100 Ashford Center North
Suite 520
Atlanta, Georgia 30338

Attention: Corporate Trust Department

Telecopier No.: (770) 698-5195

 

Re:                                                  73/8 % SENIOR NOTES DUE
2014

 

Reference is hereby made to the Indenture, dated as of November 30, 2004 (the
“Indenture”), among Neenah Paper, Inc., as issuer (the “Company”), the
Subsidiary Guarantors party thereto and The Bank of New York Trust Company,
N.A., as trustee.  Capitalized terms used but not defined herein shall have the
meanings given to them in the Indenture.

 

                          , (the “Owner”) owns and proposes to exchange the
Note[s] or interest in such Note[s] specified herein, in the principal amount of
$             in such Note[s] or interests (the “Exchange”).  In connection with
the Exchange, the Owner hereby certifies that:

 

1.                                       Exchange of Restricted Definitive Notes
or Beneficial Interests in a Restricted Global Note for Unrestricted Definitive
Notes or Beneficial Interests in an Unrestricted Global Note

 

(a)  o  Check if Exchange is from beneficial interest in a Restricted Global
Note to beneficial interest in an Unrestricted Global Note.  In connection with
the Exchange of the Owner’s beneficial interest in a Restricted Global Note for
a beneficial interest in an Unrestricted Global Note in an equal principal
amount, the Owner hereby certifies (i) the beneficial interest is being acquired
for the Owner’s own account without transfer, (ii) such Exchange has been
effected in compliance with the transfer restrictions applicable to the
Restricted Global Note and pursuant to and in accordance with the United States
Securities Act of 1933, as amended (the “Securities Act”), (iii) the
restrictions on transfer contained in the Indenture and the Private Placement
Legend are not required in order to maintain compliance with the Securities Act
and (iv) the beneficial interest in an Unrestricted Global Note is being
acquired in compliance with any applicable blue sky securities laws of any state
of the United States.

 

(b)  o  Check if Exchange is from beneficial interest in a Restricted Global
Note to Unrestricted Definitive Note.  In connection with the Exchange of the
Owner’s beneficial interest in a Restricted Global Note for an Unrestricted
Definitive Note, the Owner hereby certifies (i) the Unrestricted Definitive Note
is being acquired for the Owner’s own account without transfer, (ii) such
Exchange has been effected in compliance with the transfer restrictions
applicable to the Restricted Global Note and pursuant to and in accordance with
the Securities Act, (iii) the restrictions on transfer contained in the
Indenture and the Private Placement Legend are not required in order to maintain
compliance with the Securities Act and (iv) the Unrestricted Definitive Note is
being acquired in compliance with any applicable blue sky securities laws of any
state of the United States.

 

(c)  o  Check if Exchange is from Restricted Definitive Note to beneficial
interest in an Unrestricted Global Note.  In connection with the Owner’s
Exchange of a Restricted Definitive Note for a beneficial interest in an
Unrestricted Global Note, the Owner hereby certifies (i) the beneficial interest
is being acquired for the Owner’s own account without transfer, (ii) such
Exchange has been effected in compliance with the transfer restrictions
applicable to Restricted Definitive Notes and pursuant to and in accordance with
the Securities Act, (iii) the restrictions on transfer contained in the
Indenture and the Private Placement Legend are not required in order to maintain
compliance with the Securities Act and (iv) the beneficial interest is being
acquired in compliance with any applicable blue sky securities laws of any state
of the United States.

 

C-1

--------------------------------------------------------------------------------


 

(d)  o  Check if Exchange is from Restricted Definitive Note to Unrestricted
Definitive Note.  In connection with the Owner’s Exchange of a Restricted
Definitive Note for an Unrestricted Definitive Note, the Owner hereby certifies
(i) the Unrestricted Definitive Note is being acquired for the Owner’s own
account without transfer, (ii) such Exchange has been effected in compliance
with the transfer restrictions applicable to Restricted Definitive Notes and
pursuant to and in accordance with the Securities Act, (iii) the restrictions on
transfer contained in the Indenture and the Private Placement Legend are not
required in order to maintain compliance with the Securities Act and (iv) the
Unrestricted Definitive Note is being acquired in compliance with any applicable
blue sky securities laws of any state of the United States.

 

2.                                       Exchange of Restricted Definitive Notes
or Beneficial Interests in Restricted Global Notes for Restricted Definitive
Notes or Beneficial Interests in Restricted Global Notes

 

(a)  o  Check if Exchange is from beneficial interest in a Restricted Global
Note to Restricted Definitive Note.  In connection with the Exchange of the
Owner’s beneficial interest in a Restricted Global Note for a Restricted
Definitive Note with an equal principal amount, the Owner hereby certifies that
the Restricted Definitive Note is being acquired for the Owner’s own account
without transfer.  Upon consummation of the proposed Exchange in accordance with
the terms of the Indenture, the Restricted Definitive Note issued will continue
to be subject to the restrictions on transfer enumerated in the Private
Placement Legend printed on the Restricted Definitive Note and in the Indenture
and the Securities Act.

 

(b)  o  Check if Exchange is from Restricted Definitive Note to beneficial
interest in a Restricted Global Note.  In connection with the Exchange of the
Owner’s Restricted Definitive Note for a beneficial interest in the [CIRCLE ONE]
144A Global Note, Regulation S Global Note, IAI Global Note with an equal
principal amount, the Owner hereby certifies (i) the beneficial interest is
being acquired for the Owner’s own account without transfer and (ii) such
Exchange has been effected in compliance with the transfer restrictions
applicable to the Restricted Definitive Note and pursuant to and in accordance
with the Securities Act, and in compliance with any applicable blue sky
securities laws of any state of the United States.  Upon consummation of the
proposed Exchange in accordance with the terms of the Indenture, the beneficial
interest issued will be subject to the restrictions on transfer enumerated in
the Private Placement Legend printed on the relevant Restricted Global Note and
in the Indenture and the Securities Act.

 

C-2

--------------------------------------------------------------------------------


 

This certificate and the statements contained herein are made for your benefit
and the benefit of the Company.

 

 

 

 

 

[Insert Name of Transferor]

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

 

Dated:

 

 

 

C-3

--------------------------------------------------------------------------------


 

EXHIBIT D

 

FORM OF CERTIFICATE FROM
ACQUIRING INSTITUTIONAL ACCREDITED INVESTOR

 

Neenah Paper, Inc.

Preston Ridge III

3460 Preston Ridge Road, Suite 600

Alpharetta, Georgia 30005

Attention: General Counsel

Telecopier No.: (678) 518-3283

 

The Bank of New York Trust Company, N.A.

100 Ashford Center North
Suite 520
Atlanta, Georgia 30338

Attention: Corporate Trust Department

Telecopier No.: (678) 698-5195

 

Re:                               73/8 % SENIOR NOTES DUE 2014

 

Reference is hereby made to the Indenture, dated as of November 30, 2004 (the
“Indenture”), among Neenah Paper, Inc., as issuer (the “Company”), the
Subsidiary Guarantors party thereto and The Bank of New York Trust Company,
N.A., as trustee.  Capitalized terms used but not defined herein shall have the
meanings given to them in the Indenture.

 

In connection with our proposed purchase of $             aggregate principal
amount of:

 

(a)  o  a beneficial interest in a Global Note, or

 

(b)  o  a Definitive Note,

 

we confirm that:

 

1.                                       We understand that any subsequent
transfer of the Notes or any interest therein is subject to certain restrictions
and conditions set forth in the Indenture and the undersigned agrees to be bound
by, and not to resell, pledge or otherwise transfer the Notes or any interest
therein except in compliance with, such restrictions and conditions and the
United States Securities Act of 1933, as amended (the “Securities Act”).

 

2.                                       We understand that the offer and sale
of the Notes have not been registered under the Securities Act, and that the
Notes and any interest therein may not be offered or sold except as permitted in
the following sentence.  We agree, on our own behalf and on behalf of any
accounts for which we are acting as hereinafter stated, that if we should sell
the Notes or any interest therein, we will do so only (A) to the Company or any
subsidiary thereof, (B) in accordance with Rule 144A under the Securities Act to
a “qualified institutional buyer” (as defined therein), (C) to an institutional
“accredited investor” (as defined below) that, prior to such transfer, furnishes
(or has furnished on its behalf by a U.S. broker-dealer) to you and to the
Company a signed letter substantially in the form of this letter and, if such
transfer is in respect of a principal amount of Notes, at the time of transfer
of less than $250,000, an Opinion of Counsel in form reasonably acceptable to
the Company to the effect that such transfer is in compliance with the
Securities Act, (D) outside the United States in accordance with Rule 904 of
Regulation S under the Securities Act, (E) pursuant to the provisions of Rule
144(k) under the Securities Act or (F) pursuant to an effective registration
statement under the Securities Act, and we further agree to provide to any
Person purchasing the Definitive Note or beneficial interest in a Global Note
from us in a transaction meeting the requirements of clauses (A) through (E) of
this paragraph a notice advising such purchaser that resales thereof are
restricted as stated herein.

 

3.                                       We understand that, on any proposed
resale of the Notes or beneficial interest therein, we will be required to
furnish to you and the Company such certifications, legal opinions and other
information as you and the Company may reasonably require to confirm that the
proposed sale complies with the foregoing restrictions.  We further understand
that the Notes purchased by us will bear a legend to the foregoing effect.

 

D-1

--------------------------------------------------------------------------------


 

4.                                       We are an institutional “accredited
investor” (as defined in Rule 501(a)(1), (2), (3) or (7) of Regulation D under
the Securities Act) and have such knowledge and experience in financial and
business matters as to be capable of evaluating the merits and risks of our
investment in the Notes, and we and any accounts for which we are acting are
each able to bear the economic risk of our or its investment.  We have had
access to such financial and other information and have been afforded the
opportunity to ask such questions of representatives of the Company and receive
answers thereto, as we deem necessary in connection with our decision to
purchase the Notes.

 

5.                                       We are acquiring the Notes or
beneficial interest therein purchased by us for our own account or for one or
more accounts (each of which is an institutional “accredited investor”) as to
each of which we exercise sole investment discretion and are not acquiring the
Notes with a view to any distribution thereof in a transaction that would
violate the Securities Act of the securities laws of any state of the United
States or any other applicable jurisdiction.

 

You and the Company are entitled to rely upon this letter and are irrevocably
authorized to produce this letter or a copy hereof to any interested party in
any administrative or legal proceedings or official inquiry with respect to the
matters covered hereby.  This letter shall be governed by, and construed in
accordance with, the laws of the State of New York.

 

 

 

 

 

[Insert Name of Accredited Investor]

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

Dated:

 

 

 

 

 

D-2

--------------------------------------------------------------------------------


 

EXHIBIT E

 

FORM OF NOTATION OF SUBSIDIARY GUARANTY

 

For value received, each Subsidiary Guarantor (which term includes any successor
Person under the Indenture), jointly and severally, unconditionally guarantees,
to the extent set forth in the Indenture and subject to the provisions in the
Indenture, dated as of November 30, 2004 (the “Indenture”), among Neenah Paper,
Inc., as issuer (the “Company”), the Subsidiary Guarantors listed on the
signature pages thereto and The Bank of New York Trust Company, N.A., as trustee
(the “Trustee”), (a) the due and punctual payment of the principal of, premium,
if any, and interest and Special Interest, if any, on, the Notes, subject to any
applicable grace period, whether at maturity, by acceleration, redemption or
otherwise, the due and punctual payment of interest on overdue principal and
premium, if any, and, to the extent permitted by law, interest on the Notes, and
the due and punctual performance of all other obligations of the Company to the
Holders or the Trustee all in accordance with the terms of the Indenture and (b)
in case of any extension of time of payment or renewal of any Notes or any of
such other obligations, that the same will be promptly paid in full when due or
performed in accordance with the terms of the extension or renewal, whether at
stated maturity, by acceleration, redemption or otherwise.  The obligations of
the Subsidiary Guarantors to the Holders of Notes and to the Trustee pursuant to
the Subsidiary Guaranty and the Indenture are expressly set forth in Article 10
of the Indenture and reference is hereby made to the Indenture for the precise
terms of the Subsidiary Guaranty.  [The effectiveness of this Subsidiary
Guaranty with respect to the U.S. Subsidiary Guarantors shall be expressly
subject to the provisions of Section 10.03(f) of the Indenture.]  This
Subsidiary Guaranty is subject to release as and to the extent set forth in
Sections 8.02, 8.03 and 10.05 of the Indenture.  Each Holder of a Note, by
accepting the same agrees to and shall be bound by such provisions.  Capitalized
terms used herein and not defined are used herein as so defined in the
Indenture.

 

 

 

[NAME OF SUBSIDIARY GUARANTORS]

 

 

 

 

 

 

By:

 

 

 

 

 Name:

 

 

 Title:

 

--------------------------------------------------------------------------------


 

EXHIBIT F

 

OFFICERS’ CERTIFICATE PURSUANT TO SECTION 10.03 OF THE INDENTURE

 

The undersigned, [               ], the duly qualified and elected [Title] of
Neenah Paper, Inc., a Delaware corporation (the “Company”), and
[                 ], the duly qualified and elected [Title] of the Company,
pursuant to Section [    ] of that certain Indenture, dated as of November [30],
2004 (the “Indenture”), among the Company, the Company’s direct and indirect
subsidiaries set forth on the signature page thereto (the “Guarantors”) and The
Bank of New York Trust Company, N.A., as trustee (the “Trustee”), do hereby
certify to the Trustee, on behalf of the Company as follows:

 

1.                                       The U.S. Subsidiary Stock Contribution
has taken place.

 

2.                                       The Guarantees of the Notes by the U.S.
Subsidiary Guarantors, pursuant to Section [    ] of the Indenture, have become
effective.

 

Capitalized terms used herein and not otherwise defined herein shall have the
meanings set forth in the Indenture.

 

[Remainder of Page Intentionally Left Blank]

 

F-1

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned have duly executed this Officers’
Certificate as of the [   ] day of November, 2004.

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

F-2

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

ARTICLE 1.    DEFINITIONS AND INCORPORATION BY REFERENCE
[a04-14174_1ex10d8.htm#Article1]

 

 

 

Section 1.01. [a04-14174_1ex10d8.htm#Section1_01]

Definitions [a04-14174_1ex10d8.htm#Section1_01]

 

 

 

 

Section 1.02. [a04-14174_1ex10d8.htm#Section1_02]

Other Definitions [a04-14174_1ex10d8.htm#Section1_02]

 

 

 

 

Section 1.03. [a04-14174_1ex10d8.htm#Section1_03]

Incorporation by Reference of Trust Indenture Act
[a04-14174_1ex10d8.htm#Section1_03]

 

 

 

 

Section 1.04. [a04-14174_1ex10d8.htm#Section1_04]

Rules of Construction [a04-14174_1ex10d8.htm#Section1_04]

 

 

 

 

ARTICLE 2.    THE NOTES [a04-14174_1ex10d8.htm#Article2]

 

 

 

 

Section 2.01. [a04-14174_1ex10d8.htm#Section2_01]

Form and Dating [a04-14174_1ex10d8.htm#Section2_01]

 

 

 

 

Section 2.02. [a04-14174_1ex10d8.htm#Section2_02]

Execution and Authentication [a04-14174_1ex10d8.htm#Section2_02]

 

 

 

 

Section 2.03. [a04-14174_1ex10d8.htm#Section2_03]

Registrar and Paying Agent [a04-14174_1ex10d8.htm#Section2_03]

 

 

 

 

Section 2.04. [a04-14174_1ex10d8.htm#Section2_04]

Paying Agent to Hold Money in Trust [a04-14174_1ex10d8.htm#Section2_04]

 

 

 

 

Section 2.05. [a04-14174_1ex10d8.htm#Section2_05]

Holder Lists [a04-14174_1ex10d8.htm#Section2_05]

 

 

 

 

Section 2.06. [a04-14174_1ex10d8.htm#Section2_06]

Transfer and Exchange [a04-14174_1ex10d8.htm#Section2_06]

 

 

 

 

Section 2.07. [a04-14174_1ex10d8.htm#Section2_07]

Replacement Notes [a04-14174_1ex10d8.htm#Section2_07]

 

 

 

 

Section 2.08. [a04-14174_1ex10d8.htm#Section2_08]

Outstanding Notes [a04-14174_1ex10d8.htm#Section2_08]

 

 

 

 

Section 2.09. [a04-14174_1ex10d8.htm#Section2_09]

Treasury Notes [a04-14174_1ex10d8.htm#Section2_09]

 

 

 

 

Section 2.10. [a04-14174_1ex10d8.htm#Section2_10]

Temporary Notes [a04-14174_1ex10d8.htm#Section2_10]

 

 

 

 

Section 2.11. [a04-14174_1ex10d8.htm#Section2_11]

Cancellation [a04-14174_1ex10d8.htm#Section2_11]

 

 

 

 

Section 2.12. [a04-14174_1ex10d8.htm#Section2_12]

Payment of Interest; Defaulted Interest. [a04-14174_1ex10d8.htm#Section2_12]

 

 

 

 

Section 2.13. [a04-14174_1ex10d8.htm#Section2_13]

CUSIP or ISIN Numbers [a04-14174_1ex10d8.htm#Section2_13]

 

 

 

 

Section 2.14. [a04-14174_1ex10d8.htm#Section2_14]

Special Interest [a04-14174_1ex10d8.htm#Section2_14]

 

 

 

 

Section 2.15. [a04-14174_1ex10d8.htm#Section2_15]

Issuance of Additional Notes [a04-14174_1ex10d8.htm#Section2_15]

 

 

 

 

Section 2.16. [a04-14174_1ex10d8.htm#Section2_16]

Record Date [a04-14174_1ex10d8.htm#Section2_16]

 

 

 

 

ARTICLE 3.    REDEMPTION AND PREPAYMENT [a04-14174_1ex10d8.htm#Article3]

 

 

 

 

Section 3.01. [a04-14174_1ex10d8.htm#Section3_01]

Notices to Trustee [a04-14174_1ex10d8.htm#Section3_01]

 

 

 

 

Section 3.02. [a04-14174_1ex10d8.htm#Section3_02]

Selection of Notes to Be Redeemed [a04-14174_1ex10d8.htm#Section3_02]

 

 

 

 

Section 3.03. [a04-14174_1ex10d8.htm#Section3_03]

Notice of Redemption [a04-14174_1ex10d8.htm#Section3_03]

 

 

 

 

Section 3.04. [a04-14174_1ex10d8.htm#Section3_04]

Effect of Notice of Redemption [a04-14174_1ex10d8.htm#Section3_04]

 

 

 

 

Section 3.05. [a04-14174_1ex10d8.htm#Section3_05]

Deposit of Redemption Price [a04-14174_1ex10d8.htm#Section3_05]

 

 

 

 

Section 3.06. [a04-14174_1ex10d8.htm#Section3_06]

Notes Redeemed in Part [a04-14174_1ex10d8.htm#Section3_06]

 

 

 

 

Section 3.07. [a04-14174_1ex10d8.htm#Section3_07]

Optional Redemption [a04-14174_1ex10d8.htm#Section3_07]

 

 

 

 

Section 3.08. [a04-14174_1ex10d8.htm#Section3_08]

Mandatory Redemption [a04-14174_1ex10d8.htm#Section3_08]

 

 

 

 

Section 3.09. [a04-14174_1ex10d8.htm#Section3_09]

Offer To Purchase [a04-14174_1ex10d8.htm#Section3_09]

 

 

 

 

ARTICLE 4.    COVENANTS [a04-14174_1ex10d8.htm#Article4]

 

 

 

 

Section 4.01. [a04-14174_1ex10d8.htm#Section4_01]

Payment of Notes [a04-14174_1ex10d8.htm#Section4_01]

 

 

i

--------------------------------------------------------------------------------


 

Section 4.02. [a04-14174_1ex10d8.htm#Section4_02]

Maintenance of Office or Agency [a04-14174_1ex10d8.htm#Section4_02]

 

 

 

 

Section 4.03. [a04-14174_1ex10d8.htm#Section4_03]

SEC Reports [a04-14174_1ex10d8.htm#Section4_03]

 

 

 

 

Section 4.04. [a04-14174_1ex10d8.htm#Section4_04]

Compliance Certificate [a04-14174_1ex10d8.htm#Section4_04]

 

 

 

 

Section 4.05. [a04-14174_1ex10d8.htm#Section4_05]

Taxes [a04-14174_1ex10d8.htm#Section4_05]

 

 

 

 

Section 4.06. [a04-14174_1ex10d8.htm#Section4_06]

Stay, Extension and Usury Laws [a04-14174_1ex10d8.htm#Section4_06]

 

 

 

 

Section 4.07. [a04-14174_1ex10d8.htm#Section4_07]

Corporate Existence [a04-14174_1ex10d8.htm#Section4_07]

 

 

 

 

Section 4.08. [a04-14174_1ex10d8.htm#Section4_08]

Payments for Consents [a04-14174_1ex10d8.htm#Section4_08]

 

 

 

 

Section 4.09. [a04-14174_1ex10d8.htm#Section4_09]

Covenant Suspension [a04-14174_1ex10d8.htm#Section4_09]

 

 

 

 

Section 4.10. [a04-14174_1ex10d8.htm#Section4_10]

Limitation on Debt. [a04-14174_1ex10d8.htm#Section4_10]

 

 

 

 

Section 4.11. [a04-14174_1ex10d8.htm#Section4_11]

Limitation on Restricted Payments [a04-14174_1ex10d8.htm#Section4_11]

 

 

 

 

Section 4.12. [a04-14174_1ex10d8.htm#Section4_12]

Limitation on Liens [a04-14174_1ex10d8.htm#Section4_12]

 

 

 

 

Section 4.13. [a04-14174_1ex10d8.htm#Section4_13]

Limitation on Asset Sales [a04-14174_1ex10d8.htm#Section4_13]

 

 

 

 

Section 4.14. [a04-14174_1ex10d8.htm#Section4_14]

Limitation on Restrictions on Distributions from Restricted Subsidiaries
[a04-14174_1ex10d8.htm#Section4_14]

 

 

 

 

Section 4.15. [a04-14174_1ex10d8.htm#Section4_15]

Limitation on Transactions with Affiliates [a04-14174_1ex10d8.htm#Section4_15]

 

 

 

 

Section 4.16. [a04-14174_1ex10d8.htm#Section4_16]

Limitation on Sale and Leaseback Transactions
[a04-14174_1ex10d8.htm#Section4_16]

 

 

 

 

Section 4.17. [a04-14174_1ex10d8.htm#Section4_17]

Designation of Restricted and Unrestricted Subsidiaries
[a04-14174_1ex10d8.htm#Section4_17]

 

 

 

 

Section 4.18. [a04-14174_1ex10d8.htm#Section4_18]

Repurchase at the Option of Holders Upon a Change of Control
[a04-14174_1ex10d8.htm#Section4_18]

 

 

 

 

Section 4.19. [a04-14174_1ex10d8.htm#Section4_19]

Future Subsidiary Guarantors. [a04-14174_1ex10d8.htm#Section4_19]

 

 

 

 

ARTICLE 5.    SUCCESSORS [a04-14174_1ex10d8.htm#Article5]

 

 

 

 

Section 5.01. [a04-14174_1ex10d8.htm#Section5_01]

Merger, Consolidation and Sale of Property [a04-14174_1ex10d8.htm#Section5_01]

 

 

 

 

Section 5.02. [a04-14174_1ex10d8.htm#Section5_02]

Successor Corporation Substituted [a04-14174_1ex10d8.htm#Section5_02]

 

 

 

 

ARTICLE 6.    DEFAULTS AND REMEDIES [a04-14174_1ex10d8.htm#Article6]

 

 

 

 

Section 6.01. [a04-14174_1ex10d8.htm#Section6_01]

Events of Default [a04-14174_1ex10d8.htm#Section6_01]

 

 

 

 

Section 6.02. [a04-14174_1ex10d8.htm#Section6_02]

Acceleration [a04-14174_1ex10d8.htm#Section6_02]

 

 

 

 

Section 6.03. [a04-14174_1ex10d8.htm#Section6_03]

Other Remedies [a04-14174_1ex10d8.htm#Section6_03]

 

 

 

 

Section 6.04. [a04-14174_1ex10d8.htm#Section6_04]

Waiver of Defaults [a04-14174_1ex10d8.htm#Section6_04]

 

 

 

 

Section 6.05. [a04-14174_1ex10d8.htm#Section6_05]

Control by Majority [a04-14174_1ex10d8.htm#Section6_05]

 

 

 

 

Section 6.06. [a04-14174_1ex10d8.htm#Section6_06]

Limitation on Suits [a04-14174_1ex10d8.htm#Section6_06]

 

 

 

 

Section 6.07. [a04-14174_1ex10d8.htm#Section6_07]

Rights of Holders to Receive Payment [a04-14174_1ex10d8.htm#Section6_07]

 

 

 

 

Section 6.08. [a04-14174_1ex10d8.htm#Section6_08]

Collection Suit by Trustee [a04-14174_1ex10d8.htm#Section6_08]

 

 

 

 

Section 6.09. [a04-14174_1ex10d8.htm#Section6_09]

Trustee May File Proofs of Claim [a04-14174_1ex10d8.htm#Section6_09]

 

 

 

 

Section 6.10. [a04-14174_1ex10d8.htm#Section6_10]

Priorities [a04-14174_1ex10d8.htm#Section6_10]

 

 

 

 

Section 6.11. [a04-14174_1ex10d8.htm#Section6_11]

Undertaking for Costs [a04-14174_1ex10d8.htm#Section6_11]

 

 

ii

--------------------------------------------------------------------------------


 

ARTICLE 7.    TRUSTEE [a04-14174_1ex10d8.htm#Article7]

 

 

 

 

Section 7.01. [a04-14174_1ex10d8.htm#Section7_01]

Duties of Trustee [a04-14174_1ex10d8.htm#Section7_01]

 

 

 

 

Section 7.02. [a04-14174_1ex10d8.htm#Section7_02]

Rights of Trustee [a04-14174_1ex10d8.htm#Section7_02]

 

 

 

 

Section 7.03. [a04-14174_1ex10d8.htm#Section7_03]

Individual Rights of Trustee [a04-14174_1ex10d8.htm#Section7_03]

 

 

 

 

Section 7.04. [a04-14174_1ex10d8.htm#Section7_04]

Trustee’s Disclaimer [a04-14174_1ex10d8.htm#Section7_04]

 

 

 

 

Section 7.05. [a04-14174_1ex10d8.htm#Section7_05]

Notice of Defaults [a04-14174_1ex10d8.htm#Section7_05]

 

 

 

 

Section 7.06. [a04-14174_1ex10d8.htm#Section7_06]

Reports by Trustee to Holders [a04-14174_1ex10d8.htm#Section7_06]

 

 

 

 

Section 7.07. [a04-14174_1ex10d8.htm#Section7_07]

Compensation and Indemnity [a04-14174_1ex10d8.htm#Section7_07]

 

 

 

 

Section 7.08. [a04-14174_1ex10d8.htm#Section7_08]

Replacement of Trustee [a04-14174_1ex10d8.htm#Section7_08]

 

 

 

 

Section 7.09. [a04-14174_1ex10d8.htm#Section7_09]

Successor Trustee by Merger, etc. [a04-14174_1ex10d8.htm#Section7_09]

 

 

 

 

Section 7.10. [a04-14174_1ex10d8.htm#Section7_10]

Eligibility; Disqualification [a04-14174_1ex10d8.htm#Section7_10]

 

 

 

 

Section 7.11. [a04-14174_1ex10d8.htm#Section7_11]

Preferential Collection of Claims Against Company
[a04-14174_1ex10d8.htm#Section7_11]

 

 

 

 

ARTICLE 8.    LEGAL DEFEASANCE AND COVENANT DEFEASANCE
[a04-14174_1ex10d8.htm#Article8]

 

 

 

 

Section 8.01. [a04-14174_1ex10d8.htm#Section8_01]

Option to Effect Legal Defeasance or Covenant Defeasance
[a04-14174_1ex10d8.htm#Section8_01]

 

 

 

 

Section 8.02. [a04-14174_1ex10d8.htm#Section8_02]

Legal Defeasance and Discharge [a04-14174_1ex10d8.htm#Section8_02]

 

 

 

 

Section 8.03. [a04-14174_1ex10d8.htm#Section8_03]

Covenant Defeasance [a04-14174_1ex10d8.htm#Section8_03]

 

 

 

 

Section 8.04. [a04-14174_1ex10d8.htm#Section8_04]

Conditions to Legal or Covenant Defeasance [a04-14174_1ex10d8.htm#Section8_04]

 

 

 

 

Section 8.05. [a04-14174_1ex10d8.htm#Section8_05]

Deposited Cash and U.S. Government Obligations to be Held in Trust; Other
Miscellaneous Provisions [a04-14174_1ex10d8.htm#Section8_05]

 

 

 

 

Section 8.06. [a04-14174_1ex10d8.htm#Section8_06]

Repayment to the Company [a04-14174_1ex10d8.htm#Section8_06]

 

 

 

 

Section 8.07. [a04-14174_1ex10d8.htm#Section8_07]

Reinstatement [a04-14174_1ex10d8.htm#Section8_07]

 

 

 

 

ARTICLE 9.    AMENDMENT, SUPPLEMENT AND WAIVER [a04-14174_1ex10d8.htm#Article9]

 

 

 

 

Section 9.01. [a04-14174_1ex10d8.htm#Section9_01]

Without Consent of Holders of Notes [a04-14174_1ex10d8.htm#Section9_01]

 

 

 

 

Section 9.02. [a04-14174_1ex10d8.htm#Section9_02]

With Consent of Holders of Notes [a04-14174_1ex10d8.htm#Section9_02]

 

 

 

 

Section 9.03. [a04-14174_1ex10d8.htm#Section9_03]

Compliance with Trust Indenture Act [a04-14174_1ex10d8.htm#Section9_03]

 

 

 

 

Section 9.04. [a04-14174_1ex10d8.htm#Section9_04]

Revocation and Effect of Consents [a04-14174_1ex10d8.htm#Section9_04]

 

 

 

 

Section 9.05. [a04-14174_1ex10d8.htm#Section9_05]

Notation on or Exchange of Notes [a04-14174_1ex10d8.htm#Section9_05]

 

 

 

 

Section 9.06. [a04-14174_1ex10d8.htm#Section9_06]

Trustee to Sign Amendments, etc. [a04-14174_1ex10d8.htm#Section9_06]

 

 

 

 

ARTICLE 10.    SUBSIDIARY GUARANTIES [a04-14174_1ex10d8.htm#Article10]

 

 

 

 

Section 10.01. [a04-14174_1ex10d8.htm#Section10_01]

Subsidiary Guaranty [a04-14174_1ex10d8.htm#Section10_01]

 

 

 

 

Section 10.02. [a04-14174_1ex10d8.htm#Section10_02]

Limitation on Subsidiary Guarantor Liability
[a04-14174_1ex10d8.htm#Section10_02]

 

 

 

 

Section 10.03. [a04-14174_1ex10d8.htm#Section10_03]

Execution, Delivery and Effectiveness of Subsidiary Guaranties
[a04-14174_1ex10d8.htm#Section10_03]

 

 

 

 

Section 10.04. [a04-14174_1ex10d8.htm#Section10_04]

Subsidiary Guarantors May Consolidate, etc., on Certain Terms
[a04-14174_1ex10d8.htm#Section10_04]

 

 

 

 

Section 10.05. [a04-14174_1ex10d8.htm#Section10_05]

Releases Following Merger, Consolidation or Sale of Assets, Etc.
[a04-14174_1ex10d8.htm#Section10_05]

 

 

iii

--------------------------------------------------------------------------------


 

ARTICLE 11.    SATISFACTION AND DISCHARGE [a04-14174_1ex10d8.htm#Article11]

 

 

 

 

Section 11.01. [a04-14174_1ex10d8.htm#Section11_01]

Satisfaction and Discharge [a04-14174_1ex10d8.htm#Section11_01]

 

 

 

 

Section 11.02. [a04-14174_1ex10d8.htm#Section11_02]

Deposited Cash to be Held in Trust; Other Miscellaneous Provisions
[a04-14174_1ex10d8.htm#Section11_02]

 

 

 

 

Section 11.03. [a04-14174_1ex10d8.htm#Section11_03]

Repayment to Company [a04-14174_1ex10d8.htm#Section11_03]

 

 

 

 

ARTICLE 12.    MISCELLANEOUS [a04-14174_1ex10d8.htm#Article12_]

 

 

 

 

Section 12.01. [a04-14174_1ex10d8.htm#Section12_01]

Trust Indenture Act Controls [a04-14174_1ex10d8.htm#Section12_01]

 

 

 

 

Section 12.02. [a04-14174_1ex10d8.htm#Section12_02]

Notices [a04-14174_1ex10d8.htm#Section12_02]

 

 

 

 

Section 12.03. [a04-14174_1ex10d8.htm#Section12_03]

Communication by Holders of Notes with Other Holders of Notes
[a04-14174_1ex10d8.htm#Section12_03]

 

 

 

 

Section 12.04. [a04-14174_1ex10d8.htm#Section12_04]

Certificate and Opinion as to Conditions Precedent
[a04-14174_1ex10d8.htm#Section12_04]

 

 

 

 

Section 12.05. [a04-14174_1ex10d8.htm#Section12_05]

Statements Required in Certificate or Opinion
[a04-14174_1ex10d8.htm#Section12_05]

 

 

 

 

Section 12.06. [a04-14174_1ex10d8.htm#Section12_06]

Rules by Trustee and Agents [a04-14174_1ex10d8.htm#Section12_06]

 

 

 

 

Section 12.07. [a04-14174_1ex10d8.htm#Section12_07]

No Personal Liability of Directors, Officers, Employees and Stockholders
[a04-14174_1ex10d8.htm#Section12_07]

 

 

 

 

Section 12.08. [a04-14174_1ex10d8.htm#Section12_08]

Governing Law [a04-14174_1ex10d8.htm#Section12_08]

 

 

 

 

Section 12.09. [a04-14174_1ex10d8.htm#Section12_09]

No Adverse Interpretation of Other Agreements
[a04-14174_1ex10d8.htm#Section12_09]

 

 

 

 

Section 12.10. [a04-14174_1ex10d8.htm#Section12_10]

Successors [a04-14174_1ex10d8.htm#Section12_10]

 

 

 

 

Section 12.11. [a04-14174_1ex10d8.htm#Section12_11]

Severability [a04-14174_1ex10d8.htm#Section12_11]

 

 

 

 

Section 12.12. [a04-14174_1ex10d8.htm#Section12_12]

Consent to Jurisdiction and Service of Process
[a04-14174_1ex10d8.htm#Section12_12]

 

 

 

 

Section 12.13. [a04-14174_1ex10d8.htm#Section12_13]

Counterpart Originals [a04-14174_1ex10d8.htm#Section12_13]

 

 

 

 

Section 12.14. [a04-14174_1ex10d8.htm#Section12_14]

Table of Contents, Headings, etc. [a04-14174_1ex10d8.htm#Section12_14]

 

 

 

 

Section 12.15. [a04-14174_1ex10d8.htm#Section12_15]

Qualification of this Indenture. [a04-14174_1ex10d8.htm#Section12_15]

 

 

iv

--------------------------------------------------------------------------------


 

CROSS-REFERENCE TABLE

 

TIA Section
Reference

 

Indenture
Section

 

 

 

310(a)(1)

 

7.10

(a)(2)

 

7.10

(a)(3)

 

N.A.

(a)(4)

 

N.A.

(a)(5)

 

7.10

(b)

 

7.10

(c)

 

N.A.

311(a)

 

7.11

(b)

 

7.11

(c)

 

N.A.

312(a)

 

2.05

(b)

 

12.03

(c)

 

12.03

313(a)

 

7.06

(b)(1)

 

N.A.

(b)(2)

 

7.06

(c)

 

7.06, 12.02

(d)

 

7.06

314(a)

 

4.04, 12.05

(b)

 

N.A.

(c)(1)

 

N.A.

(c)(2)

 

N.A

(c)(3)

 

N.A.

(d)

 

N.A.

(e)

 

12.05

315(a)

 

7.02

(b)

 

7.02

(c)

 

7.02

(d)

 

7.02

(e)

 

7.02

316(a) (last sentence)

 

N.A.

(a)(1)(A)

 

N.A.

(a)(1)(B)

 

N.A.

(a)(2)

 

N.A.

(b)

 

N.A.

317(a)(1)

 

N.A.

(a)(2)

 

N.A.

(b)

 

N.A.

318(a)

 

N.A.

 

--------------------------------------------------------------------------------

N.A. means Not Applicable.

 

Note:  This Cross-Reference Table shall not, for any purpose, be deemed to be
part of this Indenture.

 

v

--------------------------------------------------------------------------------